 

Exhibit 10.74

 

CONSTRUCTION LOAN AGREEMENT

 

EXECUTED BY AND BETWEEN

 

BR T&C Blvd., LLC,
a Delaware limited liability company,
as Borrower

 

and

 

COMPASS BANK,

an Alabama banking corporation,
as Administrative Agent

 

and

 

The Lenders signatory hereto

 

 

 

  

TABLE OF CONTENTS

 

  Page     Article I. DEFINITIONS 1 1.1. Defined Terms 1       Article II. THE
LOAN 21 2.1. The Loan 21   (a) Agreement to Lend. 21   (b) Advances. 21   (c)
Agency Refinance Loan. 21 2.2. Security for the Loan 22 2.3. Loan Fees 22 2.4.
Funding of Loan Advances 22 2.5. Interest; Payments 23   (a) Payments. 23   (b)
Interest Rate. 24   (c) Prepayments. 26   (d) Default Interest. 28   (e) Late
Charges. 28 2.6. Payments, Recoveries and Collections 29   (a) Payment
Procedures. 29   (b) Application of Payments. 29   (c) Receipt of Payments by
Administrative Agent and/or Lenders. 30   (d) Allocation of Payments. 31   (e)
Advance Payments. 31   (f) Additional Matters. 31 2.7. Extension Periods 32 2.8.
Increased Costs 33   (a) Increased Costs Generally. 33   (b) Capital Adequacy.
33   (c) Certificates for Reimbursement. 34   (d) Delay in Requests. 34   (e) No
Duplication of Payments.   34 2.9. Taxes 34   (a) Payments Free of Taxes. 34  
(b) Payment of Other Taxes by Borrower. 34   (c) Indemnification by Borrower. 35
  (d) Indemnification by the Lenders. 35   (e) Evidence of Payments. 35   (f)
Status of Lenders. 35   (g) Treatment of Certain Refunds. 38   (h) Survival. 38
2.10. Mitigation Obligations; Replacement of Lenders 38   (a) Designation of a
Different Lending Office. 38

 

i

 

  

  (b) Replacement of Lenders. 38         Article III. REPRESENTATIONS AND
WARRANTIES OF BORROWER 39 3.1. Representations and Warranties 39   (a) Financial
Matters 39   (b) No Default or Violation 40   (c) No Suits 40   (d) Organization
40   (e) Enforceability 40   (f) Not a Foreign Person 40   (g) ERISA 41   (h)
Executive Order 13224 41   (i) Title and Authority 41   (j) Permitted
Encumbrances 41   (k) No Financing Statement 41   (l) Location of Collateral 41
  (m) No Homestead 41   (n) Compliance with Requirements 42   (o) Brokerage
Commissions 42   (p) Leases 42   (q) Wage Claims 42 3.2. Construction Loan
Representations and Warranties 42   (a) Availability of Utilities 43   (b) Roads
43   (c) Condition of Property 43   (d) Building Permits 43   (e) No Prior Work
43   (f) Sufficiency of Funds         Article IV. COVENANTS AND AGREEMENTS OF
BORROWER 44 4.1. Covenants and Agreements 44   (a) Payment 44   (b) Taxes on
Notes and Other Taxes 44   (c) Ad Valorem Taxes 44   (d) Insurance Requirements
45     (i) Casualty; Business Interruption 45     (ii) Liability and Other
Insurance 45     (iii) Form of Policies 46     (iv) General 46     (v)
Administrative Agent 's Right to Purchase 46   (e) Tax Escrow Account 47   (f)
Fees and Expenses 49   (g) Tax on Lien 49   (h) Existence 50   (i) Change of
Name, Identity or Structure 50   (j) Single Asset Entity 50   (k) Executive
Order 13224 51

 

ii

 

  

  (l) Books and Records 51   (m) Financial Statements and Reports; Rent Roll 51
  (n) Indemnification 53   (o) No Other Liens 54   (p) Leases 54   (q) Operation
of Property 55   (r) Inspection by Administrative Agent 56   (s) Repair and
Maintenance 56   (t) Casualty 57     (i) Borrower’s Obligation 57     (ii)
Administrative Agent’s Rights 57     (iii) Application of Proceeds to
Restoration 58     (iv) Disbursement of Proceeds 59     (v) Effect on
Indebtedness 59   (u) Condemnation 59     (i) Borrower’s Obligations 59     (ii)
Administrative Agent’ Right 60     (iii) Application of Award to Restoration 60
    (iv) Effect on Indebtedness 61   (v) Further Assurances 61   (w) Location
and Use of Collateral 61   (x) Estoppel Certificate 62   (y) Proceeds of
Collateral 62   (z) Permitted Encumbrances 62   (aa) Title Insurance 62   (bb)
Management of the Property 63   (cc) Appraisal 63   (dd) Operating Account 63  
(ee) ERISA Violation 63   (ff) Wage Claims 63 4.2. Failure to Perform 64 4.3.
Construction Loan Covenants 64   (a) Project Budget and Application of Loan
Proceeds 64   (b) Construction Schedule 65   (c) Commencement and Completion of
Construction 65   (d) Evidence Regarding Commencement of Construction 66   (e)
Right of Administrative Agent and Inspecting Architect to Inspect Property 66  
(f) Correction of Defects 66   (g) Off Site Work 66   (h) Storage of Materials
67   (i) Vouchers 67   (j) Encroachments 67   (k) Sign Regarding Construction
Financing 67   (l) Additional Expenditures by Administrative Agent and/or
Lenders 67   (m) Plans and Specifications 67

 

iii

 

 

 



  (n) Supplemental Data 68   (o) Changes in Plans 68 Article V. ADDITIONAL
COLLATERAL 68 5.1. Additional Collateral 68   (a) Licenses 68   (b) Contracts 69
  (c) Plans and Specifications 69 5.2. Representations 69 5.3. Covenants,
Agreements and Warranties 70 5.4. Rights of Borrower; Termination of License 70
5.5. Limitation of Administrative Agent and Lenders’ Obligations 71      
Article VI. LOAN FUNDING 71 6.1. Loan Funding 71 6.2. Interest Reserve Amount 72
6.3. Conditions Precedent to Funding Subsequent Advances of Construction Loan 72
  (a) Representations and Warranties 72   (b) Covenants and Agreements 72   (c)
Borrower’s Equity 72   (d) Mechanic Liens 72   (e) Satisfaction of Post Closing
Requirements 73 6.4. Requests for Disbursement 73   (a) Advance Request 73   (b)
Evidence of Progress of Construction 73   (c) Certificate of Inspecting
Architect 74   (d) Continuation of Title Insurance Coverage 74 6.5. Conditions
to Each Disbursement 75 6.6. Balancing of Loan and Borrower’s Deposit 75 6.7.
Retainage and Final Disbursement 76 6.8. Notice, Frequency and Place of
Disbursements 77 6.9. Deposit of Funds Advanced 78 6.10. Advances to Contractors
78 6.11. Advances Do Not Constitute a Waiver 78       Article VII. DEFAULTS 78
7.1. Event of Default 78   (a) Monetary Obligations 78   (b) Non-Monetary
Obligations 78   (c) Representations 79   (d) Fraudulent Transfer 79   (e)
Failure to Pay Debts 79   (f) Appointment of Receiver, Etc. 79   (g) Bankruptcy
79   (h) Execution Against Property 79   (i) Attachment of Borrower’s Property
79



  

iv

 

  

  (j) Failure to Pay Judgment 79   (k) Litigation 80   (l) Acceleration of Other
Debts - Borrower 80   (m) Acceleration of Other Debts - Guarantor 80   (n)
Events Affecting Other Parties 80   (o) Default Under Other Debt 80   (p)
Unauthorized Transfer 81   (q) Unauthorized Liens 81   (r) Unauthorized Guaranty
81   (s) Change in Constituency or Control 81   (t) Financial Reporting 82   (u)
Death or Incapacity of Individual Guarantor 82   (v) Guarantor’s Obligations 82
  (w) Hedge Agreement 82   (x) Management Agreement 82   (y) Noncompliance with
Requirements 82   (z) Deviation from Plans and Specifications 83   (aa)
Encroachments 83   (bb) Cessation of Work 83   (cc) Injunction 83   (dd) Lapse
of Permit 83   (ee) Completion Event 83   (ff) Post Closing Requirements 83    
  Article VIII. REMEDIES 84 8.1. Remedies 84       Article IX. THE
ADMINISTRATIVE AGENT 86 9.1. Appointment 86 9.2. Rights as a Lender. 86 9.3.
Duties and Obligations. 87 9.4. Reliance. 87 9.5. Delegation of Duties. 87 9.6.
Resignation. 88 9.7. Non-Reliance on Administrative Agent and other Lenders. 88
9.8. Lender Actions Against Collateral. 88 9.9. Administrative Agent File Proofs
of Claim 89 9.10. Collateral and Guaranty Matters 89 9.11. Lender Reply Period.
89 9.12. Foreclosure. 90 9.13. Defaulting Lender. 91   (a) Suspension of Voting
Rights. 91   (b) Turn Over of Payments. 91   (c) Special Advances. 92   (d)
Option to Purchase Future Commitment. 92   (e) Replacement of Defaulting Lender.
92     (i) By Required Lenders. 92

 

v

 

  

    (ii) By Borrower. 92   (f) Indemnification. 93   (g) Ceasing to be a
Defaulting Lender. 93   (h) Borrower’s Rights. 93 9.14. Borrower’s Rights. 93
9.15. Payment Disputes. 94       Article X. GENERAL CONDITIONS 94 10.1. Waiver
by Lender 94 10.2. Actions by Administrative Agent 94 10.3. Rights of
Administrative Agent 95 10.4. Rights of Third Parties 95 10.5. Expenses;
Indemnity; Damage Waiver 95   (a) Costs and Expenses. 95   (b) Indemnification
by Borrower. 96   (c) Reimbursement by Lenders. 96   (d) Damage Waiver. 97   (e)
Payments. 97   (f) Survival. 97 10.6. Assignment by Borrower 97 10.7. Heirs,
Successors and Assigns 97 10.8. Exercise of Rights and Remedies 97 10.9.
Headings 97 10.10. Applicable Law 98 10.11. Consent to Forum 98 10.12. Usury 98
10.13. Severability 99 10.14. Counterparts 99 10.15. Intentionally Deleted 99
10.16. Reporting Requirements 99 10.17. Amendments and Waivers 99   (a) No
Deemed Waivers; Remedies Cumulative. 99   (b) Waivers and Amendments. 100   (c)
Actions by Administrative Agent; Required Consents. 101 10.18. Notices 101
10.19. Effectiveness of Facsimile Documents and Signatures 103 10.20. Limited
Use of Electronic Mail 103 10.21. Legal Proceedings 103 10.22. Assignments and
Participations 103   (a) Binding Effect. 103   (b) Assignments by Lenders. 103  
(c) Participations. 106   (d) Pledges by Lenders. 107 10.23. Negation of
Partnership 107 10.24. Right of Setoff 107 10.25. Time Is of the Essence 108
10.26. Waiver of Judicial Procedural Matters 108

 

vi

 

  

10.27. USA Patriot Act 108 10.28. Consent of Administrative Agent; Approvals 108
10.29. Entire Agreement 108

 

vii

 

  

CONSTRUCTION LOAN AGREEMENT

 

THIS CONSTRUCTION LOAN AGREEMENT (this “Agreement”), is dated effective as of
July 1, 2014, by and between BR T&C BLVD., LLC, a Delaware limited liability
company (“Borrower”), COMPASS BANK, an Alabama banking corporation (in its
individual capacity, “Compass”), and each of the lenders that is a signatory
hereto or which becomes a signatory hereto (including Compass, each individually
a “Lender” and collectively, the “Lenders”). Compass, in its capacity as
Administrative Agent for the Lenders, is hereinafter referred to as the
“Administrative Agent”.

 

RECITALS

 

A.           Lenders have agreed to make the Loans to Borrower, and Borrower,
Administrative Agent and Lenders wish to enter into this Agreement in order to
set forth the terms and conditions of the disbursement of the Loan;

 

B.           In consideration of the mutual promises hereinafter contained and
of other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower, Administrative Agent and Lenders agree as follows:

 

Article I.

DEFINITIONS

 

1.1.          Defined Terms. As used in this Agreement, the following terms
shall have the meanings shown:

 

“Accounts” means, collectively, the Operating Account, Tax Escrow Account,
Insurance Escrow Account and any other accounts of Borrower with Administrative
Agent as may be required by this Agreement and the other Loan Documents.

 

“Actual Debt Coverage Ratio” – A ratio, the numerator of which is the Net
Operating Income for the trailing three (3) months ending on the Determination
Date, and the denominator of which is actual debt service on the Loan for the
trailing three (3) months.

 

“Additional Collateral” – As defined in Section 5.1.

 

“Additional Costs” – Any costs, losses or expenses incurred by Lenders which
Administrative Agent reasonably determines are attributable to Lenders making or
maintaining the Loans, or their obligation to make any Loan advances, or any
reduction in any amount receivable by Lenders under the Loans or the Notes.

 

“Additional Funds” – As defined in Section 4.1(t)(iii).

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.

 

1

 

  

“Advance” means a disbursement by Lenders to Administrative Agent, (i) to be in
turn disbursed by Administrative Agent to Borrower, of any of the proceeds of
the Loans, any insurance proceeds, or Borrower’s Deposit by any method,
including, without limitation, journal entry, deposit to Borrower’s account,
disbursement to third party to the extent permitted under the Loan Documents, or
as otherwise permitted under the Loan Documents or (ii) made by the Lenders as
protective disbursements after an Event of Default as provided hereunder.

 

“Advance Request” – A request for a Loan advance in the form set forth in
Exhibit C attached hereto.

 

“Affiliate” means when used with respect to any Person, any other Person that,
directly or indirectly, Controls, is Controlled by, or is under common Control
with that Person.

 

“Aggregate Commitment” means, as of any date of determination, the aggregate of
the Commitments of all the Lenders, as such amount may have been reduced
pursuant to Section 2.7 hereof, less the sum of all principal payments made by
Borrower, if any. As of the date hereof, the Aggregate Commitment is Fifty-Seven
Million and No/100 Dollars ($57,000,000.00).

 

“applicable Bankruptcy Law” – As defined in Section 7.1(g).

 

“Applicable Margin” – means (i) with respect to the Base Rate, one-half of one
percent (.5%) and (ii) with respect to the LIBOR Based Rate, two and one-half
percent (2.5%); provided, however, at such time as (1) the Completion Event has
occurred, (2) the Property has achieved an Actual Debt Coverage Ratio of not
less than 1.10:1.0 for three (3) consecutive months, as confirmed by
Administrative Agent and (3) no Event of Default is then existing, the
Applicable Margin shall mean (x) with respect to the Base Rate, one-fourth of
one percent (.25%) and (y) with respect to the LIBOR Based Rate, two and
one-fourth percent (2.25%).

 

“Applicable Rate” – means, at Borrower’s option, selected in accordance with
this Agreement, the Base Rate or the LIBOR Based Rate.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.22), and accepted by Administrative Agent, in substantially the
form of Exhibit H or any other form approved by Administrative Agent.

 

“Award” – As defined in Section 4.1(u)(ii).

 

“Base Rate” – For any day, the sum of (i) the Prime Rate plus (ii) the
Applicable Margin.

 

“Borrower’s Deposit” – As defined in Section 6.6(b).

 

2

 

  

“Borrower’s Equity” – Funds in the amount of $24,500,000 obtained by Borrower
from either (i) equity contributions or (ii) other sources approved by
Administrative Agent, and in both cases which are to be applied to the payment
of Project Costs.

 

“BR Member” – BR T&C BLVD JV Member, LLC, a Delaware limited liability company.

 

“Business Day” – means a day, other than a Saturday or Sunday, on which
commercial banks are open for business with the public in Dallas, Texas.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” – As defined in the Security Instrument.

 

“Commitment” – means, as to each Lender, such Lender’s obligation to make
disbursements pursuant to this Agreement (including Advances under Article VI),
in an amount up to, but not exceeding the amount set forth for such Lender on
Schedule 1.1 attached hereto as such Lender’s “Commitment Amount” or as set
forth in the applicable Assignment and Assumption Agreement, as the same may be
reduced from time to time pursuant to the terms of this Agreement or as
appropriate to reflect any assignments to or by such Lender effected in
accordance with Section 10.22.

 

“Compass” has the meaning in the preamble of this Agreement.

 

“Completion Date” – The date which is 34 months after commencement of
construction of the Improvements, but in no event later than 37 months after the
date of this Agreement, in either case subject to extension for Force Majeure
Events as provided in this Agreement.

 

3

 

  

“Completion Event” – The date on which all of the following events have
occurred: (i) the Improvements have been completed by Borrower in substantial
accordance with the Plans and Specifications, as evidenced by receipt by
Administrative Agent of a Certificate of Substantial Completion covering the
Improvements executed by the General Contractor and architect, (ii) final
certificates of occupancy (or their equivalent) have been issued by the
appropriate Governmental Authority for all of the apartment units, (iii) receipt
by Administrative Agent of final lien waivers and releases satisfying all
applicable Requirements from the General Contractor, each Major Subcontractor
and any other subcontractors as requested by Administrative Agent with respect
to all labor and/or material provided in connection with the construction of the
Improvements evidencing that such amounts have been paid in full (other than
with respect to amounts for which liens have been filed on the Property and
which have been bonded around by Borrower in accordance with applicable
Requirements and this Agreement); and (iv) the Title Company has issued a down
date endorsement to the Loan Title Policy confirming that there are no
mechanic's or materialman's liens outstanding against the Property, an
endorsement deleting the general exception for mechanics’ liens and, if no
further Advances of the Loans will be made after such time, deleting the
exception for pending disbursements.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Contractors” – As defined in Section 5.1(b).

 

“Contracts” – As defined in Section 5.1(b).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, directly or
indirectly, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Condition” – means (i) one or more of Maple Residential, L.P. and any
Crow Family Persons, or Persons Controlled by any of them, owns directly or
indirectly an ownership interest in Borrower; (ii) one or more of Maple
Residential, L.P. and any Crow Family Persons, or Persons Controlled by any of
them, shall continue to Control the Borrower and (iii) any Crow Family Persons,
or Persons Controlled by any of them, shall continue to Control Maple
Residential, L.P.

 

“Crow Family Person” – Any descendant of Trammell Crow or his siblings and/or
the spouse of any such individual, or any Person Controlled directly or
indirectly by one or more descendants of Trammell Crow or his siblings and/or
the respective spouses of such individuals.

 

“Damage” – As defined in Section 4.1(t)(i).

 

“Determination Date” – For the purposes of determining whether Borrower
satisfies the conditions to an Extension Period, the Determination Date shall be
the last day of the most recent calendar month ending at least thirty (30) days
prior to the commencement of the Extension Period in question.

 

“Debt Coverage Ratio” – A ratio, the numerator of which is the Net Operating
Income for the trailing three (3) months ending on the Determination Date, and
the denominator of which is Debt Service.

 

4

 

  

“Debt Service” – The product of (i) the constant monthly payment amount (i.e.,
payment including both principal and interest) sufficient to fully amortize
(using mortgage amortization) the sum of the Principal Amount then outstanding
plus any amounts remaining to be funded under the Loans at the time of
determination, in equal installments over a thirty (30) year period using an
annual interest rate equal to the greater of (a) the LIBOR Based Rate, (b) the
Treasury Rate plus two and one-half percent (2.5%) or (c) five and three-fourths
percent (5.75%), multiplied by (ii) three (3).

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default Rate” – means the rate per annum which is five percent (5%) above the
Base Rate, but in no event greater than the Maximum Rate.

 

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two (2) Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies Administrative Agent
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within two (2)
Business Days of the date when due, (b) has notified Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three (3)
Business Days after written request by Administrative Agent, to confirm in
writing to Administrative Agent that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
Administrative Agent), or (d) has, or has a direct parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity. Any determination by Administrative Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender upon delivery of written notice of
such determination to each Lender.

 

“Eligible Assignee” means:

 

(a)          any commercial bank, savings bank, savings and loan association or
similar financial institution which (A) has total assets of Five Billion Dollars
($5,000,000,000) or more, (B) is "well capitalized" within the meaning of such
term under the regulations promulgated under the auspices of the Federal Deposit
Insurance Corporation Improvement Act of 1991, (C) in the reasonable judgment of
Administrative Agent, is engaged in the business of lending money and extending
credit, and buying loans or participations in loans under construction loan
facilities substantially similar to those extended under this Agreement, and (D)
in the reasonable judgment of Administrative Agent, is operationally and
procedurally able to meet the obligations of Administrative Agent hereunder to
the same degree as a commercial bank;

 

5

 

  

(b)          any insurance company in the business of writing insurance which
(A) has total assets of Five Billion Dollars ($5,000,000,000) or more, (B) is
"best capitalized" within the meaning of such term under the applicable
regulations of the National Association of Insurance Commissioners, and (C)
meets the requirements set forth in subclauses (C) and (D) of clause (i) above;
and

 

(c)          any other financial institution having total assets of Five Billion
Dollars ($5,000,000,000) (including a mutual fund or other fund under management
of any investment manager having under its management total assets of Five
Billion Dollars ($5,000,000,000) or more) which meets the requirement set forth
in subclauses (C) and (D) of clause (i) above;

 

provided that each Eligible Assignee must (w) be organized under the Laws of the
United States of America, any state thereof or the District of Columbia, or, if
a commercial bank, be organized under the Laws of the United States of America,
any state thereof or the District of Columbia, the Cayman Islands or any country
which is a member of the Organization for Economic Cooperation and Development,
or a political subdivision of such a country, (x) act under the Loan Documents
through a branch, agency or funding office located in the United States of
America, (y) be exempt from withholding of tax on interest and deliver the
documents related thereto pursuant to the Code as in effect from time to time
and (z) not be the Borrower, Guarantor or an Affiliate of Borrower or Guarantor.

 

“Environmental Indemnity Agreement” – The Environmental Indemnity Agreement of
even date herewith executed by Borrower in favor of Administrative Agent and
Lenders.

 

“ERISA” – As defined in Section 3.1(g).

 

“ERISA Violation” – As defined in Section 3.1(g).

 

“Event of Default” – As defined in Section 7.1.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loans or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.10) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.9, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.9(f) and (d) any U.S. federal withholding Taxes imposed
under FATCA.

 

6

 

  

“Existing Leases” means those leases described in Schedule 3.1(p), which are in
effect on the date of this Agreement and which cover portions of the Property.

 

“Extension Period” – The First Extension Period or the Second Extension Period,
as the case may be.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, an interest rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published for such day (or if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or
if such rate is not so published for any day that is a Business Day, the average
of the quotations at approximately 10:00 a.m. (Dallas, Texas time) on such day
on such transactions received by Administrative Agent from three (3) Federal
funds brokers of recognized standing selected by Administrative Agent in its
sole discretion.

 

“Financing Statement” – A Financing Statement naming Borrower, as debtor, and
Administrative Agent, as secured party, perfecting the security interest in the
Collateral.

 

“First Extended Maturity Date” means January 1, 2019.

 

“First Extension Period” — A period of twelve (12) months, commencing on the
first day after the Initial Maturity Date and ending on the First Extended
Maturity Date.

 

“Force Majeure Event(s)” means any delays due to strikes, acts of God, shortages
of labor or materials, war, regulations, restrictions, or any other cause of any
kind that is beyond the control of the party which claims an extension of time
based on the delay; provided, however, (i) the lack of funds shall not be deemed
to be a cause beyond the control of Borrower and (ii) Borrower shall provide
written notice to Administrative Agent within thirty (30) days of the occurrence
of any Force Majeure Event.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Funding Date” – As defined in Section 6.3(a).

 

7

 

  

“General Contract” means that certain Owner-Contractor Construction Agreement
dated as of July 1, 2014 between Borrower and General Contractor, pursuant to
which General Contractor has been engaged as the general contractor for the
construction of the Improvements.

 

“General Contractor” means Maple Multi-Family TX Contractor, L.L.C., or such
other contractor engaged by Borrower to construct the Improvements and who is
approved by Administrative Agent in Administrative Agent’s sole discretion.

 

“Governmental Authority” – means the government of the United States of America
or any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantor” – means, individually, each of CFP Residential, L.P., a Texas
limited partnership, Maple Residential, L.P., a Delaware limited partnership,
CFH Maple Residential Investor, L.P., a Texas limited partnership, VF
Residential, Ltd., a Texas limited partnership, and VF Multifamily Holdings,
Ltd., a Texas limited partnership. Collectively, CFP Residential, L.P., a Texas
limited partnership, Maple Residential, L.P., a Delaware limited partnership,
CFH Maple Residential Investor, L.P., a Texas limited partnership VF
Residential, Ltd., a Texas limited partnership, and VF Multifamily Holdings,
Ltd., a Texas limited partnership, are referred to as “Guarantors”.

 

“Guaranty” – The Guaranty of even date herewith made by Guarantor in favor of
Administrative Agent and Lenders relating to the Loan.

 

“Hard Cost Contingency” – As defined in Section 4.3(a).

 

“Hedge Agreement” – Any agreement between Borrower and Administrative Agent, or
any affiliate of Administrative Agent, including, but not limited to an ISDA
Master Agreement, whether now existing or hereafter executed, which provides for
an interest rate, currency, equity, credit or commodity swap, cap, floor or
collar, spot or foreign currency exchange transaction, cross currency rate swap,
currency option, any combination of the foregoing, or option with respect to,
any of the foregoing or similar transactions, for the purpose of hedging the
Borrower’s exposure to fluctuations in interest rates, exchange rate, currency,
stock, portfolio or loan valuations or commodity prices.

 

“Improvements” – A 340 unit 7-story mid-rise Class A multifamily project and
related amenities to be constructed on the Land in substantial accordance with
the Plans and Specifications, as provided herein and contemplated hereby.

 

“Indebtedness” – All obligations, liabilities and indebtedness of Borrower under
the Loan Documents and any Hedge Agreement, in each case howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing, or due or to become due.

 

8

 

  

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitee” has the meaning set forth in Section 4.1(n) of this Agreement.

 

“Initial Advance” – The first amount of the Loan funded by the Lenders to the
Borrower.

 

“Initial Maturity Date” means the date that is forty-two (42) months from the
date of this Agreement, being January 1, 2018.

 

“Inspecting Architect” – Such representative of Administrative Agent designated
to inspect the construction of the Improvements on behalf of Lenders.

 

“Insurance Escrow Account” – As defined in Section 4.1(e)(ii).

 

“Interest Period” – A period computed as follows:

 

(a)          The period during which interest at the LIBOR Based Rate shall be
applicable to the LIBOR Amount in question, provided, however, that each such
period shall be thirty (30) days, sixty (60) days or ninety (90) days.

 

(b)          An Interest Period shall be measured from the date specified by
Borrower in each LIBOR Request for the commencement of the computation of
interest at the LIBOR Based Rate, to the numerically corresponding day in the
calendar month in which such period terminates (or, if there be no numerical
correspondent in such month, or if the date selected by Borrower for such
commencement is the last LIBOR Business Day of a calendar month, then the last
LIBOR Business Day of the calendar month in which such period terminates, or if
the numerically corresponding day is not a LIBOR Business Day then the next
succeeding LIBOR Business Day, unless such next succeeding LIBOR Business Day
enters a new calendar month, in which case such period shall end on the next
preceding LIBOR Business Day) and in no event shall any such period be elected
which extends beyond the Maturity Date.

 

“Interest Reserve Amount” – $2,619,645, being that portion of the Loan Amount
allocated for monthly payments of accrued interest on the principal of the
Notes.

 

“IRS” means the United States Internal Revenue Service.

 

“Land” – The land described in Exhibit A attached hereto and made a part hereof.

 

“Late Charge” – As defined in Section 2.5(e).

 

“Leases” – As defined in the Security Instrument.

 

9

 

  

“Lenders” has the meaning set forth in the preamble to this Agreement. The
initial Lenders are listed on Schedule 1.1, and the term “Lenders” includes any
other Person that shall hereafter become party hereto pursuant to an Assignment
and Assumption, and will not include any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption from and after the effective
date of such Assignment and Assumption.

 

“LIBOR Amount” – Each portion of the Principal Amount bearing interest at an
applicable LIBOR Based Rate pursuant to a LIBOR Request.

 

“LIBOR Based Rate” – With respect to any LIBOR Amount, the rate per annum
(expressed as a percentage) equal to the sum of (a) the quotient of the LIBOR
Rate for the LIBOR Amount and Interest Period in question divided by (1 minus
the Reserve Requirement), plus (b) the Applicable Margin.

 

“LIBOR Business Day” — A day, other than a Saturday or Sunday, on which
commercial banks are open for domestic and international business (including
dealings in U.S. Dollar deposits) in New York, New York and Dallas, Texas.

 

“LIBOR Rate” — The rate reasonably determined by Administrative Agent equal to
the offered rate (and not the bid rate) for deposits in U.S. Dollars of amounts
comparable to the LIBOR Request Amount for the same period of time as the
Interest Period selected by Borrower in the LIBOR Request, as set forth on the
LIBOR Reference Source at approximately 10:00 a.m. (Dallas, Texas time) on the
first day of the applicable Interest Period.

 

“LIBOR Reference Source” — The display for the London Interbank Offered Rate for
the applicable Interest Period provided on Reuter’s Monitor Money Rates Service;
or, at the option of Administrative Agent, the display for LIBOR rates on such
other service selected from time to time by Administrative Agent and reasonably
determined by Administrative Agent to be comparable to Reuter’s Monitor Money
Rates Service.

 

“LIBOR Request” — Borrower’s written request in the form of Exhibit G attached
hereto and made a part hereof, to be received by Administrative Agent by 12:00
p.m. (Dallas, Texas time) three (3) LIBOR Business Days prior to the LIBOR
Business Day specified in the LIBOR Request for the commencement of the Interest
Period, of the LIBOR Based Rate and Interest Period desired by Borrower in
respect to a LIBOR Request Amount.

 

“LIBOR Request Amount” — The amount, to be specified by Borrower in each LIBOR
Request, which Borrower desires to bear interest at the LIBOR Based Rate and
which shall in no event be less than $500,000 and which, at Administrative
Agent’s option, shall be an integral multiple of $100,000; provided, however,
that Borrower may specify a LIBOR Request Amount that does not satisfy these
dollar requirements so long as Borrower does not have more than one LIBOR
Request Amount at any time that does not satisfy these dollar requirements.

 

“Licenses” – As defined in Section 5.1(a).

 

“Lien” means any valid and enforceable interest in any property securing an
indebtedness, obligation, or liability owed to or claimed by any Person other
than the owner of that property, whether that indebtedness is based on the
common law, statute, or contract, including, without limitation, liens created
by or pursuant to a security interest, pledge, mortgage, deed of trust,
assignment, conditional sale, trust receipt, lease, consignment, or bailment for
security purposes.

 

10

 

  

“Loan” means, with respect to a Lender, any loan made by such Lender pursuant to
this Agreement (or any conversion or continuation thereof), and “Loans” means
the aggregate amount of all Loans made by the Lenders.

 

“Loan Amount” – means Fifty-Seven Million and No/100 Dollars ($57,000,000.00).

 

“Loan Documents” – This Agreement, the Notes, the Security Instrument, the
Environmental Indemnity Agreement, the Guaranty and all other instruments
executed by Borrower or Guarantor and evidencing or securing the Loan.

 

“Loan Party” – means Borrower and each Guarantor.

 

“Loan Title Policy” – The title insurance policy issued by Charter Title
Company, on behalf of First American Title Insurance Company, in favor of
Administrative Agent on or about the date hereof insuring the Lien of the
Security Instrument.

 

“Loan-to-Value Ratio” – The ratio resulting from a fraction, the numerator of
which is the Principal Amount as of the date of calculation and the denominator
of which is the fair market value of the Property as of the date of calculation
on an “as is” basis, based on a current Appraisal of the Property acceptable to
Administrative Agent.

 

“Major Subcontractor” means all subcontractors under any subcontracts which
provide for aggregate payments in excess of $500,000.

 

“Make-Whole Breakage Amount” – As defined in Section 2.5(c)(v).

 

“Manager” – Such party or parties who, with the prior written approval of
Administrative Agent, enter into a Management Agreement with Borrower.
Administrative Agent hereby approves Westwood Residential, Greystar Property
Management, Riverstone Residential Group or ZOM Residential as an approved
property manager for the Property.

 

“Management Agreement” – An agreement providing for the management and operation
of the Property.

 

“Material Contract” – The General Contract entered into by Borrower with the
General Contractor, the Contract entered into between Borrower and architect for
or related to the construction of the Improvements and any other Contract
entered into by Borrower involving a contract sum or payment by Borrower of more
than $250,000.

 

“Maturity Date” – means the Initial Maturity Date, as may be extended to the
First Extended Maturity Date and the Second Extended Maturity Date pursuant to
the First Extension Period and/or the Second Extension Period, respectively, on
the terms and conditions set forth in Section 2.7 hereof, subject, however, to
the right of acceleration as herein provided and as provided elsewhere in the
Loan Documents.

 

11

 

  

“Maximum Rate” – means, at all times, the maximum rate of interest which may be
charged, contracted for, taken, received or reserved by Administrative Agent
and/or Lenders in accordance with applicable Texas law (or applicable United
States federal law to the extent that such law permits Administrative Agent
and/or Lenders to charge, contract for, receive or reserve a greater amount of
interest than under Texas law). The Maximum Rate shall be calculated in a manner
that takes into account any and all fees, payments, and other charges in respect
of the Loan Documents that constitute interest under applicable law. Each change
in any interest rate provided for herein based upon the Maximum Rate resulting
from a change in the Maximum Rate shall take effect without notice to Borrower
at the time of such change in the Maximum Rate.

 

“Monthly Principal Installment Amount” – means the amount of $60,000.

 

“Net Operating Income” – The gross income received by Borrower from the
operation of the Property for the period in question (net of concessions, and
excluding security deposits and other non-recurring income), less expenses
incurred and/or paid by Borrower in connection with the operation and
maintenance of the Property that are allocable to such period, computed on an
accrual basis without regard to depreciation or debt service on the Loans, but
otherwise in accordance with generally accepted accounting principles
consistently applied. Included within the expenses shall be a management fee
equal to the greater of (i) the actual management fee or (ii) an assumed
management fee of three percent (3%), annual capital expenditures equal to $200
per unit per annum, and prorated ad valorem taxes and insurance premiums.
Documentation of Net Operating Income shall be certified by an officer of
Borrower with detail reasonably satisfactory to Administrative Agent and shall
be subject to the reasonable approval of Administrative Agent. Notwithstanding
the foregoing, Net Operating Income shall be adjusted to reflect a vacancy
factor equal to the greater of the actual vacancy rate or five percent (5.0%).

 

“Net Proceeds” – As defined in Section 4.1(t)(iv).

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Notes” means, collectively, one or more promissory notes executed by Borrower
in the aggregate principal sum of the Loan Amount, payable to the order of a
Lender, evidencing the Loans, substantially in the form of Exhibit F attached
hereto.

 

“Operating Account” has the meaning set forth in Section 4.1(dd) of this
Agreement.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.10(b)).

 

12

 

  

“Participant” has the meaning assigned to such term in Section 10.22(c)(i).

 

“Participant Register” has the meaning specified in Section 10.22(c)(i).

 

“Payment Date” means the first (1st) day of each and every month during the term
of the Loan.

 

“Permitted Encumbrances” – The encumbrances set forth in Schedule B of the Loan
Title Policy, together with (a) Liens for taxes or governmental assessments or
charges that are not delinquent, (b) any Lien for labor, material, taxes or
otherwise which is bonded around in accordance with Section 4.1(c) or Section
4.1(o), (c) any unperfected and unrecorded mechanic’s lien if payment is not yet
due for the work giving rise to the Lien, (d) mechanics’ liens being contested
in accordance with Section 4.1(o), (e) any Liens consented to by Administrative
Agent in writing, (f) Liens in favor of Administrative Agent and Lenders and,
(g) rights of tenants under residential Leases or under those leases described
in Schedule 3.1(p).

 

“Permitted Service Agreements” – Agreements to provide utility or other services
(including sanitary and storm sewer, water, telephone, cable television,
internet, electricity, gas, municipal services and laundry services) to the
Property, and leases or agreements for furniture, furnishings and equipment for
the common areas of the Property, which are entered into in the ordinary course
of business of owning and operating a multi-family residential project in a
reasonable and prudent manner.

 

“Permitted Transfers” means:

 

(a)          a Transfer by devise or descent or by operation of law upon the
death of an individual member, partner or shareholder of any Person that is an
indirect legal or beneficial owner of Borrower;

 

(b)          a Transfer of the membership interests in Borrower by BR Member to
TCR Member;

 

(c)          as long as the Control Condition remains satisfied after the
Transfer, any Transfer of direct or indirect ownership interests in TCR Member
or in any entity which owns, directly or indirectly, any ownership interests in
TCR Member or any such owner of any direct or indirect ownership interests in
TCR Member;

 

(d)          a Transfer of interests in BR Member by the existing members of BR
Member to Affiliates of BR Member, and further provided after such Transfer (i)
Bluerock Special Opportunity + Income Fund, LLC (“BR SOIF”) (or following the
Transfer described in subsection (f) below, BR REIT, BR Operating Partnership or
one of their Affiliates) shall continue to own a majority common membership
interest in, and to Control, BR Member; and (ii) BR Member continues to be a
member of Borrower;

 

13

 

  

(e)          a Transfer of interests in BR Member by (1) the admission of
Bluerock Residential Growth REIT, Inc (“BR REIT”), Bluerock Residential
Holdings, LP (“Bluerock Operating Partnership”) (or an Affiliate directly or
indirectly owned and controlled by BR REIT or BR Operating Partnership) as a
preferred equity member of BR Member holding typical preferred equity rights in
BR Member as the owners of BR Member approve, including but not limited to, the
right to a preferred return with respect to the other members of BR Member,
consent rights over certain major decisions of BR Member, additional management
control over BR Member in the event of a default under the preferred equity
terms, and the right to dilute the ownership and other rights of the other
members of BR Member in connection with any failure to comply with the preferred
equity terms (and the associated modification of the limited liability company
agreement of BR Member in order to reflect such terms) and (2) the conversion of
such preferred equity membership interest, anticipated to occur on or before the
stabilization of the Property, into a common membership interest in, and
management control over, BR Member by the preferred equity party (and the
associated modification of the limited liability company agreement of BR Member
to reflect such terms), provided after such Transfer (i) Administrative Agent
receives written notice of, and an organizational chart reflecting, the new
structure; (ii) BR Member continues to be a member of Borrower; and (iii) the
parties exercising Control of Borrower, including without limitation principals
of the Guarantors, continue to Control, directly or indirectly, Borrower in the
manner in which they did on the date of this Agreement;

 

(f)          a Transfer of non-controlling membership interests or partnership
interests in any direct or indirect owner of the BR Member, including BR SOIF
and, following a Transfer pursuant to subsection (f) above, BR REIT and/or BR
Operating Partnership (or an Affiliate directly or indirectly owned or
controlled by BR REIT or BR Operating Partnership (the “Affected Entity”),
provided after such Transfer (i) the Affected Entity continues to be Controlled
by the same Person or Persons that Controlled the Affected Entity prior to such
Transfers; (ii) BR Member continues to be a member of Borrower; and (iii) the
parties exercising Control of Borrower, including without limitation Guarantor
Principals, continue to Control, directly or indirectly, Borrower in the manner
in which they did on the date of this Agreement;

 

(g)          any Transfers, issuances or redemptions of direct or indirect
ownership interests in TCR Member so long as following such Transfer: (1) the
Control Condition is satisfied, (2) TCR Member continues to be Controlled by
Maple Residential, L.P. or one or more Crow Family Persons and (3) no less than
51% of the ownership interests in TCR Member continue to be owned directly or
indirectly by Maple Residential, L.P. or one or more Crow Family Persons;

 

(h)          any Transfers, issuances or redemptions of direct or indirect
ownership interests in Maple Residential, L.P. so long as: (1) Maple
Residential, L.P. continues to be Controlled by one or more Crow Family Persons
and (2) no less than 51% of the ownership interests in Maple Residential, L.P,
continue to be owned directly or indirectly by one or more Crow Family Persons;
and

 

14

 

  

(i)          a transfer of interests in BR Member in conjunction with a sale of
a majority (or all) of the outstanding shares (or partnership interests) of BR
REIT or its operating partnership or a merger, combination or “roll-up” of BR
REIT (or its operating partnership) into a partnership, limited liability
company or other entity or participation in an UPREIT, DOWNREIT or similar
transaction with a real estate investment trust or other entity (any of the
foregoing hereinafter referred to as a “REIT Sale”) with the prior written
consent of Administrative Agent in its reasonable discretion. Approval of a REIT
Sale is subject to Administrative Agent's receipt of information satisfactory to
Administrative Agent in its reasonable discretion identifying the proposed
transferee in a REIT Sale (“REIT Transferee”) and its financial structure, and
such other information regarding the REIT Transferee as Administrative Agent may
request in its reasonable discretion. Administrative Agent's approval of the
REIT Transferee may be based upon, among other things, (i) satisfaction of
Administrative Agent's financial requirements applicable to Borrower set forth
in this Agreement; (ii) “know your customer” and other regulatory requirements,
(iii) Borrower and Guarantor's reaffirmation of their obligations under the Loan
Documents following the REIT Sale and (iv) evidence reasonably acceptable to
Administrative Agent that the REIT Transferee has a net worth and liquidity no
less than that of BR REIT or its operating partnership.

 

Notwithstanding anything to the contrary contained herein, any Transfer of
membership interests in Borrower by TCR Member to BR Member pursuant to the
buy/sell provisions in the Venture Agreement (a “Venture Control Transfer”) or
any other Transfer that results in TCR Member no longer being the Manager of
Borrower and neither the TCR Member nor any principals of the Guarantors being
in Control, directly or indirectly, of Borrower in the manner in which they did
on the date of this Agreement, shall be subject to the prior written approval of
Administrative Agent in Administrative Agent’s sole discretion. Without limiting
the foregoing in any manner, in determining whether to grant such approval,
Administrative Agent may take into account and/or require any or all of the
following

 

(1)         BR Member shall have certified in writing to Administrative Agent
that BR Member has duly exercised its rights, powers and authorities in
compliance with the terms of the Venture Agreement in effect on the date hereof;

 

(2)         Administrative Agent shall have determined that the individuals that
are directly responsible for the management of Borrower possess adequate
capacity and experience to supervise and manage the construction of the
Improvements (if such construction is not complete) and the operation, marketing
and leasing of the Property, and to otherwise cause Borrower to perform and
observe its obligations under this Agreement and the other Loan Documents;

 

15

 

  

(3)         BR Member shall have caused an additional guarantor or guarantors
(whether one or more, the “Additional Guarantor”) acceptable to Administrative
Agent, in its sole discretion, to provide a replacement environmental indemnity
agreement and guaranty, in each case substantially in form and content identical
to the Environmental Indemnity Agreement and the Guaranty, respectively, and all
other documentation required by Administrative Agent. Approval of any Additional
Guarantor is subject to Administrative Agent's receipt of information
satisfactory to Administrative Agent in its sole discretion identifying the
proposed guarantor and its financial structure, and such other information
regarding the proposed guarantor as Administrative Agent may request.
Administrative Agent's approval of the Additional Guarantor may be based upon,
among other things, (i) satisfaction of Administrative Agent's financial
requirements with respect to such Additional Guarantor, (ii) “know your
customer” and other regulatory requirements, and (iii) the reaffirmation by
Borrower, any continuing Guarantor and any Additional Guarantors of their
respective obligations under the Loan Documents following the addition of the
Additional Guarantor, and confirmation that no novation or release of Borrower
or any other Guarantor has occurred. Any Additional Guarantor added pursuant to
the terms hereof shall constitute a “Guarantor” for all purposes under the Loan
Documents. Notwithstanding anything to the contrary contained herein, in no
event will a Venture Control Transfer, including without limitation
Administrative Agent’s acceptance of an Additional Guarantor, be deemed in any
way to constitute an agreement by Administrative Agent to release any other
Guarantor with respect to its obligations under the Loan Documents, whether or
not such other Guarantor reaffirms such obligations;

 

(4)         in the instance of any Transfer in which any Person will hold,
either directly or indirectly, a twenty-five percent (25%) or greater ownership
interest in Borrower, Administrative Agent has received such information about
such Person as Administrative Agent deems reasonably necessary to ensure
compliance with all applicable Laws concerning money laundering and similar
activities following such Transfer;

 

(5)         if such Transfer occurs prior to the Completion Event and such
Transfer results in the termination or cancellation of the Development Agreement
between Borrower and Maple Multi-Family Operations, L.L.C., a Delaware limited
liability company, then (i) Borrower shall have retained, within ten (10) days
after the effective date of such Transfer, a third party construction manager
approved by Administrative Agent in Administrative Agent’s sole discretion
(pursuant to a contract approved by Administrative Agent) to manage and
supervise the completion of construction of the Improvements; and (ii) if such
Transfer results in the termination or cancellation of the General Contract, (A)
Borrower shall have entered into a new general construction contract for the
construction of the Improvements within thirty (30) days after the effective
date of such termination or cancellation of the General Contract, (B)
Administrative Agent shall have approved, in its sole discretion, the new
general contractor and the terms and conditions of the new general construction
contract and (C) the Loan remains “in balance” in accordance with the provisions
described in Section 6.6 below;

 

(6)         if such Transfer results in the termination or cancellation of any
management contract for the Property, Borrower shall have retained, within ten
(10) days after the effective date of such termination or cancellation, a third
party property manager acceptable to Administrative Agent pursuant to a contract
approved by Administrative Agent to manage, lease and operate the Property;

 

16

 

  

(7)         if any Event of Default or Potential Default exists at the time of
such Transfer, Borrower shall have cured same to the satisfaction of
Administrative Agent; provided that the Administrative Agent shall have no
obligation to allow Borrower to cure any Event of Default; and further provided,
that in no event shall Administrative Agent be deemed to have waived any Event
of Default or Potential Default, whether material or not, and Borrower shall
diligently and continuously act to cure any such Potential Default not later
than the end of any notice and cure period applicable thereto; and

 

(8)         Borrower and Additional Guarantor shall have furnished to
Administrative Agent such additional certificates, instruments and other
documents as Administrative Agent or its counsel might require to evidence the
organization, existence and authority of Additional Guarantor, including,
without limitation, an opinion of counsel in form and substance reasonably
satisfactory to Administrative Agent.

 

The foregoing shall not be affect any of provisions of this Agreement or the
other Loan Documents governing or pertaining to Administrative Agent’s approval
rights with respect to any termination of the General Contract, the development
agreement, the replacement of the General Contractor or the development manager
(Maple Multi-Family Operations, L.L.C.) or other matters regarding the
construction of the Improvements, and shall not be construed in any manner that
requires Administrative Agent to approve any Transfer of the membership
interests of TCR Member or its constituent entities to BR Member or any of its
Affiliates.

 

“Person” – Any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.

 

“Plans and Specifications” – As defined in Section 5.1(c).

 

“Post Closing Requirements” – The items set forth on Exhibit E attached hereto.

 

“Potential Default” means the occurrence of any event or circumstance which
would, with the giving of notice or the passage of time, or both, constitute an
Event of Default.

 

“Prime Rate” – For any day, the Prime Rate as published in The Wall Street
Journal’s “Money Rates” table for that day. If multiple Prime Rates are quoted
in such table, then the highest Prime Rate quoted therein shall be the Prime
Rate. In the event that a Prime Rate is no longer published in The Wall Street
Journal’s “Money Rates” table, then Administrative Agent will choose a
substitute index rate for calculating the Prime Rate, which is based on
comparable information. The Prime Rate may not be the lowest rate of interest
that Administrative Agent charges. The Prime Rate shall fluctuate with such
Prime Rate changing as of the day of any change in the Prime Rate.

 

17

 

  

“Principal Amount” – That portion of the principal balance of the Loan Amount as
is evidenced by the Loan Documents which is from time to time outstanding.

 

“Project Budget” – As described in Section 4.3(a) and as attached hereto as
Exhibit B.

 

“Project Budget Reallocation Worksheet” – As described in Section 4.3(a) and as
attached hereto as Exhibit D.

 

“Project Costs” – As defined in Section 4.3(a).

 

“Project Revenues” – As defined in Section 4.3(a).

 

“Property” – The Land, the Improvements and the Collateral.

 

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage,
of (a) the amount of such Lender’s Commitment to (b) the aggregate amount of the
Commitments of all Lenders hereunder; provided, however, that if at the time of
determination the Commitments have terminated or been reduced to zero, the “Pro
Rata Share” of each Lender shall be the Pro Rata Share of such Lender in effect
immediately prior to such termination or reduction.

 

“Recipient” means, as applicable, (a) Administrative Agent and (b) any Lender.

 

“Regulation” – Any United States federal, state or foreign laws, treaties, rules
or regulations whether now in effect or hereafter enacted or promulgated
(including Regulation D) or any interpretations, directives or requests applying
to a class of depository institutions including Administrative Agent and Lenders
under any United States federal, state or foreign laws or regulations (whether
or not having the force of law) by any court or governmental or monetary
authority charged with the interpretation or administration thereof. The
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
constitute a Regulation.

 

“Regulation D” – Regulation D of the Board of Governors of the Federal Reserve
System, as from time to time amended or supplemented.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Rent” – As defined in Article II of the Security Instrument.

 

“Rent Loss Proceeds” – As defined in Section 4.1(t)(iii).

 

“Required Lenders” means, at any time, Lenders having Commitments representing
at least 66.67% of the Aggregate Commitment of all Lenders or, if the Aggregate
Commitment has been terminated, Lenders in the aggregate holding at least 66.67%
of the aggregate unpaid principal amount of the outstanding Loans; provided, at
any time there are no more than two (2) Lenders, “Required Lenders” shall mean
all Lenders (other than a Defaulting Lender). The Commitment of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.

 

18

 

  

“Requirements” – As defined in Section 3.1(n).

 

“Reserve Requirement” – The average maximum rate at which reserves (including
any marginal, supplemental or emergency reserves) are required to be maintained
under Regulation D by member banks of the Federal Reserve System in New York
City with deposits exceeding one billion U.S. Dollars against “Eurocurrency
Liabilities”, as such quoted term is used in Regulation D. Without limiting the
effect of the foregoing, the Reserve Requirement shall reflect any reserves
required to be maintained by such member banks by reason of any Regulation
against (a) any category of liabilities which includes deposits by reference to
which the LIBOR Based Rate is to be determined as provided in this Agreement, or
(b) any category of extensions of credit or other assets which includes loans
the interest rate on which is determined on the basis of rates referred to in
the definition of “LIBOR Rate”.

 

“Restoration” – As defined in Section 4.1(t)(i).

 

“Restricted Assignee” – means Zions Bank, Bank of the West, Picerne Group or any
affiliate of the foregoing.

 

“Retainage” – As defined in Section 6.7.

 

“Second Extended Maturity Date” means January 1, 2020.

 

“Second Extension Period” — A period of twelve (12) months, commencing on first
day after the First Extension Period and ending on the Second Extended Maturity
Date.

 

“Security Instrument” – The Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing of even date herewith, in favor of the
Trustee for the benefit of Administrative Agent, on behalf of the Lenders,
concerning the Property.

 

“Soft Cost Contingency” – As defined in Section 4.3(a).

 

“State” – The state where the Land is located.

 

“Taking” – As defined in Section 4.1(u)(i).

 

“Tax Escrow Account” – As defined in Section 4.1(e)(i).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Taxpayer Identification Number” – 47-1128783.

 

“TCR Member” – HCH 106 Town and Country, L.P, a Delaware limited partnership.

 

19

 

  

“Transfer” - shall mean any sale, installment sale, exchange, mortgage, pledge,
hypothecation, assignment, encumbrance or other transfer, conveyance or
disposition, whether voluntarily, involuntarily or by operation of law or
otherwise.

 

“Treasury Rate” – The latest Treasury Constant Maturity Series yields reported,
for the latest day for which such yields shall have been so reported as of the
applicable LIBOR Business Day, in Federal Reserve Statistical Release H.15 (519)
(or any comparable successor publication) for actively traded U.S. Treasury
securities having a constant maturity equal to ten (10) years. Such implied
yield shall be determined, if necessary, by (i) converting U.S. Treasury bill
quotations to bond-equivalent yields in accordance with accepted financial
practice, and (ii) interpolating linearly between reported yields.

 

“Trustee” – As defined in the Security Instrument.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.9(f).

 

“Venture Agreement” means the Limited Liability Company Agreement of Borrower
executed by and between TCR Member and BR Member.

 

References in this Agreement to “Articles”, “Sections”, “Exhibits” or
“Schedules” shall be to Articles, Sections, Exhibits or Schedules of or to this
Agreement unless otherwise specifically provided. Any term defined herein may be
used in the singular or plural. Words of any gender shall be held and construed
to include any other gender. “Include”, “includes” and “including” shall be
deemed to be followed by “without limitation”. Except as otherwise specified or
limited herein, references to any Person includes successors and assigns of such
Person. References “from” or “through” any date mean, unless otherwise
specified, “from and including” or “through and including”, respectively.
References to any statute or act shall include all related current regulations
and all amendments and any successor statutes, acts and regulations. References
to any statute or act, without additional reference, shall be deemed to refer to
federal statutes and acts of the United States. References to any agreement,
instrument or document shall include all schedules, exhibits, annexes and other
attachments thereto.

 

20

 

  

Article II.

  
THE LOAN

 

2.1.          The Loan.

 

(a)          Agreement to Lend. Each Lender hereby severally agrees to advance
to the Administrative Agent, to be loaned to Borrower, its Pro Rata Share of
(but not in excess of) the Loan Amount, and Borrower agrees to borrow up to that
amount from Lenders, subject to the terms and provisions of this Agreement. The
amounts borrowed by Borrower under this Agreement shall be evidenced by and
payable in accordance with the Notes and this Agreement. No principal amount of
the Loans which is repaid may be reborrowed. Borrower’s liability for payment of
interest on the Loans is limited to and calculated with respect to Loan proceeds
actually disbursed pursuant to the terms of this Agreement and the Notes from
and after the Funding Date. The Lenders shall fund their Pro Rata Share of an
Advance of Loan proceeds to Administrative Agent, and Administrative Agent may,
in Administrative Agent’s discretion, disburse Loan proceeds by journal entry to
pay interest and financing costs. Administrative Agent may disburse Loan
proceeds into the Operating Account (or such other account as directed by
Borrower) or directly to third parties to pay costs or expenses required to be
paid by Borrower pursuant to this Agreement. Loan proceeds disbursed by
Administrative Agent pursuant to the previous two sentences shall constitute
Advances to Borrower.

 

(b)          Advances. The purposes for which Loan proceeds are allocated and
the respective amounts of those allocations are set forth in the Project Budget.
All proceeds of the Loans shall be advanced against the Notes as provided herein
and shall be used by Borrower to pay for Project Costs as contained in the
Project Budget. Advances shall be made not more frequently than monthly during
the term of the Loan; provided that a second Advance will be made in any month
as provided in Section 6.8. Notwithstanding anything to the contrary contained
herein or in any of the other Loan Documents, no Advances shall be made after
the Initial Maturity Date.

 

(c)          Agency Refinance Loan.

 

(i)          Borrower agrees that Berkadia Commercial Mortgage LLC, a Delaware
limited liability company, either directly or indirectly through its affiliates
(“BCM”), shall have the first opportunity to submit an offer or term sheet to
provide permanent financing for the Property to Borrower (to refinance the Loan)
with funds provided or insured by Fannie Mae, Freddie Mac, or FHA/HUD Fannie
Mae, Freddie Mac or FHA/HUD, life insurance companies or investment banking
conduits (CMBS) (collectively, a “Permanent Loan”). Prior to Borrower executing
a term sheet for permanent financing, and upon the Property meeting the
qualifications for permanent financing (occupancy, debt coverage ratio and
loan-to-value ratio), Borrower shall provide to BMC a finance package, including
standard financial information required to fully underwrite a permanent loan for
the Property. BMC, at its option, may then provide a term sheet for a Permanent
Loan within thirty (30) days of receipt of such standard financial information.
The Permanent Loan offered by BMC shall be on such terms and conditions as BMC
approves in its sole and absolute discretion. If Berkadia does not deliver the
Term Sheet with respect to the Agency Refinance Loan within 30 days after
receipt of all such information and documentation or, if after the timely
delivery of such Term Sheet, Berkadia and Borrower cannot in good faith, agree
upon the terms of the Permanent Loan, Borrower shall have no further obligations
pursuant to this paragraph.

 

21

 

  

(ii)         No Liability. Notwithstanding any provision contained herein to the
contrary, none of Administrative Agent, Lenders or BMC shall have any liability
to Borrower in the event Borrower is unable to obtain the Permanent Loan or for
any advice or recommendations from Administrative Agent, Lenders or BMC
regarding the Permanent Loan. Nothing contained herein shall be construed as a
commitment by Administrative Agent, Lenders or BMC or any of their respective
affiliates to provide financing. THIS SECTION IS NOT A COMMITMENT TO MAKE THE
PERMANENT LOAN. BMC’S LOAN COMMITMENT IS ONLY ISSUED FOLLOWING APPROVAL OF A
LOAN IN ITS LOAN COMMITTEE.

 

2.2.          Security for the Loan. The Loans, as evidenced by the Notes, is
secured by the Security Instrument and shall be guaranteed by the Guaranty.

 

2.3.          Loan Fees. Borrower shall pay to Administrative Agent, at Loan
closing, a loan fee as set forth in a separate letter agreement by and among
Borrower and Administrative Agent dated June 30, 2014 (the “Fee Letter”).

 

2.4.          Funding of Loan Advances.

 

(a)          By 1:00 p.m. Dallas time, on the day before a disbursement of a
Loan is to be made hereunder pursuant to this Agreement (or by 1:00 p.m. Dallas
time at least three (3) Business Days before any disbursements to be made at the
LIBOR Based Rate), Administrative Agent shall notify each Lender of the proposed
disbursement. Each Lender shall make available to Administrative Agent (or the
funding Lender or entity designated by Administrative Agent), the amount of such
Lender’s Pro Rata Share of such disbursement in immediately available funds not
later than 12:00 p.m. (Dallas time) on the date such disbursement is to be made
(such date being referred to herein as a “Funding Date”). Unless otherwise noted
therein, Administrative Agent’s notice to each Lender of a disbursement request
shall indicate that conditions precedent to such disbursement have been
substantially complied with by the Borrower. Unless Administrative Agent shall
have been notified by any Lender prior to such time for funding in respect of
any Advance that such Lender does not intend to make available to Administrative
Agent such Lender’s Advance, Administrative Agent may assume that such Lender
has made such amount available to Administrative Agent in accordance with this
Section 2.4 and may, in reliance upon such assumption, make available to
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Advance available to Administrative Agent on or
prior to the respective Funding Date, then the applicable Lender and Borrower
severally agree to pay to Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to Borrower until the date such amount is paid or
repaid to Administrative Agent at (i) in the case of such Lender, the greater of
the Federal Funds Rate and a rate determined by Administrative Agent in
accordance with the banking industry rules on interbank compensation or (ii) in
the case of Borrower, the Applicable Rate based on LIBOR with a LIBOR Interest
Period of one (1) month. If such Lender pays such amount to Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Advance. Notwithstanding the foregoing, if demand is made on Borrower for the
reimbursement of such amount advanced by Administrative Agent on behalf of
another Lender as provided in the preceding sentence, Borrower shall have ninety
(90) days to either repay such amount or obtain a replacement lender pursuant to
and in accordance with Section 2.10(b); provided, further, (i) during such
ninety (90) day period, the Non-Defaulting Lenders shall continue to fund their
respective Pro Rata Share of any Advances so long as all other conditions to
funding such Advances are satisfied, (ii) Borrower shall fund the Defaulting
Lender’s Pro Rata Share of such Advances that are not funded by the Defaulting
Lender (or the Non-Defaulting Lenders, if such Non-Defaulting Lenders elect to
fund such portion of the Advance Request), (iii) in no event shall the
Non-Defaulting Lenders be required or obligated to fund in excess of their
respective Commitment and (iv) upon the expiration of such ninety (90) day
period, Borrower shall repay to Administrative Agent the amount advanced by
Administrative Agent on behalf of the Defaulting Lender to the extent such
amount has not been either repaid by Borrower, the Defaulting Lender or a
replacement lender obtained in accordance with Section 2.10(b).

 

22

 

  

(b)          Requests by Administrative Agent for funding by the Lenders of
disbursements of a Loan will be made by email to each Lender. Each Lender shall
make its Advance available to Administrative Agent in dollars and in immediately
available funds to such Lender and account as Administrative Agent may
designate, not later than 12:00 p.m. (Dallas time) on the Funding Date. Nothing
in this Section 2.4 shall be deemed to relieve any Lender of its obligation
hereunder to make any Advance on any Funding Date, nor shall any Lender be
responsible for the failure of any other Lender to perform its obligations to
make any Advance hereunder, and the Commitment of any Lender shall not be
increased or decreased as a result of the failure by any other Lender to perform
its obligation to make any Advances hereunder.

 

(c)          As soon as practical Administrative Agent will promptly forward to
each Lender copies of the Advance Request, a copy of the Inspecting Architect’s
most recent inspection report, and a copy of any endorsements to the Loan Title
Policy requested by Administrative Agent. Delivery of such items shall not be a
condition to funding any Advance.

 

2.5.          Interest; Payments.

 

(a)          Payments.

 

(i)          All accrued but unpaid interest on the Principal Amount shall be
due and payable monthly in arrears as it accrues, commencing on August 1, 2014
and continuing on each Payment Date thereafter until the earlier of the date the
Indebtedness is repaid in full or the Maturity Date.

 

(ii)         In the event the First Extension Period is exercised and the
Maturity Date is extended to the First Extended Maturity Date pursuant to the
terms hereof, then commencing on the first Payment Date thereafter and
continuing on each Payment Date thereunder until the earlier of the date the
Indebtedness is repaid in full or the First Extended Maturity Date, Borrower
shall pay the Monthly Principal Installment Amount, which Monthly Principal
Installment Amount is in addition to accrued interest due on each such date. In
the event that the Second Extension Period is exercised and the Maturity Date is
extended to the Second Extended Maturity Date pursuant to the terms hereof, then
Borrower shall continue to pay the Monthly Principal Installment Amount,
together with all accrued but unpaid interest, on each Payment Date until the
earlier of the date the Indebtedness is repaid in full or the Second Extended
Maturity Date.

 

23

 

  

(iii)        The outstanding Principal Amount and any and all accrued but unpaid
interest thereon shall be due and payable in full on the Initial Maturity Date,
as may be extended by the First Extension Period or Second Extension Period in
accordance with the terms of this Agreement, or upon the earlier maturity of the
Loans, whether by acceleration or otherwise.

 

(b)          Interest Rate.

 

(i)          The Principal Amount outstanding under and evidenced by the Notes
shall bear interest at a rate per annum equal to the Applicable Rate (as that
rate may change in accordance with changes provided in this Agreement) unless
and until an Event of Default occurs and is existing, and then during the
existence of an Event of Default, at the Default Rate, and shall otherwise be
repaid in accordance with the terms of the Notes and this Agreement.

 

(ii)         Borrower shall have the option of paying interest on the Principal
Amount at the Base Rate or the LIBOR Based Rate (as elected in the manner
specified in this Agreement). Notwithstanding the foregoing, if at any time the
Applicable Rate exceeds the Maximum Rate, the rate of interest payable on the
Indebtedness shall be limited to the Maximum Rate, but any subsequent reductions
in the Applicable Rate, as the case may be, shall not reduce the Applicable Rate
below the Maximum Rate until the total amount of interest accrued on the
Principal Amount equals the total amount of interest which would have accrued at
the Applicable Rate if the Applicable Rate had at all times been in effect.

 

(iii)        The Principal Amount shall bear interest at the Base Rate until
Borrower notifies Administrative Agent that it desires application of the LIBOR
Based Rate by submitting a LIBOR Request to Administrative Agent. Administrative
Agent, at its option, may honor an untimely or inaccurate LIBOR Request;
provided, however, Administrative Agent is not obligated to honor a subsequent
untimely or inaccurate LIBOR Request. Borrower shall not have the right to have
more than four (4) Interest Periods in respect of LIBOR Amounts in effect at any
one time.

 

(iv)        The Principal Amount, less each LIBOR Amount from time to time
outstanding, shall bear interest at the Base Rate. Any portion of the Principal
Amount to which the LIBOR Based Rate is not or cannot pursuant to the terms
hereof be applicable shall bear interest at the Base Rate.

 

24

 

  

(v)         All interest accruing under on the Principal Amount shall be
calculated on the basis of a 360-day year applied to the actual number of days
in each month.

 

(vi)        LIBOR Provisions.

 

A.           In the event that, by reason of any Regulation, (i) Lenders incur
Additional Costs based on or measured by the amount of (1) a category of
deposits or other liabilities of Lenders which includes deposits by reference to
which the LIBOR Based Rate is determined as provided in this Loan Agreement
and/or (2) a category of extensions of credit or other assets of Lenders which
includes loans, the interest on which is determined on the basis of rates
referred to in the definition of “LIBOR Rate”, (ii) Lenders become subject to
restrictions on the amount of such a category of liabilities or assets which it
may hold, or (iii) it shall be unlawful or impractical for Lenders to make or
maintain the Loans (or any portion thereof) at the LIBOR Based Rate, then at
Administrative Agent’s option and election, Lenders’ obligation to make or
maintain the Loans (or portions thereof) at the LIBOR Based Rate (and Borrower’s
right to request the same) shall be suspended and Administrative Agent shall
give notice thereof to Borrower and, upon the giving of such notice, interest
payable hereunder at the LIBOR Based Rate shall be converted to the Base Rate,
unless Lenders may lawfully continue to maintain the Loan (or any portion
thereof) then bearing interest at the LIBOR Based Rate to the end of the current
Interest Period(s), at which time the interest rate shall convert to the Base
Rate. If subsequently Administrative Agent reasonably determines that such
Regulation has ceased to be in effect, or has ceased to result in the
circumstances described in clauses (i), (ii) and (iii) of this paragraph, then
Administrative Agent will so advise Borrower and Borrower may convert the rate
of interest payable hereunder with respect to those portions of the Principal
Amount bearing interest at the Base Rate to a LIBOR Based Rate by submitting a
LIBOR Request in respect thereof and otherwise complying with the provisions of
this Agreement with respect thereto.

 

B.           Determinations by Administrative Agent of the existence or effect
of any Regulation on the costs of Lenders making or maintaining the Loans, or
portions thereof, at the LIBOR Based Rate, or on amounts receivable by Lenders
in respect thereof, and of the additional amounts required to compensate Lenders
in respect of Additional Costs, shall be conclusive, absent manifest error,
provided that such determinations are made on a reasonable basis by
Administrative Agent.

 

25

 

  

C.           Anything herein to the contrary notwithstanding, if, at the time of
or prior to the determination of the LIBOR Based Rate in respect of any LIBOR
Request as herein provided, Administrative Agent determines (which determination
shall be conclusive, absent manifest error, provided that such determination is
made on a reasonable basis) that (i) by reason of circumstances affecting the
interbank LIBOR market generally, adequate and fair means do not or will not
exist for determining the LIBOR Based Rate applicable to an Interest Period, or
(ii) the LIBOR Based Rate, as determined by Administrative Agent, will not
accurately reflect the cost to Lenders of making or maintaining the Loans (or
any portion thereof) at the LIBOR Based Rate, then Administrative Agent shall
give Borrower prompt notice thereof, and the LIBOR Amount in question shall bear
interest, or continue to bear interest, as the case may be, at the Base Rate. If
at any time subsequent to the giving of such notice, Administrative Agent
determines that because of a change in circumstances the LIBOR Based Rate is
again available to Borrower hereunder, Administrative Agent will so advise
Borrower and Borrower may convert the rate of interest payable hereunder from
the Base Rate to a LIBOR Based Rate by submitting a LIBOR Request to
Administrative Agent and otherwise complying with the provisions of this
Agreement with respect thereto.

 

D.           Borrower shall pay to Administrative Agent, immediately upon
request and notwithstanding contrary provisions contained in the Loan Documents,
such amounts as shall, in the conclusive judgment of Administrative Agent
reasonably exercised, compensate Lenders for any loss, cost or expense incurred
by it as a result of (i) the conversion, for any reason whatsoever, of the rate
of interest payable hereunder from the LIBOR Based Rate to the Base Rate with
respect to any portion of the Principal Amount then bearing interest at the
LIBOR Based Rate on a date other than the last day of an applicable Interest
Period, or (ii) the failure of Borrower to borrow, or qualify to borrow, in
accordance with a LIBOR Request submitted by it to Administrative Agent, which
amounts shall include, without limitation, lost profits.

 

(c)          Prepayments. Borrower shall have the right to prepay the Loans, in
whole or in part (except as otherwise specifically provided herein) provided:

 

(i)          written notice of such prepayment (a “Prepayment Notice”) is given
to Administrative Agent in accordance with the provisions of Section 10.18 of
this Agreement at least thirty (30) but not more than ninety (90) days prior to
the date to be fixed therein for prepayment; and

 

(ii)         such prepayment is accompanied by the Make-Whole Breakage Amount
(if the principal being repaid is a LIBOR Amount and is being repaid prior to
the expiration of the related Interest Period), all accrued but unpaid interest
on the amount prepaid, including interest which has accrued at the Default Rate,
and other sums that may be payable hereunder to the date so fixed.

 

26

 

  

Any such prepayment shall be without penalty unless, and then only to the extent
that, the Make-Whole Breakage Amount is due. In the event that any Make-Whole
Breakage Amount is due, Administrative Agent shall deliver to Borrower a
statement (a “Breakage Fee Notice”) setting forth the amount and determination
of the Make-Whole Breakage Amount within ten (10) Business Days of receipt of
Borrower’s Prepayment Notice. Borrower agrees that (i) Administrative Agent and
Lenders shall not be obligated to actually reinvest the amount prepaid, and (ii)
the Make-Whole Breakage Amount is directly related to the damages that Lenders
will suffer as a result of the prepayment of any LIBOR Amount. In addition to
the Make-Whole Breakage Amount and without waiving any prepayment condition, if,
upon any such prepayment, the aforesaid Prepayment Notice has not been timely
received by Administrative Agent, and the prepayment is accepted by
Administrative Agent, the Make-Whole Breakage Amount shall be increased by an
amount equal to the lesser of (i) thirty (30) days’ unearned interest computed
at the Base Rate on the amount prepaid, or (ii) unearned interest computed on
the amount prepaid for the period from, and including, the date of prepayment
through the applicable Interest Period.

 

(iii)        In the event the Make-Whole Breakage Amount is construed to be
interest under the laws of the State of Texas in any circumstance, the payment
thereof shall not be required to the extent that the amount thereof, together
with other interest payable under the Loan Documents, exceeds the Maximum Rate,
and if such payment has been made at the time it is determined that such excess
exists, Lenders shall, at Administrative Agent’s option, either return such
excess to Borrower or credit such excess against the principal balance of the
Notes then outstanding, in which event any and all penalties of any kind under
applicable law as a result such excess interest shall be inapplicable.

 

(iv)        Except as otherwise specifically provided in the Loan Agreement and
Security Instrument, the Make-Whole Breakage Amount shall be due, to the extent
permitted by applicable law, under any and all circumstances where all or any
portion of a LIBOR Amount is paid prior to the expiration of the applicable
Interest Period for such LIBOR Amount, whether such prepayment is voluntary or
involuntary, even if such prepayment results from Administrative Agent’s
exercise of its rights upon Borrower’s default and acceleration of the Maturity
Date (irrespective of whether foreclosure proceedings have been commenced), and
shall be in addition to any other sums due under the Loan Documents.

 

(v)         As used herein, the term “Make-Whole Breakage Amount” means an
amount calculated as follows:

 

(1)       If the Make-Whole Calculation Rate is equal to or greater than the
LIBOR Rate then in effect with respect to the LIBOR Amount and related Interest
Period in question, the Make-Whole Breakage Amount shall be zero with respect to
such LIBOR Amount.

 

27

 

  

(2)       If the Make-Whole Calculation Rate is less than the LIBOR Rate then in
effect concerning the LIBOR Amount and related Interest Period in question, the
Make-Whole Breakage Amount concerning the LIBOR Amount to be repaid shall be
calculated as follows:

 

·the LIBOR Amount multiplied by,

 

·the difference between the LIBOR Rate then in effect concerning the LIBOR
Amount and the Make-Whole Calculation Rate multiplied by,

 

·the days remaining to the date of the next interest rate reset for the LIBOR
Amount divided by 360.

 

(vi)        As used herein, the term “Make-Whole Calculation Rate” means the
LIBOR Rate for the related Interest Period as of the date of the related
Breakage Fee Notice.

 

(d)          Default Interest. Notwithstanding anything to the contrary
contained in this Agreement, at the option of Administrative Agent, at any time
after the occurrence and during the continuance of an Event of Default, the
outstanding Principal Amount and all past due installments of interest shall, to
the extent permitted by applicable law, bear interest at the Default Rate. If an
Event of Default shall occur, interest on the Principal Amount shall, at the
option of Administrative Agent, immediately and without notice to Borrower, be
converted to the Base Rate during the continuance of the Event of Default. The
foregoing provision shall not be construed as a waiver by Administrative Agent
or Lenders of their right to pursue any other remedies available to them under
the Loan Documents, nor shall it be construed to limit in any way the
application of the Default Rate during the continuance of an Event of Default.

 

(e)          Late Charges. If Borrower fails to pay any installment of interest
or principal (other than the principal due on the Maturity Date) within ten (10)
days after the date on which the same is due (excluding the final installment
due on the Maturity Date), Borrower shall pay to Administrative Agent, for the
benefit of the Lenders a late charge on such past due amount, as liquidated
damages and not as a penalty, not to exceed five cents ($0.05) for each one
dollar ($1.00) of such amount (the “Late Charge”). The Late Charge is intended
to compensate Lenders for the expenses incident to handling any such delinquent
payment and for the losses incurred by Lenders as a result of such delinquent
payment. Borrower agrees that, considering all of the circumstances existing on
the date this Agreement is executed, the Late Charge represents a reasonable
estimate of the costs and losses Lenders will incur by reason of late payment.
Borrower, Administrative Agent and Lenders further agree that proof of actual
losses would be costly, inconvenient, impracticable and extremely difficult to
fix. Acceptance of the Late Charge shall not constitute a waiver of the Event of
Default arising from the overdue installment, and shall not prevent
Administrative Agent and/or Lenders from exercising any other rights or remedies
available to Administrative Agent and Lenders with respect to such Event of
Default.

 

28

 

  

2.6.          Payments, Recoveries and Collections.

 

(a)          Payment Procedures. Unless otherwise expressly provided in a Loan
Document, all sums payable by Borrower to Administrative Agent and/or Lenders or
pursuant to any Loan Document, whether principal, interest, or otherwise, shall
be paid directly to Administrative Agent in immediately available United States
funds, to Compass Bank, Agency Services, 8080 N. Central Expressway Suite 120,
Mail Code: TX DA CN AGY, Dallas, TX 75206, or by wire transfer, and without
setoff, deduction, or counterclaim, or at any other office of Administrative
Agent that Administrative Agent may designate in writing to Borrower. Payments
by check or draft shall not constitute payment in immediately available funds
until the required amount is actually received by Administrative Agent in full.
Payments in immediately available funds received by Administrative Agent in the
place designated for payment on a Business Day prior to 12:00 p.m. (Dallas,
Texas time) at such place of payment shall be credited prior to the close of
business on the Business Day received, while payments received by Administrative
Agent on a day other than a Business Day or after 12:00 p.m. (Dallas, Texas
time) on a Business Day shall not be credited until the next succeeding Business
Day. If any payment of principal or interest due under the Loan Documents shall
become due and payable on a day other than a Business Day, then such payment
shall be made on the next succeeding Business Day. Any such extension of time
for payment shall be included in computing interest which has accrued and shall
be payable in connection with such payment. If an Event of Default is then
existing, Administrative Agent may, in its discretion, charge any and all
deposit or other accounts (including, without limitation, any account evidenced
by a certificate of deposit or time deposit) of Borrower maintained with
Administrative Agent for all or any part of any Indebtedness then due and
payable; provided, however, that such authorization shall not affect Borrower’s
obligation to pay all Indebtedness, when due, whether or not those account
balances maintained by Borrower with Administrative Agent are sufficient to pay
any amounts then due. Remittances in payment of any part of any payments
required under the Loan Documents other than in the required amount in
immediately available funds at the place where such payments are payable shall
not, regardless of any receipt or credit issued therefor, constitute payment
until the required amount is actually received by Administrative Agent in full
in accordance herewith and shall be made and accepted subject to the condition
that any check or draft may be handled for collection in accordance with the
practice of the collecting bank or banks.

 

(b)          Application of Payments. Except as expressly provided in the Loan
Documents to the contrary, all payments of principal under the Loans shall be
applied in the following order of priority: (i) the payment or reimbursement of
any expenses, costs or obligations (other than the outstanding principal balance
of the Loans and interest thereon) for which either Borrower shall be obligated
or Administrative Agent and/or Lenders shall be entitled pursuant to the
provisions of this Agreement or the other Loan Documents; (ii) the payment of
any Make-Whole Breakage Amount due; (iii) the payment of accrued but unpaid
interest due under the Loan; (iv) the payment of all or any portion of the
Principal Amount then outstanding, in the direct order of maturity; and (v) any
amounts due under any Hedge Agreement. If an Event of Default exists under this
Agreement or under any of the other Loan Documents, then Administrative Agent
may, at the sole option of Administrative Agent in Administrative Agent’s sole
discretion, apply any such payments, at any time and from time to time, to any
of the items specified in clauses (i), (ii), (iii) or (iv) above without regard
to the order of priority otherwise specified in this Section 2.6(b) and any
application to the outstanding principal balance of the Loans may be made in
either direct or inverse order of maturity. Borrower waives the right to direct
the application of any and all payments received by Administrative Agent and/or
Lenders under this Agreement at any time during the existence of an Event of
Default.

 

29

 

  

(c)          Receipt of Payments by Administrative Agent and/or Lenders.
Borrower agrees not to send payments to Administrative Agent or any Lender
marked “paid in full,” “without recourse,” or similar language. If Borrower
sends such a payment, Administrative Agent and/or Lenders may accept it without
losing any of their rights under the Notes or any of the other Loan Documents,
and Borrower will remain obligated to pay any further amounts owed or that may
become due to Lenders. Whether or not Administrative Agent has authorized
payment by mail or in any other manner, any payment by Borrower of any of the
Indebtedness made by mail will be deemed tendered and received by Administrative
Agent and Lenders only on actual receipt thereof by Administrative Agent at the
address designated for that payment, and that payment shall not be deemed to
have been made in a timely manner unless actually received by Administrative
Agent in good funds on or before the date due for that payment, time being of
the essence. Borrower expressly assumes all risks of loss or liability resulting
from non-delivery or delay of delivery of any item of payment transmitted by
mail or any other manner. Acceptance by Administrative Agent of any payment in
an amount less than the full amount then due shall be deemed an acceptance on
account only, and any failure to pay the entire amount then due shall constitute
and continue to be an Event of Default under this Agreement and the other Loan
Documents until paid. Administrative Agent and Lenders shall be entitled to
exercise any and all rights and remedies available under any Loan Document or
otherwise available at law or in equity during the existence of any Event of
Default. If Administrative Agent and/or Lenders receive any payment or benefit
of or otherwise upon any of the Indebtedness and any part of that payment or
benefit is subsequently invalidated, set aside, declared fraudulent or
preferential, or required to be repaid to a trustee, receiver, or any other
Person under Debtor Relief Laws, state or federal laws, common law, equitable
causes or otherwise, then, (i) the Indebtedness, or part thereof, intended to be
satisfied by that payment or benefit shall be revived and continued in full
force and effect as if that payment or benefit had not been made or received by
Administrative Agent and/or Lenders, and such amount shall be included in the
term “Indebtedness”, and (ii) each Lender severally agrees to pay to
Administrative Agent upon demand its Pro Rata Share of any amount so recovered
from or repaid by Administrative Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes “payment in full” of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount, must be mailed or delivered to:

 

30

 

  

Compass Bank

P. O. Box 3096

Birmingham, AL 35202

 

(d)          Allocation of Payments. If, except as otherwise expressly provided
herein any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall (i) notify Administrative Agent in
writing of such fact and (ii) purchase (for cash at face value) participations
in the Loans of other Lenders to the extent necessary so that the benefit of all
such payments shall be shared by all such the Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans; provided that (x) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (y) the provisions of this paragraph shall not
be construed to apply to any payment made by Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to Borrower or any
subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may, subject to Section
10.24, exercise against Borrower rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of
Borrower in the amount of such participation.

 

(e)          Advance Payments. Unless Administrative Agent shall have received
notice from Borrower prior to the date on which any payment is due to
Administrative Agent for the account of the Lenders hereunder that Borrower will
not make such payment, Administrative Agent may assume that Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if Borrower
has not in fact made such payment, then each of the Lenders severally agrees to
repay to Administrative Agent forthwith on demand the amount so distributed to
such Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

(f)          Additional Matters. Borrower shall allow Administrative Agent from
time to time to inspect all books and records relating to Borrower’s financial
condition, the Indebtedness and the Property, and to make and take away copies
of those books and records.

 

31

 

  

2.7.          Extension Periods. Borrower shall have the right and option to
extend the Maturity Date (a) to a date ending upon the expiration of the First
Extension Period, and (b) upon expiration of the First Extension Period, to a
date ending upon the expiration of the Second Extension Period; provided,
however, any such extension shall be granted and be effective only if all of the
following conditions have been satisfied in each instance, to the extent
applicable to the First Extension Period or the Second Extension Period, as the
case may be:

 

(a)          Borrower shall have notified Administrative Agent in writing of its
exercise of such extension at least forty-five (45) days but not more than
ninety (90) days prior to the Maturity Date;

 

(b)          on the date of such written notice and on the date of commencement
of the applicable Extension Period, there shall exist no Event of Default and
Administrative Agent shall not have sent written notice of the occurrence of an
event which, with the passage of time or the giving of notice or both, would
constitute an Event of Default, and which has not been cured;

 

(c)          the written notice given pursuant to clause (a) above shall be
accompanied by a fee in the amount equal to one-fourth of one percent (0.25%) of
the Principal Amount outstanding on the date of the extension of the Maturity
Date;

 

(d)          the Completion Event shall have occurred;

 

(e)          at or before the commencement of the First Extension Period,
Administrative Agent shall have received evidence reasonably satisfactory to
Administrative Agent that the Property has achieved a Debt Coverage Ratio of not
less than 1.25:1.0 as of the Determination Date immediately preceding the
Initial Maturity Date; provided, however, Borrower may prepay any portion of the
Principal Amount on or before the Initial Maturity Date to the extent necessary
to achieve the required Debt Coverage Ratio;

 

(f)          at or before the commencement of the Second Extension Period,
Administrative Agent shall have received evidence reasonably satisfactory to
Administrative Agent that the Property has achieved a Debt Coverage Ratio of not
less than 1.35:1.0 as of the Determination Date immediately preceding the First
Extended Maturity Date; provided, however, Borrower may prepay any portion of
the Principal Amount on or before the First Extended Maturity Date to the extent
necessary to achieve the required Debt Coverage Ratio;

 

(g)          prior to the commencement of the First Extension Period,
Administrative Agent shall have received a current or updated Appraisal of the
Property, paid for at Borrower’s expense, and in form and substance reasonably
acceptable to Administrative Agent, confirming that the Loan-to-Value Ratio does
not exceed sixty-five percent (65%); provided, however, Borrower may prepay any
portion of the Principal Amount on or before the Initial Maturity Date to the
extent necessary to achieve the required Loan-to-Value Ratio;

 

32

 

  

(h)          prior to the commencement of the Second Extension Period,
Administrative Agent shall have received a current or updated Appraisal of the
Property, paid for at Borrower’s expense, and in form and substance reasonably
acceptable to Administrative Agent, confirming that the Loan-to-Value Ratio does
not exceed sixty percent (60%); provided, however, Borrower may prepay any
portion of the Principal Amount on or before the First Extended Maturity Date to
the extent necessary to achieve the required Loan-to-Value Ratio;

 

(i)          at or before the commencement of the applicable Extension Period,
Borrower and Guarantors shall have executed such documents as Administrative
Agent reasonably deems appropriate to evidence such extension and shall have
delivered to Administrative Agent an endorsement to the Loan Title Policy
pursuant to the applicable title insurance regulations and in form and substance
satisfactory to Administrative Agent.

 

Effective as of the commencement of the First Extension Period, the Aggregate
Commitment will be reduced by the amount of any unfunded Loan proceeds, and the
Loans will be deemed fully funded.

 

2.8.          Increased Costs.

 

(a)          Increased Costs Generally. If any Change in Law shall (i) impose,
modify or deem applicable any reserve, special deposit or similar requirement
(including any compulsory loan, insurance charge or other assessment) against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate), (ii) subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or (iii) impose on any Lender
or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or participation
therein; and the result of any of the foregoing shall be to increase the cost to
such Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or other Recipient, Borrower will pay to such Lender
or other Recipient, as the case may be, such additional amount or amounts as
will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)          Capital Adequacy. If any Lender determines that any Change in Law
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitment of such Lender or the Loans made by such Lender, to a level below
that which such Lender or such Lender’s holding company would have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time Borrower will pay to such Lender such additional amount
or amounts as will compensate such Lender or such Lender’s holding company for
any such reduction suffered.

 

33

 

  

(c)          Certificates for Reimbursement. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and delivered to Borrower, shall be conclusive absent manifest error.
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)          Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(e)          No Duplication of Payments. Notwithstanding anything to the
contrary contained herein, in no event shall the provisions of Section
2.5(b)(vi), this Section 2.8 and Section 2.9 result in a double recovery for any
Lender with respect to any compensation due to such Lender under such
provisions.

 

2.9.          Taxes.

 

(a)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)          Payment of Other Taxes by Borrower. Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

34

 

  

(c)          Indemnification by Borrower. Borrower shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to Administrative Agent), or by Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(d)          Indemnification by the Lenders. Each Lender shall severally
indemnify Administrative Agent, within ten (10) days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that Borrower has not already indemnified Administrative Agent for such
Indemnified Taxes and without limiting the obligation of Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.22(c)(i) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by Administrative Agent to the Lender from
any other source against any amount due to Administrative Agent under this
paragraph (d).

 

(e)          Evidence of Payments. After any payment of Taxes by Borrower to a
Governmental Authority pursuant to this Section 2.9, Borrower shall, upon
receiving a request from Administrative Agent, deliver to Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to Administrative
Agent.

 

(f)          Status of Lenders.

 

(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and Administrative Agent, at the time or times
reasonably requested by the Borrower or Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or Administrative Agent as will enable the Borrower or Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.9(f)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

35

 

  

(ii)         Without limiting the generality of the foregoing,

 

A.           any Lender that is a U.S. Person shall deliver to the Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or Administrative Agent), executed originals
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

B.           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or Administrative Agent),
whichever of the following is applicable:

 

(1)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2) executed originals of IRS Form W-8ECI;

 

(3)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or

 

36

 

  

(4)         to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

 

C.           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and Administrative Agent (in such number of
copies as shall be requested by the Borrower or Administrative Agent) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or Administrative Agent to determine the withholding or deduction
required to be made; and

 

D.           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower and Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and Administrative Agent
in writing of its legal inability to do so.

 

37

 

  

(g)          Treatment of Certain Refunds. If any party receives a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.9
(including by the payment of additional amounts pursuant to this Section 2.9),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) to the extent
the payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

 

(h)          Survival. Each party’s obligations under this Section 2.9 shall
survive the resignation or replacement of Administrative Agent or any assignment
of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

2.10.         Mitigation Obligations; Replacement of Lenders.

 

(a)          Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.8, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.9, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.8 or Section 2.9, as the case
may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

38

 

  

(b)          Replacement of Lenders. If any Lender requests compensation under
Section 2.8, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.9  and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 2.10(a), or if any Lender is a Defaulting Lender, then Borrower may, at
its sole expense and effort, upon notice to such Lender and Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.22), all of its interests, rights (other than its
existing rights to payments pursuant to Section 2.8 or Section 2.9) and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) Borrower shall have received
the prior written consent of Administrative Agent, (ii) Borrower shall have paid
to Administrative Agent the assignment fee (if any) specified in Section 10.22,
(iii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.5(c)) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts); provided however, that in the case of Borrower’s
replacement of a Defaulting Lender for failure to fund Loans hereunder, the
assignee or Borrower, as the case may be, shall holdback from such amounts
payable to such Lender and pay directly to Administrative Agent, any payments
due to Administrative Agent or the Non-Defaulting Lenders by Defaulting Lender
under this Agreement, and (iv) in the case of any such assignment resulting from
a claim for compensation under Section 2.8 or payments required to be made
pursuant to Section 2.9, such assignment will result in a reduction in such
compensation or payments thereafter. A Lender shall not be required to make any
such assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling Borrower to require such
assignment and delegation cease to apply.

 

Article III.

 

REPRESENTATIONS AND WARRANTIES OF BORROWER

 

3.1.          Representations and Warranties. Borrower hereby represents and
warrants to Administrative Agent and Lenders that:

 

(a)          Financial Matters. Borrower is paying its obligations in the normal
course of business. There has not been filed by or against Borrower a petition
in bankruptcy or a petition or answer seeking an assignment for the benefit of
creditors, the appointment of a receiver, trustee, custodian or liquidator with
respect to Borrower or any substantial portion of Borrower’s property,
reorganization, arrangement, rearrangement, composition, extension, liquidation
or dissolution or similar relief under the Federal Bankruptcy Code or any state
law. To Borrower’s knowledge, all reports, statements and other data furnished
by Borrower to Administrative Agent in connection with the Loans are true and
correct in all material respects and do not omit to state any fact or
circumstance necessary to make the statements contained therein not misleading
in any material respect. Between the date of such reports and statements
provided to Administrative Agent prior to the date of this Agreement and the
date of this Agreement, no material adverse change has occurred since the dates
of such reports, statements and other data in the financial condition of
Borrower.

 

39

 

  

(b)          No Default or Violation. The execution, delivery and performance of
the Loan Documents do not contravene, result in a breach of or constitute a
default under any mortgage, deed of trust, lease, promissory note, loan
agreement or other contract or agreement to which Borrower is a party or by
which Borrower or any of its properties may be bound or affected and do not
violate or contravene any law, order, decree, rule or regulation to which
Borrower is subject. No consent of any other party, and no consent, license,
approval or authorization of, or registration or declaration with, any
Governmental Authority is required in connection with the execution, delivery,
performance, validity or enforceability of the transactions contemplated by the
Loan Documents, which consent, license, approval or authorization has not been
obtained.

 

(c)          No Suits. There are no judicial or administrative actions, suits or
proceedings pending or, to the best of Borrower’s knowledge, threatened against
or affecting Borrower or the Property or involving the validity, enforceability
or priority of any of the Loan Documents.

 

(d)          Organization. Borrower is duly formed and legally existing under
the laws of the state of its formation and is qualified to do business in the
State. Borrower has all requisite power and has or will have all governmental
certificates of authority, licenses, permits, qualifications and other
documentation to own, lease and operate the Property and to carry on its
business as now conducted and as contemplated to be conducted, as and when
required under any applicable Requirements.

 

(e)          Enforceability. The Loan Documents constitute the legal, valid and
binding obligations of Borrower enforceable in accordance with their terms,
subject to bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium and other laws applicable to creditors’ rights or the collection of
debtors’ obligations generally. The execution and delivery of, and performance
under, the Loan Documents are within Borrower’s powers and have been duly
authorized by all requisite action and are not in contravention of the powers of
Borrower’s organizational documents.

 

(f)          Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of the Internal Revenue Code of 1986, as amended, Sections 1445 and 7701
(i.e. Borrower is not a non-resident alien, foreign corporation, foreign
partnership, foreign trust or foreign estate as those terms are defined therein
and regulations promulgated thereunder). Borrower’s Taxpayer Identification
Number is as set forth in Section 1.1 above.

 

40

 

  

(g)          ERISA. That (i) Borrower is not an “employee benefit plan” as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), or a “governmental plan” within the meaning of Section
3(32) of ERISA; (ii) Borrower is not subject to state statutes regulating
investments and fiduciary obligations with respect to governmental plans; (iii)
the assets of the Borrower do not constitute “plan assets” of one or more plans
within the meaning of 29 C.F.R. Section 2510.3-101; and (iv) one or more of the
following circumstances is true: (1) equity interests in Borrower are publicly
offered securities, within the meaning of 29 C.F.R. Section 2510.3 -1 01 (b)(2)
or are securities issued by an investment company registered under the
Investment Company Act of 1940; (2) less than twenty five percent (25%) of the
value of any class of equity interests in Borrower are held by “benefit plan
investors” within the meaning of 29 C.F.R. Section 2510.3 -1 01 (f)(2); or (3)
Borrower qualifies as an “operating company”, a “venture capital operating
company”, or a “real estate operating company” within the meaning of 29 C.F.R.
Section 2510.3-101(c), (d) or (e). Borrower shall deliver to Administrative
Agent such certifications and/or other evidence periodically requested by
Administrative Agent, in its sole discretion, to verify these representations
and warranties. Failure to deliver these certifications or evidence, breach of
these representations and warranties, or consummation of any transaction which
would cause the Loan Documents or any exercise of Administrative Agent’s rights
under the Loan Documents to (i) constitute a non-exempt prohibited transaction
under ERISA or (ii) violate ERISA or any state statute regulating governmental
plans (collectively, an “ERISA Violation”), shall be an Event of Default.

 

(h)          Executive Order 13224. Borrower and, to Borrower’s actual
knowledge, all Persons holding any legal or beneficial interest whatsoever in
Borrower, are not included in, owned by, controlled by, acting for or on behalf
of, providing assistance, support, sponsorship, or services of any kind to or
otherwise associated with, any of the persons or entities referred to or
described in Executive Order 13224 (Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit or Support Terrorism,
as amended).

 

(i)          Title and Authority. Borrower is the lawful owner of good and
marketable title to the Property subject to the Permitted Encumbrances, and has
good right and authority to grant, bargain, sell, convey, transfer, assign and
mortgage the Property and to grant a security interest in the Collateral.
Borrower does not do business with respect to the Property under any trade name,
except for the name Alexan.

 

(j)          Permitted Encumbrances. The Property is free and clear from all
Liens, security interests and encumbrances except the Liens and security
interests evidenced by the Security Instrument and the Permitted Encumbrances.
There are no mechanic’s or materialmen’s liens, lienable bills or other claims
constituting or that may constitute a Lien on the Property, or any part thereof
other than the Permitted Encumbrances.

 

(k)          No Financing Statement. There is no financing statement covering
all or any part of the Property or its proceeds on file in any public office,
except with respect to the Loan.

 

(l)          Location of Collateral. All tangible Collateral is located on the
Land.

 

(m)          No Homestead. No portion of the Property is being used as
Borrower’s business or residential homestead.

 

41

 

  

(n)          Compliance with Requirements. The Property and the intended use
thereof by Borrower comply in all material respects with (and no notices of
violation have been received by Borrower in connection with violations of) all
applicable laws, ordinances, orders, determinations and court decisions,
covenants, conditions and restrictions (including private restrictive covenants)
and other requirements relating to land and building design and construction,
use and maintenance, that pertain to or affect the Property or any part thereof
or the use of the Property, including, without limitation, planning, zoning,
subdivision, environmental, air quality, flood hazard, fire safety, laws
relating to the disabled, building, health, fire, traffic, safety, wetlands,
coastal and other governmental or regulatory rules, laws, ordinances, statutes,
codes and requirements applicable to the land and building design and
construction, use and maintenance of the Property, without reliance upon
grandfather provisions or adjacent or other properties (the “Requirements”).
Borrower shall at all times comply with all present or future Requirements
affecting or relating to the Property and/or the use thereof by Borrower. Upon
request, Borrower shall furnish to Administrative Agent proof of material
compliance with the Requirements. Borrower shall not use or permit the use of
the Property, or any part thereof, for any illegal purpose. Borrower has
obtained, or will obtain on or before the date required under any applicable
Requirements, all requisite zoning, utility, building, health and operating
permits from all applicable Governmental Authorities having jurisdiction over
the Property to comply with the Requirements.

 

(o)          Brokerage Commissions. Any brokerage commissions due in connection
with the transaction contemplated hereby have been paid in full and any such
commissions coming due in the future will be promptly paid by Borrower. Borrower
agrees to and shall indemnify Administrative Agent and Lenders from any
liability, claims or losses arising by reason of any brokerage commissions. This
provision shall survive the repayment of the Loans and shall continue in full
force and effect so long as the possibility of such liability, claims or losses
exists.

 

(p)          Leases. As of the date of this Agreement, other than the Existing
Leases, no Leases have been executed or are in effect with respect to any
portion of the Property. Upon execution of the Leases, Borrower will be the sole
owner of the entire lessor’s interest in the Leases and have good title and good
right to assign and grant a security interest in the Leases and Rents assigned
pursuant to the Security Instrument and no other Person (other than
Administrative Agent and Lenders pursuant to the Loan Documents) shall have any
right, title or interest therein. Borrower has not executed any prior
assignments of or granted any prior security interests in the Leases or the Rent
thereunder. Borrower has not performed any act or executed any other instrument
with respect to the Leases which might prevent Administrative Agent and/or
Lenders from enjoying and exercising any of their rights and privileges
evidenced by the Loan Documents.

 

(q)          Wage Claims. No wage claim is currently pending with the Texas
Workforce Commission (the “Commission”) against Borrower pursuant to Section 61
of the Texas Labor Code and no Lien exists against the Property pursuant to
Section 61 of the Texas Labor Code.

 

3.2.          Construction Loan Representations and Warranties. Borrower hereby
represents and warrants to Administrative Agent and Lenders that:

 

42

 

 



(a)          Availability of Utilities. All utility and municipal services
necessary for the proper operation of the Improvements for their intended
purpose are available at the boundaries of the Property, including water supply,
storm and sanitary sewer facilities, gas or electricity and telephone
facilities, or will be available at the Property when constructed or installed
as part of the Improvements, and written permission or the necessary permits
have been or will be obtained from the applicable utility companies or
municipalities to connect the Improvements into each of said services, and upon
request by Administrative Agent, Borrower will supply evidence thereof
reasonably satisfactory to Administrative Agent. All of such utility and
municipal services will, to Borrower’s knowledge, comply with all applicable
Requirements.

 

(b)          Roads. All roads necessary for the full utilization of the
Improvements for their intended purposes have been or will be completed in
connection with the completion of the Improvements and the necessary rights of
way therefor have either been acquired by the appropriate Governmental Authority
or have been dedicated to the public use and accepted by such Governmental
Authority and all necessary steps have been taken by Borrower and any such
Governmental Authority to assure the complete construction and installation
thereof.

 

(c)          Condition of Property. When the Improvements are complete, design
conditions of the Property will be such that no drainage or surface or other
water will drain across or rest upon either the Property or land of others
except as disclosed in the Plans and Specifications and in accordance with
applicable Requirements. None of the Property is within a flood plain except as
indicated on a survey of the Property delivered to Administrative Agent. Except
as may be disclosed in the Plans and Specifications, none of the Improvements to
be constructed on the Land are designed to protrude over, across or upon any of
the boundary lines of the Land, or rights of way or easements not owned by
Borrower, and no buildings or other improvements on adjoining land create an
encroachment on the Land.

 

(d)          Building Permits. Borrower has not received notice of and has no
knowledge that it will not be able to obtain all building permits required for
the development and construction of the Improvements.

 

(e)          No Prior Work. No work or construction has been commenced on the
Land and no materials have been delivered to the Land which could, in either
case, result in the imposition of a mechanic’s or materialmen’s lien on the
Property prior to or on parity with the Lien and security interest created by
the Security Instrument.

 

(f)          Sufficiency of Funds. In the event that there are any cost
over-runs incurred in connection with the construction of the Improvements,
sufficient funds will be available to Borrower in addition to proceeds of the
Loan to pay all Project Costs.

 



43

 

 

Article IV.

 

COVENANTS AND AGREEMENTS OF BORROWER

 

4.1.         Covenants and Agreements. Borrower hereby covenants and agrees with
Administrative Agent and Lenders as follows:

 

(a)          Payment. Borrower will make prompt payment of the Indebtedness, as
the same becomes due.

 

(b)          Taxes on Notes and Other Taxes. Borrower will pay prior to
delinquency all income, franchise, margin and other taxes owing by Borrower and
any stamp taxes which may be required to be paid with respect to the Loan
Documents.

 

(c)          Ad Valorem Taxes. Borrower will cause to be paid prior to
delinquency all taxes and assessments heretofore or hereafter levied or assessed
against the Property (“Real Property Taxes”), or any part thereof, or against
Trustee, Administrative Agent or Lenders for or on account of the Notes or the
other Indebtedness or the interest created by the Security Instrument and, upon
Administrative Agent’s request, will furnish Administrative Agent with receipts
showing payment of such taxes and assessments at least ninety (90) days after
the date the same are paid (but in no event later than ninety (90) days past the
due date therefor); except that Borrower may in good faith, by appropriate
proceedings, contest the validity, applicability, or amount of any asserted tax
or assessment, and pending such contest Borrower shall not be deemed in default
hereunder if (i) prior to delinquency of the asserted tax or assessment Borrower
establishes reserves with Administrative Agent in an amount covering the payment
of such tax or assessment with interest, costs and penalties and a reasonable
additional sum (not to exceed fifteen percent (15%) of the amount of the tax
being contested) to cover possible costs, interest and penalties or furnishes
Administrative Agent with escrowed funds, an indemnity bond or other security
acceptable to Administrative Agent, in the amount of the tax or assessment being
contested by Borrower plus a reasonable additional sum (not to exceed fifteen
percent (15%) of the amount of the tax being contested) to pay all costs,
interests and penalties which may be imposed or incurred in connection
therewith; (ii) Borrower pays to Administrative Agent promptly after demand
therefor all costs and expenses incurred by Administrative Agent and/or Lenders
in connection with such contest; and (iii) Borrower promptly causes to be paid
any amount adjudged by a court of competent jurisdiction to be due, with all
costs, penalties and interest thereon, promptly after such judgment becomes
final and unappealable; provided, however, that in any event each such contest
shall be concluded and the tax, assessment, penalties, interest and costs shall
be paid prior to the date any writ or order is issued under which the Property
may be sold. Notwithstanding the foregoing, if Administrative Agent is
collecting any escrowed funds for taxes or assessments pursuant to Section
4.1(e) hereof, then so long as no Event of Default has occurred and is
continuing, Borrower will not be obligated to pay any amounts under this Section
4.1(c) for which such escrowed funds are being collected. 

 

44

 

 

(d)          Insurance Requirements.

 

(i)          Casualty; Business Interruption. Borrower shall keep the Property
insured against damage by fire and the other hazards covered by a standard
extended coverage and all-risk insurance policy for the full insurable value
thereof on a replacement cost claim recovery basis (without reduction for
irrecoverable depreciation or co-insurance and without any exclusions or
reduction of policy limits for acts of domestic and foreign terrorism and other
specified action/inaction), and shall maintain boiler and machinery insurance,
acts of domestic and foreign terrorism endorsement coverage and such other
casualty insurance as reasonably required by Administrative Agent.
Administrative Agent reserves the right to require from time to time the
following additional insurance: flood; earthquake/sinkhole; windstorm; worker’s
compensation; and/or building law or ordinance coverage. Borrower shall keep the
Property insured against loss by flood if any structure on the Property is
located currently or at any time in the future in an area identified by the
Federal Emergency Management Agency as an area having special flood hazards
(Flood Zone) and in which flood insurance has been made available under the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
or the National Flood Insurance Reform Act of 1994 (as such acts may from time
to time be amended) in an amount equal to the cumulative insured value of such
structures located in the Flood Zone. Any such flood insurance policy shall be
issued in accordance with the requirements and current guidelines of the Federal
Insurance Administration. Borrower shall maintain business interruption
insurance, including use and occupancy, rental income loss and extra expense,
for all periods covered by Borrower’s property insurance for a limit equal to
twelve (12) calendar months’ exposure, all without any exclusions or reduction
of policy limits for acts of domestic and foreign terrorism or other specified
action/inaction. Borrower shall not maintain any separate or additional
insurance which is contributing in the event of loss unless it is properly
endorsed to Administrative Agent.

 

(ii)         Liability and Other Insurance. Borrower shall maintain: (A)
commercial general liability insurance with respect to the Property providing
for limits of liability in the amount of at least $1,000,000 for both injury to
or death of a person and for property damage per occurrence, (B) umbrella
liability coverage in the amount of at least $5,000,000 and to the extent
required by Administrative Agent, and (C) other liability insurance as
reasonably required by Administrative Agent. In addition, Borrower shall
maintain (1) worker’s compensation insurance and employer’s liability insurance
covering employees at the Property employed by Borrower (in the amounts required
by applicable Laws) and (2) professional liability insurance.

 



45

 

 

(iii)        Form of Policies. All insurance shall be fully paid for,
non-assessable, and the policies shall contain such provisions, endorsements,
and expiration dates as Administrative Agent shall reasonably require. The
policies shall be issued by insurance companies authorized to do business in the
State in which the Property is located and having a current Best’s Key Rating
Guide Property-Casualty and Liability, rating of at least [“A”]. In addition,
all property policies shall (A) include a standard mortgagee clause, without
contribution, in the name of Administrative Agent, (B) include Administrative
Agent as an additional insured on all liability coverages, (C) provide that they
shall not be canceled, amended, or materially altered (including reduction in
the scope or limits of coverage) without at least thirty (30) days prior written
notice to Administrative Agent except in the event of cancellation for
non-payment of premium, in which case only ten (10) days prior written notice
will be given to Administrative Agent, and (D) include a waiver of subrogation
for all liability and workers compensation coverage issued in favor of
Administrative Agent.

 

(iv)        General. Borrower shall not carry separate or additional insurance
concurrent in form or contributing in the event of loss with that required under
this Section 4.1 unless endorsed in favor of Administrative Agent as provided
herein. In the event of foreclosure of the Security Instrument or other transfer
of title or assignment of the Property in extinguishment, in whole or in part,
of the Indebtedness, all right, title, and interest of Borrower in and to all
policies of insurance then in force regarding the Property and all proceeds
payable thereunder and unearned premiums thereon shall immediately vest in the
purchaser or other transferee of the Property. No approval by Administrative
Agent of any insurer shall be construed to be a representation, certification,
or warranty of its solvency. No approval by Administrative Agent as to the
amount, type, or form of any insurance shall be construed to be a
representation, certification, or warranty of its sufficiency. Borrower shall
comply with all insurance requirements and shall not cause or permit any
condition to exist which would be prohibited by any insurance requirement or
would invalidate the insurance coverage on the Property. Borrower will also
provide such other insurance as Administrative Agent may from time to time
reasonably require, with such companies, upon such terms and provisions, in such
amounts, and with such endorsements, all as are reasonably approved by
Administrative Agent.

 

(v)         Administrative Agent 's Right to Purchase. TEXAS FINANCE CODE. TEXAS
FINANCE CODE SECTION 307.052 COLLATERAL PROTECTION INSURANCE NOTICE: (A)
BORROWER IS REQUIRED TO: (I) KEEP THE PROPERTY INSURED AGAINST DAMAGE IN THE
AMOUNT ADMINISTRATIVE AGENT SPECIFIES; (II) PURCHASE THE INSURANCE FROM AN
INSURER THAT IS AUTHORIZED TO DO BUSINESS IN THE STATE OF TEXAS OR AN ELIGIBLE
SURPLUS LINES INSURER; AND (III) NAME ADMINISTRATIVE AGENT AS THE PERSON TO BE
PAID UNDER THE POLICY IN THE EVENT OF A LOSS; (B) BORROWER MUST, IF REQUIRED BY
ADMINISTRATIVE AGENT, DELIVER TO ADMINISTRATIVE AGENT A COPY OF THE POLICY AND
PROOF OF THE PAYMENT OF PREMIUMS; AND (C) IF BORROWER FAILS TO MEET ANY
REQUIREMENT LISTED IN PARAGRAPH (A) OR (B), ADMINISTRATIVE AGENT MAY OBTAIN
COLLATERAL PROTECTION INSURANCE ON BEHALF OF BORROWER AT THE BORROWER’S EXPENSE.

 



46

 

 

(e)          Tax Escrow Account.

 

(i)          As additional security for the Loans and in order to secure the
performance and discharge of Borrower’s obligations under Section 4.1(c) above,
but not in lieu of such obligations, upon Administrative Agent’s written
request, but only after the occurrence of an Event of Default, Borrower shall
establish and maintain at all times during the term of the Loans an impound
account (the “Tax Escrow Account”) with Administrative Agent for payment of Real
Property Taxes. Upon such request, Borrower will deposit with Administrative
Agent a sum equal to the Real Property Taxes (which charges for the purpose of
this Section only shall include without limitation ground rents and water and
sewer rents and any other recurring charge which could create or result in a
Lien against the Property) against the Property for the period from the
beginning of the then current tax year through the date hereof, all as estimated
by Administrative Agent. Commencing with the payment of the first monthly
installment under the Notes and continuing thereafter on each and every monthly
payment date under the Notes until the Indebtedness is fully paid and performed,
Borrower will deposit with Administrative Agent sufficient funds (as estimated
from time to time by Administrative Agent) to permit Administrative Agent to
pay, at least thirty (30) days prior to the due date thereof, the next maturing
Real Property Taxes. Borrower shall be responsible for ensuring the receipt by
Administrative Agent, at least thirty (30) days prior to the respective due date
for payment thereof, of all bills, invoices and statements for all Real Property
Taxes to be paid from the Tax Escrow Account, and so long as no Event of Default
has occurred and is continuing, Administrative Agent shall pay (or shall permit
Borrower to make withdrawals from the Tax Escrow Account to pay) the
Governmental Authority or other party entitled thereto directly to the extent
funds are available for such purpose in the Tax Escrow Account. Administrative
Agent shall have the right to rely upon tax information furnished by applicable
taxing authorities in the payment of such Real Property Taxes and shall have no
obligation to make any protest of any such Real Property Taxes. Any excess over
the amounts required for such purposes shall be held by Administrative Agent for
future use of required escrow deposits hereunder or refunded to Borrower, at
Administrative Agent’s option, and any deficiency in such funds so deposited
shall be made up by Borrower within ten (10) days of demand by Administrative
Agent. The Tax Escrow Account shall not, unless otherwise explicitly required by
applicable law, be or be deemed to be escrow or trust funds. All such funds so
deposited shall bear no interest whatsoever, may be mingled with the general
funds of Administrative Agent and shall be applied by Administrative Agent
toward the payment of such Real Property Taxes when statements therefor are
presented to Administrative Agent by Borrower; provided, however, that during
the continuance of an Event of Default, such funds may at Administrative Agent’s
option be applied to the payment of the Indebtedness in the order determined by
Administrative Agent in its sole discretion (such application to be deemed a
voluntary prepayment and subject to the Make Whole Breakage Amount), and that
Administrative Agent may at any time, in its discretion, apply all or any part
of such funds toward the payment of any such Real Property Taxes which are past
due, together with any penalties or late charges with respect thereto. The
conveyance or transfer of Borrower’s interest in the Property for any reason
(including without limitation the foreclosure of a subordinate lien or security
interest or a transfer by operation of law) shall constitute an assignment or
transfer of Borrower’s interest in and rights to such funds held by
Administrative Agent under this Section but subject to the rights of
Administrative Agent hereunder.

 



47

 

 

(ii)         As additional security for the Loans and in order to secure the
performance and discharge of Borrower’s obligations under Section 4.1(d) above,
but not in lieu of such obligations, upon Administrative Agent’s written request
during the continuance of an Event of Default, Borrower shall establish and
maintain at all times during the term of the Loans an impound account (the
“Insurance Escrow Account”) with Administrative Agent for payment of insurance
on the Property. Upon such request and during the continuance of such Event of
Default, Borrower will deposit with Administrative Agent a sum equal to the
premiums for policies of insurance covering the period for the then current
year, all as estimated by Administrative Agent. Thereafter (but only during the
continuance of an Event of Default), commencing with the payment of the next
monthly installment under the Notes and continuing thereafter on each and every
monthly payment date under the Notes until the Indebtedness is fully paid and
performed, Borrower will deposit with Administrative Agent sufficient funds (as
estimated from time to time by Administrative Agent) to permit Administrative
Agent to pay, at least thirty (30) days prior to the due date thereof, the
premiums for such policies of insurance. Borrower shall be responsible for
ensuring the receipt by Administrative Agent, at least thirty (30) days prior to
the respective due date for payment thereof, of all bills, invoices and
statements for insurance premiums to be paid from the Insurance Escrow Account,
and so long as no Event of Default is then continuing, Administrative Agent
shall pay (or shall permit Borrower to make withdrawals from the Insurance
Escrow Account to pay) the party entitled thereto directly to the extent funds
are available for such purpose in the Insurance Escrow Account. Any excess over
the amounts required for such purposes shall be held by Administrative Agent for
future use of required escrow deposits hereunder or refunded to Borrower, at
Administrative Agent’s option, and any deficiency in such funds so deposited
shall be made up by Borrower upon demand of Administrative Agent. The Insurance
Escrow Account shall not, unless otherwise explicitly required by applicable
law, be or be deemed to be escrow or trust funds. All such funds so deposited
shall bear no interest whatsoever, may be mingled with the general funds of
Administrative Agent and shall be applied by Administrative Agent toward the
payment of such premiums when statements therefor are presented to
Administrative Agent by Borrower; provided, however, that during the continuance
of an Event of Default, such funds may at Administrative Agent’s option be
applied to the payment of the Indebtedness in the order determined by
Administrative Agent in its sole discretion (such application to be deemed a
voluntary prepayment and subject to the Make Whole Breakage Amount), and that
Administrative Agent may at any time, in its discretion, apply all or any part
of such funds toward the payment of any premiums which are past due, together
with any penalties or late charges with respect thereto. The conveyance or
transfer of Borrower’s interest in the Property for any reason (including
without limitation the foreclosure of a subordinate lien or security interest or
a transfer by operation of law) shall constitute an assignment or transfer of
Borrower’s interest in and rights to such funds held by Administrative Agent
under this Section but subject to the rights of Administrative Agent hereunder.

 



48

 

 

(f)          Fees and Expenses. Borrower will pay all appraisal fees, filing and
recording fees, inspection fees, survey fees, taxes, brokerage fees and
commissions, abstract fees, title policy fees, uniform commercial code search
fees, escrow fees, reasonable attorneys’ fees and legal expenses and all other
out-of-pocket costs and expenses of every character incurred by Borrower or
reasonably incurred by Administrative Agent in connection with the Loans, either
at the closing thereof or at any time during the term thereof, or otherwise
attributable or chargeable to Borrower as owner of the Property, and will
reimburse Administrative Agent for all such costs and expenses incurred by it;
provided, however, Borrower shall have no responsibility to pay Administrative
Agent for such fees and expenses that were otherwise paid by Administrative
Agent using any due diligence deposit delivered to Administrative Agent by
Borrower with respect to the Property or the Loan. Borrower shall pay all
expenses and reimburse Administrative Agent for any expenditures, including
reasonable attorneys’ fees and legal expenses, incurred or expended by
Administrative Agent and/or Lenders in connection with (i) any Event of Default,
(ii) Administrative Agent’s exercise of any of its rights and remedies hereunder
or under the Notes or any other Loan Document or Administrative Agent’s
protection of the Property and its Lien and security interest therein, or (iii)
any amendments to the Loan Document or any matter requested by Borrower or any
approval required hereunder.

 

(g)          Tax on Lien. In the event of the enactment after this date of any
law of the State or of any other governmental entity deducting from the value of
property for the purpose of taxation any lien or security interest thereon, or
imposing upon Administrative Agent or Lenders the payment of the whole or any
part of the taxes or assessments or charges or liens herein required to be paid
by Borrower, or changing in any way the laws relating to the taxation of deeds
of trust, security deeds, mortgages or security agreements or debts secured by
deeds of trust, secured deeds, mortgages or security agreements or the interest
of the mortgagee or secured party in the property covered thereby, or the manner
of collection of such taxes, so as to affect the Security Instrument or the
Indebtedness or Administrative Agent or Lenders, then, and in any such event,
Borrower, upon demand by Administrative Agent, shall pay such taxes,
assessments, charges or liens, or reimburse Administrative Agent and Lenders
therefor; provided, however, that if in the reasonable opinion of counsel for
Administrative Agent (i) it might be unlawful to require Borrower to make such
payment or (ii) the making of such payment might result in the imposition of
interest beyond the maximum amount permitted by law, then and in such event,
Administrative Agent may elect, by notice in writing given to Borrower, to
declare all of the Indebtedness to be and become due and payable one hundred
twenty (120) days from the giving of such notice; provided, however, that no
Make Whole Breakage Amount will be due in connection therewith.

 



49

 

 

(h)          Existence. Borrower will continuously maintain its existence, good
standing and authority to transact business in the State together with its
franchises and trade names.

 

(i)           Change of Name, Identity or Structure. Borrower will not change
Borrower’s name, identity (including its trade name or names) or, except for
Permitted Transfers, Borrower’s corporate, partnership or other structure
without notifying Administrative Agent of such change in writing at least thirty
(30) days prior to the effective date of such change. At the request of
Administrative Agent, Borrower shall execute a certificate in form reasonably
satisfactory to Administrative Agent listing the trade names under which
Borrower intends to operate the Property, and representing and warranting that
Borrower does business under no other trade name with respect to the Property.

 

(j)           Single Asset Entity. During the term of the Loans, Borrower shall
not (i) acquire any real or personal property other than the Property and
personal property related to the operation and maintenance of the Property; (ii)
operate any business other than the management and operation of the Property;
(iii) maintain its assets in a way difficult to segregate and identify; (iv)
create, assume, incur or become liable for debt, obligations, or performance of
obligations for the benefit of any other entity, except for liabilities incurred
in the normal operation of the Property or unsecured loans by Borrower’s equity
owners to Borrower (provided that no debt incurred by the operation of the
Property may be secured by the Property or any other property of Borrower); or
(v) amend Borrower’s organizational documents without Administrative Agent’s
prior written consent, other than non-material amendments thereto. In order to
maintain its status as a separate entity and to avoid any confusion or potential
consolidation with any affiliate, Borrower covenants that it will observe the
following covenants (collectively, the “Separateness Provisions”): (i) maintain
books and records and bank accounts separate from those of any other Person;
(ii) maintain its assets in such a manner that it is not difficult to segregate
or identify such assets; (iii) comply with all organizational formalities
necessary to maintain its separate existence; (iv) hold itself out to creditors
and the public as a legal entity separate and distinct from any other entity;
(v) maintain separate financial statements, showing its assets and liabilities
separate and apart from those of any other Person and not have its assets listed
on any financial statement of any other Person except that Borrower's assets may
be included in a consolidated financial statement of its affiliate so long as
appropriate notation is made on such consolidated financial statements to
indicate the separateness of Borrower from such affiliate; (vi) prepare and file
its own tax returns separate from those of any Person to the extent required by
applicable law, and pay any taxes required to be paid by applicable law; (vii)
allocate and charge fairly and reasonably any common employee or overhead shared
with affiliates; (viii) except for capital contributions, capital distributions
or other transactions permitted under the terms and conditions of its
organizational documents, not enter into any transaction with any affiliate,
except upon terms and conditions that are commercially reasonable and
substantially similar to those that would be available on an arm’s-length basis
with third parties; (ix) not commingle its assets or funds with those of any
other Person; (x) not assume, guarantee or pay the debts or obligations of any
other Person; (xi) correct any known misunderstanding as to its separate
identity; (xii) not permit any affiliate to guarantee or pay its obligations
(other than the Guarantors, and direct or indirect owners of Borrower); (xiii)
not make loans or advances to any other Person; and (xiv) pay its liabilities
and expenses out of and to the extent of its own funds; provided, however, that
none of the foregoing shall require any equity owner to make additional capital
contributions, loans or other advances to Borrower. The Separateness Provisions
shall be included in the Venture Agreement. The failure of Borrower to comply
with any of the covenants contained in this Section or any other covenants
contained in this Agreement shall not affect the status of Borrower as a
separate legal entity.

  

50

 

 

(k)          Executive Order 13224. Neither Borrower nor any Person holding any
legal or beneficial interest whatsoever in Borrower shall hereafter be included
in, owned by, or controlled by, or act for or on behalf of, or provide
assistance, support, sponsorship, or services of any kind to or otherwise
associated with, any of the Persons referred to or described in Executive Order
13224 (Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism, as amended).

 

(l)          Books and Records. Borrower will keep accurate books and records in
accordance with sound accounting principles in which full, true and correct
entries shall be promptly made as to all operations on the Property, and will
permit all such books and records (including without limitation all contracts,
statements, invoices, bills and claims for labor, materials and services
supplied for the construction and operation of the improvements forming a part
of the Property) to be inspected and copied by Administrative Agent and its duly
accredited representatives at the Property upon reasonable advance written
notice to Borrower during reasonable business hours.

 

(m)          Financial Statements and Reports; Rent Roll. Borrower will deliver
to Administrative Agent the following financial statements, information and
reports within the time periods set forth below:

 



51

 

 




Requirement   Frequency   Due Date Borrower’s balance sheet and operating
statement   Annually   90 days after the close of each fiscal year Borrower’s
operating statement   After commencement of leasing, monthly   45 days after the
end of each calendar month Collateral Value Statements for CFP Residential, L.P.
and VF Multifamily Holdings, Ltd., as of June 30 each year   Annually,
Internally Prepared   December 31 of each year Financial Statements for CFH
Maple Residential Investor, LP and VF Residential, Ltd., as of December 31 each
year   Annually; Internally Prepared   May 31 of each year Financial Statements
for Maple Residential, LP., as of December 31 each year   Annually; audited  
May 31 of each year A Compliance Certificate in the form attached hereto as
Schedule 4.1(m)   Annually   December 31 of each year Rent roll   After
commencement of leasing, monthly   45 days after end of each calendar month
Copies of filed federal income tax returns of Borrower   Annually   90 days
after filing Receipts or other evidence acceptable to Administrative Agent of
all Real Property Taxes being paid with respect to the Property, unless such
Real Property Taxes are paid by Administrative Agent pursuant to Section 4.1(e)
  Annually   90 days after the same being paid for any tax year or partial tax
year (if taxes are paid on a semi-annual basis)



 

All such financial statements, information and reports shall be in substantially
the same form as such statements provided to Administrative Agent in connection
with the application for the Loan. The financial statements of Guarantor shall
also be accompanied with Liquidity Reports and a Real Estate Schedule for
Trammell Crow Residential in substantially the same form as provided to
Administrative Agent in connection with the application for the Loan. During the
continuance of an Event of Default, Administrative Agent may require balance
sheets and operating statements to be certified by an independent certified
public accountant. Each rent roll shall contain the name of all tenants then
occupying portions of the Property and otherwise be in form and substance
reasonably acceptable to Administrative Agent. Borrower shall (i) during the
continuance of an Event of Default, provide Administrative Agent with such
additional financial, management, or other information regarding Borrower,
Guarantor, or the Property, as Administrative Agent may request and (ii) upon
Administrative Agent’s request, deliver all items required by this Section in an
electronic format (i.e. on computer disks) or by electronic transmission
reasonably acceptable to Administrative Agent.

 



52

 

 

(n)          Indemnification. Borrower will indemnify and hold harmless
Indemnitees from and against, and reimburse Indemnitees for, all claims,
demands, liabilities, losses, damages, causes of action, judgments, penalties,
costs and expenses (including, without limitation, reasonable attorneys’ fees
and legal expenses) which may be imposed upon, asserted against or incurred or
paid by any Indemnitee by reason of, on account of or in connection with any
bodily injury or death or property damage occurring in or upon or in the
vicinity of the Property through any cause whatsoever or asserted against such
Indemnitee on account of any act performed or omitted to be performed by
Borrower hereunder or on account of any transaction arising out of or in any way
connected with the Property or with any Loan Document. WITHOUT LIMITATION, IT IS
THE INTENTION OF BORROWER AND BORROWER AGREES THAT THE FOREGOING INDEMNITIES
SHALL APPLY TO EACH INDEMNITEE WITH RESPECT TO CLAIMS, DEMANDS, LIABILITIES,
LOSSES, DAMAGES, CAUSES OF ACTION, JUDGMENTS, PENALTIES, COSTS AND EXPENSES
(INCLUDING WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND LEGAL EXPENSES)
WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OR CLAIMS
OF NEGLIGENCE OF SUCH (AND/OR ANY OTHER) INDEMNITEE (BUT NOT GROSS NEGLIGENCE OR
CLAIMS OF GROSS NEGLIGENCE) OR ANY STRICT LIABILITY. However, such indemnities
shall not apply to any Indemnitee to the extent the subject of the
indemnification is caused by or arises out of the gross negligence or willful
misconduct of such Indemnitee. In no event will Borrower be liable to
Indemnitees under this Section for matters arising from any cause whatsoever
that occurs after the date Borrower transfers fee title to the Property in a
manner permitted under the terms of the Loan Documents. The foregoing
indemnities shall not terminate upon release, foreclosure or other termination
of the Security Instrument but will survive foreclosure of the Security
Instrument or conveyance in lieu of foreclosure and the repayment of the
Indebtedness and the discharge and release of the Security Instrument and the
other Loan Documents. Any amount to be paid under this Section by Borrower to an
Indemnitee shall constitute a demand obligation owing by Borrower and shall bear
interest from the date of expenditure until paid at the Default Rate (provided,
however, as a condition to such amount bearing interest from the date of
expenditure, Administrative Agent shall provide written notice to Borrower
within ten (10) Business Days of the date of expenditure; provided, further,
written notice of ongoing expenditures (e.g., legal fees) must only be provided
once), all of which shall constitute a portion of the Indebtedness. As used in
this Agreement, the term “Indemnitees” shall include Administrative Agent, each
Lender and each Related Party of Administrative Agent and Lenders.

 



53

 

 

(o)          No Other Liens. Borrower will not, without the prior written
consent of Administrative Agent, create, place or permit, any deed of trust,
mortgage, voluntary or involuntary lien, whether statutory, constitutional or
contractual, security interest, encumbrance, charge, conditional sale or other
title retention document, against or covering the Property, or any part thereof,
other than the Permitted Encumbrances, and should any of the foregoing become
attached hereafter in any manner to any part of the Property without the prior
written consent of Administrative Agent, Borrower will cause the same to be
promptly discharged and released. Borrower will own all parts of the Property
and will not acquire any fixtures, equipment or other property forming a part of
the Property pursuant to a lease, license or similar agreement, without the
prior written consent of Administrative Agent. Notwithstanding the foregoing,
Borrower may in good faith, by appropriate proceedings, contest the validity,
applicability or amount of any asserted mechanic’s or materialmen’s lien and
pending such contest Borrower shall not be deemed in default hereunder if
Borrower either obtains an indemnity bond for such lien in accordance with all
applicable Requirements which removes the lien as an encumbrance to title to the
Property or provides Administrative Agent with security reasonably satisfactory
to Administrative Agent to pay such lien and if Borrower promptly causes to be
paid any amount adjudged by a court of competent jurisdiction to be due, with
all costs and interest thereon, promptly after such judgment.

 

(p)          Leases.

 

(i)          Without first having obtained the written consent of Administrative
Agent, Borrower will make no assignment, pledge or disposition of the Leases or
the Rent (except no consent shall be required for Borrower to terminate the
Existing Leases or any other Lease or exercise other landlord enforcement
actions so long as such actions are taken in the ordinary course of Borrower’s
business); nor will Borrower grant any security interest in the Leases or Rent
(except to Administrative Agent and Lenders); nor will Borrower subordinate any
of the Leases to any deed of trust, security deed or mortgage or any other
encumbrance of any kind or permit, consent or agree to such subordination; nor
will Borrower incur any indebtedness to a tenant under or guarantor of any Lease
which may under any circumstance be used as an offset against the Rent or other
payments due under said Lease (except Borrower may grant rent concessions in the
ordinary course of Borrower’s business so long as such concessions are
commercially reasonable); nor will Borrower receive or collect any Rent for a
period of more than one (1) month in advance of the date on which such payment
is due; and any such acts, if done without the prior written consent of
Administrative Agent, shall be null and void.

 

(ii)         Borrower covenants and agrees to observe and perform duly and
punctually all the obligations imposed upon Borrower under the Leases and not to
do or permit to be done anything to impair the value thereof; to enforce the
performance of each term, provision, covenant, agreement and condition in the
Leases to be performed by any tenant thereunder, except as Borrower may waive in
the ordinary course of business in owning and operating a multifamily complex in
a reasonable and prudent manner; to appear in and defend any action or
proceeding arising under, occurring out of or in any manner connected with any
of the Leases and, upon request by Administrative Agent, to make appearance in
the name and on behalf of Administrative Agent, but at the expense of Borrower;
upon request of Administrative Agent, to make available to Administrative Agent
at the Property executed copies of any and all Leases, renewals and extensions
of existing Leases and any and all subsequent Leases upon all or any part of the
Property.

 



54

 

 

(iii)        If there is any payment to Borrower in consideration for the
termination of a Lease, Borrower hereby assigns such payment to Administrative
Agent, for the benefit of the Lenders, and further covenants and agrees that,
during the existence of an Event of Default, it will pay such amounts so
received to Administrative Agent, which amounts received by Administrative Agent
will be applied to the Indebtedness in such order as Administrative Agent in its
sole discretion may determine. Notwithstanding the foregoing, provided no Event
of Default exists at the time of receipt by Borrower of any such payments,
Borrower may retain such payment.

 

(iv)        Borrower shall not (A) terminate, amend or modify any Lease except
(1) in the ordinary course of business of owning and operating a multifamily
apartment project in the exercise of Borrower’s prudent business judgment and
(2) the Existing Leases may be terminated at any time, or (B) enter into any new
Leases except for Leases which are on Borrower’s standard form lease previously
approved by Administrative Agent and with no modifications thereto except for
modifications made in the ordinary course of business in the exercise of
Borrower’s prudent business judgment and which satisfy the following minimum
leasing requirements: (i) minimum initial term of six (6) months (provided,
however, up to five percent (5%) of the units may be leased for initial terms of
less than six (6) months), (ii) electricity and, if applicable, natural gas,
separately metered to tenants, (iii) at current market rents for similar
projects in the vicinity of the Property, as reasonably determined by Borrower
in the ordinary course of business of owning and operating a multi-family
project in a reasonable and prudent manner.

 

(v)         Borrower shall terminate the Existing Leases as soon as reasonably
practicable, and shall not extend the term of any Existing Lease beyond November
1, 2014 without the prior written approval of Administrative Agent.

 

(q)          Operation of Property. Borrower will operate the Property in
accordance with all Requirements and will pay all fees or charges of any kind in
connection therewith. After the Completion Event has occurred, Borrower will
keep the Property occupied so as not to impair the insurance carried thereon.
Borrower will not use or occupy, or allow the use or occupancy of, the Property
in any manner which violates any Requirement or which constitutes a public or
private nuisance or which makes void, voidable or cancelable, or increases the
premium of, any insurance then in force with respect thereto. Borrower will not
initiate or permit any zoning reclassification of the Property or seek any
variance under existing zoning ordinances applicable to the Property or use or
permit the use of the Property in a manner that could result in such use
becoming a nonconforming use under applicable Requirements. Except for Permitted
Encumbrances, Borrower will not impose any restrictive covenants or encumbrances
upon the Property, execute or file any subdivision plat affecting the Property
or consent to the annexation of the Property to any municipality, without the
prior written consent of Administrative Agent. Borrower shall not operate the
Property, or permit the Property to be operated, as a cooperative or condominium
building or buildings in which the tenants or occupants participate in the
ownership, control or management of the Property or any part thereof, as tenant
stockholders or otherwise. Borrower shall not cause or permit any drilling or
exploration for, or extraction, removal or production of, minerals from the
surface or subsurface of the Property. Borrower will not commit waste of the
Property. If Borrower receives a notice or claim from any Governmental Authority
pertaining to a violation with respect to the Property, Borrower will promptly
furnish a copy of such notice or claim to Administrative Agent.

 



55

 

 

(r)           Inspection by Administrative Agent. Administrative Agent or its
authorized representatives shall have the right to inspect the Property at any
reasonable time upon reasonable advance written notice to Borrower (provided no
such notice shall be required during the continuance of an Event of Default) and
Borrower will assist Administrative Agent and/or said representatives in
whatever way necessary to make such inspections. Administrative Agent and its
authorized representatives shall comply with all reasonable safety procedures in
effect at the Property during the construction of the Improvements. In addition,
Administrative Agent, at Borrower’s expense, may make or cause to be made,
inspections at such other times as Administrative Agent shall elect to examine
conditions at the Property following an emergency or during the continuance of
an Event of Default. In the event that such inspection reveals that further
repairs of the Property are required pursuant to the standards set forth in
Section 4.1(s), Administrative Agent shall provide Borrower with a written
description of the required repairs and Borrower shall complete such repairs to
the reasonable satisfaction of Administrative Agent within ninety (90) days
after the receipt of such description from Administrative Agent, or such later
date as may be reasonably approved by Administrative Agent.

 

(s)          Repair and Maintenance. After the Completion Event has occurred,
Borrower will keep the Property in good order, repair, condition and appearance,
causing all necessary structural and non-structural repairs, renewals,
replacements, additions and improvements to be promptly made, and will not
commit any active or physical waste of the Property. Borrower will promptly
replace all worn-out or obsolete fixtures or personal property covered by the
Security Instrument with fixtures or personal property comparable to the
replaced fixtures or personal property when new. Notwithstanding the foregoing
and after the Completion Event, Borrower will not, without the prior written
consent of Administrative Agent or as permitted under the Loan Documents: (i)
erect any new buildings, structures or other improvements on the Property; (ii)
except for the removal of supplies in the ongoing management, maintenance and
operation of the Property, remove from the Property any fixtures or tangible
personal property covered by the Security Instrument except such as is replaced
by Borrower by an article of comparable suitability and value, owned by
Borrower, free and clear of any Lien or security interest (except that created
by the Security Instrument or any Permitted Encumbrance), (iii) make any
structural or material alteration to the Property or any other alteration
thereto which materially and adversely impairs the value thereof or (iv) make
any alteration to the Property involving an estimated expenditure exceeding
$250,000 except pursuant to plans and specifications approved in writing by
Administrative Agent. Upon request of Administrative Agent, Borrower will
deliver to Administrative Agent an inventory describing all fixtures and
tangible personal property used in the management, maintenance and operation of
the Property with a certification by Borrower that (i) the inventory is a true
and complete schedule of all such fixtures and personal property, (ii) the items
specified in the inventory constitute all of the fixtures and personal property
required in the management, maintenance and operation of the Property, and (iii)
all such items are owned by Borrower free and clear of any Lien or security
interest (except that created by the Security Instrument or any Permitted
Encumbrance).

 



56

 

 

(t)           Casualty.

 

(i)          Borrower’s Obligation. If any damage to, loss, or destruction of
the Property occurs (“Damage”), (A) Borrower shall promptly notify
Administrative Agent (to the extent such Damage is in excess of $50,000) and
take all necessary steps to preserve any undamaged part of the Property and (B)
subject to Administrative Agent’s making Net Proceeds available for Restoration,
but regardless of whether any proceeds are sufficient, Borrower shall promptly
commence and diligently pursue to completion the restoration, replacement, and
rebuilding of the Property as nearly as possible to its value and condition
immediately prior to the Damage in accordance with plans and specifications
approved by Administrative Agent (“Restoration”); provided, however, such plans
and specifications shall not require Administrative Agent’s prior approval so
long as such Restoration is in material accordance with the original plans and
specifications for the Property. With respect to any Restoration, Borrower shall
comply with other reasonable requirements established by Administrative Agent to
preserve the security of the Security Instrument.

 

(ii)         Administrative Agent’s Rights. Subject to Section 4.1(t)(iii) of
this Section, if any Damage occurs and some or all of it is covered by
insurance, then (A) Administrative Agent may, but is not obligated to, make
proof of loss if not made promptly by Borrower and Administrative Agent is
authorized and empowered by Borrower to settle, adjust, or compromise any claims
for the Damage; (B) each insurance company concerned is authorized and directed
to make payment directly to Administrative Agent for the Damage; and (C)
Administrative Agent may apply the insurance proceeds in any order it determines
(1) to reimburse Administrative Agent for all costs related to collection of
such insurance proceeds and (2) subject to Section 4.1(t)(iii), at
Administrative Agent’s option, to (a) payment of all or part of the
Indebtedness, whether or not then due and payable, in the order determined by
Administrative Agent, provided that, if any portion of the Indebtedness remains
outstanding after this payment, the unpaid portion of the Indebtedness shall
continue in full force and effect and Borrower shall not be excused in the
payment thereof); (b) the cure of any Event of Default under the Loan Documents;
or (c) the Restoration. Any insurance proceeds held by Administrative Agent
shall be held without the payment of interest thereon. If Borrower receives any
insurance proceeds for the Damage, Borrower shall promptly deliver the full
amount of such proceeds to Administrative Agent, without deduction of any kind.
Notwithstanding anything in the Loan Documents or at law or in equity to the
contrary, none of the insurance proceeds paid to Administrative Agent shall be
deemed trust funds and Administrative Agent may dispose of these proceeds as
provided in this Section. Borrower expressly assumes all risk of loss from any
Damage, whether or not insurable or insured against.

 



57

 

 

(iii)        Application of Proceeds to Restoration. In the event Net Proceeds
equal $750,000 or less and provided there exists no continuing Event of Default
then, notwithstanding any provision contained in the Loan Documents to the
contrary, Net Proceeds may be paid directly to Borrower to be used by Borrower
for Restoration. In the event Net Proceeds are greater than $750,000,
Administrative Agent shall make the Net Proceeds available to Borrower for
Restoration if: (A) no Event of Default is continuing; (B) Administrative Agent
is satisfied that: (1) if the Damage occurs prior to the Completion Event,
completion of the Improvements can and will be completed on or before the
Completion Date, or (2) if the Damage occurs after the Completion Event,
Restoration can and will be completed within a reasonable time and at least six
(6) months prior to the maturity of the Notes; (C) business interruption
insurance in sufficient amounts is in effect; (D) Borrower shall have entered
into a general construction contract reasonably acceptable to Administrative
Agent for Restoration, which contract must include provision for retainage as
provided in Section 6.7 below; and (E) in Administrative Agent’s reasonable
judgment, after Restoration has been completed, the net cash flow of the
Property will be sufficient to cover all costs and operating expenses of the
Property, including payments due and reserves required under the Loan Documents.
Notwithstanding any provision of this Agreement to the contrary, for any
Restoration reasonably estimated to cost more than $750,000 (unless an Event of
Default exists in which case there shall be no minimum threshold upon which
Administrative Agent shall not be obligated to make the Net Proceeds available),
Administrative Agent shall not be obligated to make any portion of the Net
Proceeds available for Restoration unless, at the time of the disbursement
request, Administrative Agent has determined, in its reasonable discretion, that
(y) Restoration can be completed at a cost which does not exceed the aggregate
of the remaining Net Proceeds and any funds deposited with Administrative Agent
by Borrower (“Additional Funds”) and (z) the aggregate of any loss or business
interruption insurance proceeds which the carrier has acknowledged to be payable
(“Rent Loss Proceeds”), any funds deposited with Administrative Agent by
Borrower, and any proceeds received from the Property, are sufficient to cover
all costs and operating expenses of the Property, including payments due and
reserves required under the Loan Documents.

 



58

 

 

(iv)        Disbursement of Proceeds. If Administrative Agent elects or is
required to make insurance proceeds available for Restoration, Administrative
Agent shall, through a reasonable disbursement procedure established by
Administrative Agent, periodically make available to Borrower in installments
the net amount of all insurance proceeds received by Administrative Agent after
deduction of all reasonable costs and expenses incurred by Administrative Agent
in connection with the collection and disbursement of such proceeds (“Net
Proceeds”) and, if any, the Additional Funds. The amounts periodically disbursed
to Borrower shall be based upon the amounts currently due under the construction
contract for Restoration and Administrative Agent’s receipt of (A) appropriate
lien waivers, (B) a certification of the percentage of Restoration completed by
an architect or engineer reasonably acceptable to Administrative Agent, and (C)
title insurance protection against materialmen’s and mechanic’s liens (if
available). At Administrative Agent’s election, the disbursement of funds may be
handled by a disbursing agent selected by Administrative Agent and such agent’s
reasonable fees and expenses shall be paid by Borrower. The Net Proceeds, Rent
Loss Proceeds, and any Additional Funds shall constitute additional security for
the Loans and Borrower shall authorize, execute, deliver, file and/or record, at
its expense, such instruments as Administrative Agent requires to grant to
Administrative Agent a perfected, first-priority security interest in these
funds. If the Net Proceeds are made available for Restoration and (x) Borrower
refuses or fails to complete the Restoration, (y) an Event of Default occurs, or
(z) the Net Proceeds or Additional Funds are not applied to Restoration, then
any undisbursed portion may, at Administrative Agent’s option, be applied to the
Indebtedness in any order of priority, and any application to principal shall be
deemed a voluntary prepayment subject to the Make Whole Breakage Amount, if
applicable. Except as explicitly set forth in the immediately preceding
sentence, the application of Net Proceeds to the Indebtedness shall not be
considered a voluntary prepayment and shall not be subject to the Make Whole
Breakage Amount.

 

(v)         Effect on Indebtedness. Notwithstanding any Damage, Borrower must
continue to pay the Indebtedness and perform the obligations as provided in the
Loan Documents. Any reduction in the Indebtedness due to application of Net
Proceeds, Rent Loss Proceeds, or Additional Funds shall take effect only upon
Administrative Agent’s actual receipt and application of such funds to the
Indebtedness. If the Property shall have been foreclosed, sold pursuant to any
power of sale granted hereunder, or transferred by deed-in-lieu of foreclosure
prior to Administrative Agent’s actual receipt of such funds, Administrative
Agent may apply such funds received to the extent of any deficiency upon such
sale against any accrued fees and all costs incurred by Administrative Agent in
connection with such sale.

 

(u)          Condemnation.

 

(i)          Borrower’s Obligations. Borrower will promptly notify
Administrative Agent of any threatened or instituted proceedings for the
condemnation or taking by eminent domain, or offer to purchase in lieu of a
taking, of all or any portion of the Property including any change in any street
(whether as to grade, access, or otherwise) (a “Taking”). Borrower shall, at its
expense, (A) diligently prosecute these proceedings; (B) deliver to
Administrative Agent copies of all papers served in connection therewith; and
(C) consult and cooperate with Administrative Agent in the handling of these
proceedings. No settlement of these proceedings shall be made by Borrower
without Administrative Agent’s prior written consent. Administrative Agent may
participate in these proceedings (but shall not be obligated to do so) and
Borrower will sign and deliver all instruments requested by Administrative Agent
to permit this participation and to pay all of Administrative Agent’s reasonable
costs in such participation. Borrower shall promptly commence and diligently
pursue to completion the Restoration as nearly as possible to its value and
condition immediately prior to the Taking in accordance with plans and
specifications approved by Administrative Agent, subject, however, to
Administrative Agent’s making the Award available, but regardless of whether the
Award is sufficient for Restoration.

 

59

 

 

(ii)         Administrative Agent’ Right. Subject to Section 4.1(u)(iii), all
condemnation awards, judgments, decrees, or proceeds of sale in lieu of
condemnation (“Award”) are assigned and shall be paid to Administrative Agent.
Borrower authorizes Administrative Agent to collect and receive them, to give
receipts for them, to accept them in the amount received without question or
appeal, and/or to appeal any Award. Borrower will sign and deliver all
instruments requested by Administrative Agent to permit these actions. Subject
to Section 4.1(u)(iii), Administrative Agent shall have the right to apply any
Award, as per Section 4.1(t)(ii) above relating to insurance proceeds held by
Administrative Agent. Subject to Section 4.1(u)(iii), if Borrower receives any
Award, Borrower shall promptly deliver the full amount thereof to Administrative
Agent without deduction of any kind. Any Award held by Administrative Agent
shall be held without the payment of interest thereon. Notwithstanding anything
in the Loan Documents or at law or in equity to the contrary, none of the Award
paid to Administrative Agent shall be deemed trust funds and Administrative
Agent may dispose of these proceeds as provided in this Section.

 

(iii)        Application of Award to Restoration. In the event the Award is
equal to or less than $750,000 and provided there exists no continuing Event of
Default then, notwithstanding any provision contained in the Loan Documents to
the contrary, the Award may be paid directly to Borrower to be used by Borrower
for Restoration. In the event the Award is greater than $750,000, Administrative
Agent shall permit the application of the Award to Restoration in accordance
with the provisions of Section 4.1(t)(iv) above relating to insurance proceeds
held by Administrative Agent if: (A) no more than ten percent (10%) of the gross
square footage of the Improvements is affected; (B) as a result of the Taking,
the Land is not without adequate legal access from a public right-of-way; (C)
there is no Event of Default at the time of application; (D) after Restoration,
the Property and its use will be in compliance with all Requirements; (E) (1) if
the Taking occurs prior to the Completion Event, Restoration is practical and
completion of the Improvements can and will be completed on or before the
Completion Date, or (2) if the Taking occurs after the Completion Event, in
Administrative Agent’s reasonable judgment, Restoration is practical and can be
completed within a reasonable period of time and at least six (6) months prior
to the maturity of the Notes; and (F) in Administrative Agent’s reasonable
judgment, after Restoration has been completed (and after taking into account
the time period when leasing of the units shall occur), the net cash flow of the
Property will be sufficient to cover all costs and operating expenses of the
Property, including payments due and reserves required under the Loan Documents.
Any portion of the Award that is in excess of the cost of any Restoration
permitted above, may, in Administrative Agent’s sole discretion, be applied
against the Indebtedness or paid to Borrower. The application of any portion of
the Award to the Indebtedness shall not be considered a voluntary prepayment and
shall not be subject to the Make Whole Breakage Amount.

 



60

 

 

(iv)        Effect on Indebtedness. Notwithstanding any Taking, Borrower must
continue to pay the Indebtedness and perform the obligations as provided in the
Loan Documents. Any reduction in the Indebtedness due to application of the
Award shall take effect only upon Administrative Agent’s actual receipt and
application of the Award to the Indebtedness. If the Property shall have been
foreclosed, sold pursuant to any power of sale granted hereunder, or transferred
by deed-in-lieu of foreclosure prior to Administrative Agent’s actual receipt of
the Award, Administrative Agent may apply the Award received to the extent of
any deficiency upon such sale against any accrued fees and all costs incurred by
Administrative Agent in connection with such sale.

 

(v)         Further Assurances. Borrower will, on request of Administrative
Agent, (i) promptly correct any defect, error or omission which may be
discovered in the contents of the Loan Documents or in the execution or
acknowledgment thereof; (ii) execute, acknowledge, deliver and record or file
such further instruments (including without limitation further deeds of trust,
mortgages, security deeds, security agreements, financing statements,
continuation statements and assignments of rents or leases) and do such further
acts as may be necessary, desirable or proper to carry out more effectively the
purposes of the Loan Documents and to subject to the Liens and security
interests of the Security Instrument the property intended by the terms thereof
to be covered thereby including specifically, but without limitation, any
renewals, additions, substitutions, replacements, or appurtenances to the
Property; (iii) execute, acknowledge, deliver, procure and record or file any
document or instrument (including specifically any financing statement) deemed
advisable by Administrative Agent to protect the Lien or the security interest
under the Loan Documents against the rights or interests of third Persons; and
(iv) provide such certificates, documents, reports, information, affidavits and
other instruments and do such further acts as may be necessary, desirable or
proper in the reasonable determination of Administrative Agent to enable
Administrative Agent to comply with the requirements or requests of any agency
having jurisdiction over Administrative Agent or any examiners of such agencies
with respect to the Loans, Borrower or the Property; and Borrower will pay all
costs actually incurred connected with any of the foregoing; provided, however,
that Borrower will not be required to sign any amendment or other document or
take any act that increases Borrower’s obligations under the Loan Documents or
reduces Borrower’s rights under the Loan Documents.

 

(w)          Location and Use of Collateral. All tangible Collateral will be
used in the business of Borrower and shall remain in Borrower’s control at all
times at Borrower’s risk of loss and shall be located on the Property.

 



61

 

 

(x)          Estoppel Certificate. Borrower shall from time to time furnish
promptly upon request by Administrative Agent a written statement in such form
as may be reasonably required by Administrative Agent stating that the Loan
Documents are valid and binding obligations of Borrower, enforceable against
Borrower in accordance with their terms; the unpaid principal balance of the
Notes; the date to which interest on the Notes is paid; that the Loan Documents
have not been released, subordinated or modified by Borrower; and that there are
no offsets or defenses against the enforcement of the Loan Documents that are
known to Borrower, or if any of the foregoing statements are untrue, specifying
the reasons therefor.

 

(y)          Proceeds of Collateral. Borrower shall account fully for and, if
Administrative Agent so elects during the continuance of an Event of Default,
shall promptly pay or turn over to Administrative Agent the proceeds in whatever
form received from disposition in any manner of any of the Collateral, except as
otherwise specifically authorized in the Loan Documents. Borrower shall at all
times keep the Collateral and its proceeds separate and distinct from other
property of Borrower and shall keep accurate and complete records of the
Collateral and its proceeds.

 

(z)          Permitted Encumbrances. Borrower will comply with and will perform
all of the covenants, agreements and obligations imposed upon it or the Property
in the Permitted Encumbrances in accordance with their respective terms and
provisions. Borrower will not modify or consent to any modification of any
Permitted Encumbrance, without the prior written consent of Administrative
Agent.

 

(aa)         Title Insurance. Borrower shall furnish to Administrative Agent, at
Borrower’s expense, the Loan Title Policy showing Administrative Agent as the
insured thereunder, in the aggregate amount of the Loans and in form, date and
substance satisfactory to Administrative Agent insuring a valid first lien upon
the Property by virtue of the Security Instrument and containing no exceptions
other than the Permitted Encumbrances and as otherwise specifically approved in
writing by Administrative Agent. If the underwriter issuing the Loan Title
Policy becomes insolvent or is placed in receivership or for any other reason
the Loan Title Policy becomes unenforceable, Borrower shall furnish to
Administrative Agent, at Borrower’s expense, another mortgagee title insurance
policy or policies in the same amount and otherwise in substantially the same
form as the original Loan Title Policy.

 



62

 

 

(bb)         Management of the Property. The management of the Property shall be
by either: (i) Borrower or an entity affiliated with Borrower approved by
Administrative Agent for so long as Borrower or said affiliated entity is
managing the Property in a first class manner; or (ii) a professional property
management company named in the definition of “Manager” or otherwise approved in
writing by Administrative Agent. Such management shall be pursuant to a written
agreement reasonably approved by Administrative Agent. In no event shall Manager
be removed or replaced or the terms of any Management Agreement modified or
amended without the prior written consent of Administrative Agent. Borrower
shall enter into a Management Agreement with Manager prior to the commencement
of leasing of the Improvements, and shall deliver to Administrative Agent a copy
of the Management Agreement entered into by Borrower and Manager, which shall be
in form and substance reasonably acceptable to Administrative Agent. In
addition, upon Administrative Agent’s request, Borrower shall obtain a
subordination of the Management Agreement executed by the Manager, in form and
substance reasonably acceptable to Administrative Agent, pursuant to which
Manager shall subordinate the Management Agreement and all fees payable
thereunder to the Security Instrument. After an Event of Default or a default
under any Management Agreement then in effect, which default is not cured within
any applicable grace or cure period, Administrative Agent shall have the right
to terminate, or to direct Borrower to terminate, such Management Agreement upon
thirty (30) days’ notice and to retain, or to direct Borrower to retain, a new
Manager approved by Administrative Agent. It shall be a condition of
Administrative Agent’s consent to any Management Agreement, whether with an
affiliate of Borrower or otherwise, that such Manager enter into an agreement
with Administrative Agent whereby the Manager acknowledges and agrees to the
aforesaid rights of Administrative Agent and as to such other matters as
Administrative Agent may reasonably require. The Management Agreement shall
provide for a maximum allowable management fee of three percent (3%).

 

(cc)         Appraisal. At Borrower’s expense, Administrative Agent may obtain
from time to time (but not earlier than two (2) years after the date of the
Appraisal furnished in connection with the closing of the Loans unless an Event
of Default or material adverse change with respect to the Property has occurred,
and not more often than annually thereafter unless an Event of Default exists or
if required by a governmental agency having jurisdiction over Administrative
Agent), a current MAI appraisal of the Property by a licensed appraiser
satisfactory to Administrative Agent. Borrower shall pay the cost thereof to
Administrative Agent within thirty (30) days following written request of
Administrative Agent.

 

(dd)         Operating Account. During the term of the Loans, all operating
accounts for the Property (collectively, the “Operating Account”), including,
without limitation, accounts for tenant security deposits, shall be maintained
at a branch office of Administrative Agent designated by Borrower. Included in
the definition of Operating Account shall be an account into which
Administrative Agent will fund Advances to Borrower under this Agreement.
Administrative Agent shall not commingle the funds from any Operating Account
with any other funds of Administrative Agent.

 

(ee)         ERISA Violation. Borrower shall not take any action that would
cause any of Borrower’s representations in Section 3.1(g) to become false or
misleading.

 

(ff)          Wage Claims. Borrower shall not permit any Lien to attach to the
Property pursuant to Section 61 of the Texas Labor Code. Borrower covenants and
agrees to provide Administrative Agent with copies of any notices or orders
received by Borrower from the Commission or any court in connection with any
wage claim under Section 61 of the Texas Labor Code.

 



63

 

 

4.2.         Failure to Perform. If Borrower fails to perform any of the
covenants or agreements contained in the Loan Documents, then, after expiration
of any applicable notice and cure period provided in the Loan Documents with
respect to such failure (except (i) in the case of an emergency, (ii) in the
case of the payment of insurance premiums subject to termination if not timely
paid, or (iii) in the case of the payment of taxes subject to penalties if not
timely paid), Administrative Agent may, but shall not be obligated to, perform
or cause to be performed such covenant or agreement, and any money paid by
Administrative Agent to perform such covenant or agreement shall be an advance
against the Notes and shall bear interest from the date of making such payment
until paid at the Default Rate and shall be secured by the Loan Documents, and
Administrative Agent upon making any such payment shall be subrogated to all
rights of the Person receiving such payment.

 

4.3.         Construction Loan Covenants.

 

(a)          Project Budget and Application of Loan Proceeds. The Project Budget
includes all Project Costs contemplated to be paid from disbursements of the
Loans, including categories for contingencies. Borrower’s Equity is indicated in
the Equity Exposure column of the Project Budget. “Project Costs” shall mean all
costs incurred in connection with the acquisition and development of the Land
and the ownership, construction, financing, leasing and operation of the
Improvements until maturity of the Loans, including without limitation interest
expense. “Project Revenues” shall mean all receipts and revenues generated by or
in connection with the Property, including without limitation rents, interest
income, insurance proceeds, condemnation awards and payments received from
interest rate hedging or similar agreements. The Project Budget shall contain
line item accounts styled “Hard Cost Contingency” and “Soft Cost Contingency”.
To the extent there are demonstrable cost savings in any hard cost line item in
the Project Budget (other than Interest Reserve and “Operating Deficit” line
item from which funds may only be reallocated with the prior written consent of
Administrative Agent, such consent to be granted or withheld in Administrative
Agent’s sole and absolute discretion) which is verified in writing by the
Inspecting Architect, the remaining balance of such line item shall be
reallocated to the Hard Cost Contingency, and to the extent there are any
demonstrable cost savings in any soft cost line item in the Project Budget
(i.e., other than hard cost line item) such savings shall be reallocated to the
Soft Cost Contingency. Any funds reallocated to the Hard Cost Contingency may be
reallocated only in proportion to the percentage of the completion of the
Improvements (based upon the total costs set forth in the Project Budget).
Subject to the foregoing, available funds in the Hard Cost Contingency line item
may at Borrower’s request be reallocated to any line item for hard costs that
are under-funded until the Hard Cost Contingency has been depleted. Available
funds in the Soft Cost Contingency line item may at Borrower’s be reallocated to
any line item for Project Costs (other than to the (i) Interest Reserve and
“Operating Deficit” line items, to which line items funds may only be
reallocated with the prior written consent of Administrative Agent, such consent
to be granted or withheld in Administrative Agent’s sole and absolute discretion
and (ii) Developer’s Fee, Contractor’s Fee (except for increases in the
Contractor’s Fee based on an increase in the Project Costs in accordance with
the General Contract) and any other line items providing for the payment to an
Affiliate of Borrower or Guarantor, including any fee paid to an equity owner of
Borrower) that are under-funded until the Soft Cost Contingency has been
depleted. All Project Budget reallocation requests must be accompanied by the
Project Budget Reallocation Worksheet. No reallocation of line items in the
Project Budget may be made without Administrative Agent’s prior written consent
(other than with respect to Borrower’s rights to reallocate demonstrable cost
savings to the Hard Cost Contingency and Soft Cost Contingency, and amounts from
the Hard Cost Contingency and Soft Cost Contingency to other line items of the
Project Budget as provided above). Borrower agrees to give Administrative Agent
prompt written notice of any changes that should be made in the Project Costs so
that the Project Budget accurately and realistically represents the sources and
uses of funds for the Property. Borrower shall use the proceeds of the Loan
solely for the purpose of paying for the Project Costs as set forth in the
Project Budget and shall in no event use any of the Loan proceeds for any other
purpose.

 



64

 

 

(b)          Construction Schedule. Borrower has furnished or shall furnish to
Administrative Agent a construction schedule containing a proposed progress
schedule of construction of the Improvements.

 

(c)          Commencement and Completion of Construction. Borrower shall not
cause or permit the commencement of construction of the Improvements or delivery
of materials to the Land until after recording of the Security Instrument with
the appropriate recorder’s office of the county where the Land is located and
after obtaining all permits and approvals that are necessary to permit Borrower
to commence construction of the Improvements. Borrower shall commence
construction of the Improvements (including demolition of any existing
improvements) no later than one hundred twenty (120) days from the date of this
Agreement (subject to extension for Force Majeure Events as hereinafter
provided) and Borrower shall diligently pursue said construction to the
Completion Event, and shall supply such moneys required in excess of the Loan
Amount and Borrower’s Equity and perform such duties as may be necessary to
complete the construction of the Improvements in substantial accordance with the
Plans and Specifications and all Requirements, and achieve the Completion Event,
all of which shall be accomplished on or before the Completion Date, subject to
extension for Force Majeure Events not to exceed sixty (60) days in the
aggregate. Completion of the Improvements shall be without liens, claims or
assessments (actual or contingent) pending against the Property for any
material, labor or other items furnished in connection therewith (except for
liens that have been bonded around in accordance with applicable Requirements so
that such liens and claims are not encumbrances to the title of the Property).
Borrower shall obtain and deliver to Administrative Agent copies of all building
permits required for the construction of the Improvements at such time as such
permits are required to be obtained under applicable Requirements for that phase
of the construction of the Improvements then in process, and will provide to
Administrative Agent copies of all other utility, building, health and operating
permits (if any) upon Administrative Agent’s request. No phase of the
construction of the Improvements shall commence until all permits required for
such phase of the construction of the Improvements have been obtained. Borrower
will provide to Administrative Agent upon request therefor evidence of
satisfactory compliance with all of the foregoing.

 

65

 

 

(d)          Evidence Regarding Commencement of Construction. Borrower shall
furnish Administrative Agent with evidence reasonably required by Administrative
Agent, which may include but may not be limited to an affidavit executed by a
Person approved by Administrative Agent, that at the time of the recordation of
the Security Instrument there was no commencement of construction of
improvements (as that term is defined under laws applicable to the Property) on
the Land or delivery of materials to the Land. Borrower and General Contractor
shall jointly file an Affidavit of Commencement with the county clerk of the
county in which the Land is located not later than the 30th day after the date
of actual commencement of construction of the Improvements or delivery of
materials to the Land. Such affidavit shall contain the information required by
§53.124(c) of the Texas Property Code, shall not be filed prior to approval
thereof in writing by Administrative Agent and shall in no event be filed
showing a date of commencement of construction which is prior to the filing of
the Security Instrument with the county clerk of the county where the Land is
located.

 

(e)          Right of Administrative Agent and Inspecting Architect to Inspect
Property. Borrower shall permit Administrative Agent and its representatives and
agents, including the Inspecting Architect, to enter upon the Property and to
inspect the Improvements and all materials to be used in the construction
thereof and all instruments and documents of any kind relating to the
acquisition, construction, leasing and operation of the Improvements; shall
cooperate and cause all Contractors to cooperate with Administrative Agent and
its representatives and agents (including Inspecting Architect) during such
inspections and shall maintain all of the foregoing for said inspections; shall
permit the photographing of any portions of the Property or any materials
thereon; and shall, if requested by Administrative Agent or its representatives
or agents (including Inspecting Architect), move, remove or uncover such
materials or portions of the Improvements as shall be reasonably necessary to
fully inspect the Property; provided, however, that this provision shall not be
deemed to impose upon Administrative Agent or Lenders any duty or obligation
whatsoever to undertake such inspections, to correct any defects in the
Improvements or to notify any Person with respect thereto. Borrower acknowledges
that the duties of the Inspecting Architect run solely to Administrative Agent
and that the Inspecting Architect shall have no obligations or responsibilities
whatsoever to Borrower, the Contractors or to any of their respective agents or
employees.

 

(f)          Correction of Defects. Borrower shall promptly correct any
structural defect in the Improvements or any material departure from the Plans
and Specifications not previously approved by Administrative Agent and any
violation of any Requirement. The advance of any Loan proceeds shall not
constitute a waiver of Administrative Agent’s right to require compliance with
this covenant.

 

(g)          Off Site Work. To the extent required by the Plans and
Specifications, Borrower shall promptly commence and complete any and all off
site improvements (including public streets, walks and like areas adjoining the
Improvements) as and if required and provide any and all utilities and other
facilities required, all in accordance with the Requirements. Unless otherwise
provided for, such off site improvements shall be deemed part of the work of
construction of the Improvements.

 



66

 

 

(h)          Storage of Materials. Borrower shall cause all materials supplied
for the construction of the Improvements but not affixed to or incorporated into
the Property to be stored on the Land or at such other location as may be
approved by Administrative Agent in writing, with adequate safeguards to prevent
loss, theft, damage or commingling with other materials not intended to be
utilized in the construction of the Improvements, and provided, further,
Administrative Agent shall upon request receive evidence reasonably satisfactory
to Administrative Agent that any materials stored offsite are (i) adequately
insured, (ii) properly secured and segregated and identified as being owned by
Borrower, with a bill of sale or other evidence of Borrower’s ownership of such
materials, (iii) if the site is a warehouse, such warehouse shall be bonded and
evidence thereof provided to Administrative Agent upon Administrative Agent’s
request.

 

(i)          Vouchers. Borrower shall deliver to Administrative Agent, upon
Administrative Agent’s request, any contracts, bills of sale, statements,
receipted vouchers or agreements under which Borrower claims title to any
materials incorporated in the Improvements or otherwise subject to the Lien or
security interest of the Security Instrument.

 

(j)          Encroachments. Borrower agrees that, except to the extent expressly
permitted by the terms of a Permitted Encumbrance, (i) the Improvements shall be
constructed entirely on the Land; (ii) no conveyances of any portion of or
interest in the Property will be made by Borrower which will cause any
protrusion above, on, or under the surface of the Property; (iii) such
construction will not protrude onto or overhang any easement or right of way
upon the land of others; and (iv) the Improvements when erected shall be wholly
within applicable building restriction lines however established. Upon receiving
Administrative Agent’s request, Borrower will, from time to time, furnish
satisfactory evidence of the foregoing.

 

(k)          Sign Regarding Construction Financing. Borrower shall include on
any sign erected by Borrower at or near the Property a statement in conspicuous
lettering that construction financing is being provided by Lenders, all to the
reasonable satisfaction of Administrative Agent. If such sign is not erected,
Borrower shall, upon request by and at the expense of Lenders, erect and
maintain on a suitable site on the Property a sign indicating that construction
financing is being provided by Lenders, all to the reasonable satisfaction of
Administrative Agent.

 

(l)          Additional Expenditures by Administrative Agent and/or Lenders.
Borrower agrees that all sums paid or expended by Administrative Agent and/or
Lenders under the terms of the Loan Documents in excess of the Loan Amount shall
be considered to be an additional loan to Borrower and the repayment thereof,
together with interest thereon at the Default Rate from the date of expenditure
until paid, all of which shall constitute a portion of the Indebtedness and
shall be immediately due and payable without notice, and Borrower agrees to pay
such sum upon demand. Nothing contained herein, however, shall obligate
Administrative Agent or Lenders to make such advances.

 

(m)          Plans and Specifications. Borrower has furnished to Administrative
Agent the Plans and Specifications for construction of the Improvements,
including the engineering plans, complete architectural plans, specifications
and work drawings, projected costs and related information, site plans, proposed
plat dedications and proposed development restrictions and conditions. The Plans
and Specifications and the Improvements constructed pursuant thereto will comply
with all applicable Requirements. The Plans and Specifications as approved will
not be amended, modified or supplemented without the prior written approval of
Administrative Agent except as permitted under Section 4.3(o) below.

 



67

 

 

(n)          Supplemental Data. Borrower shall submit to Administrative Agent
such additional information concerning the Plans and Specifications or the
Contractors as Administrative Agent or Inspection Architect may reasonably
request.

 

(o)          Changes in Plans. All requests for approval of changes in the Plans
and Specifications must be in writing and be conditioned upon approval by
Administrative Agent, which approval shall be subject to such conditions and
qualifications as Administrative Agent in its sole and absolute discretion may
reasonably prescribe. Notwithstanding the foregoing, Administrative Agent’s
approval shall not be required if all of the following conditions are satisfied:

 

(i)          Said changes do not have a material effect on the structural
portions or the exterior appearance of the Improvements or the architectural
design concept thereof;

 

(ii)         None of said changes individually increases the cost of
construction by more than $300,000; and

 

(iii)        The aggregate of all of said changes does not increase the cost of
construction by more than $900,000.

 

At the end of each month Borrower will submit to Administrative Agent copies of
all change orders effecting said changes made in such month.

 

Article V.

 

ADDITIONAL COLLATERAL

 

5.1.          Additional Collateral. As additional security for the payment of
the Indebtedness and performance of the obligations and agreements of Borrower
under the Loan Documents, Borrower hereby transfers and assigns to
Administrative Agent, for the benefit of the Lenders, and grants to
Administrative Agent, on behalf of the Lenders, a lien on and security interest
in all right, title and interest of Borrower in, to and under the following
items relating to the acquisition, construction, use, operation and maintenance
of the Property (the “Additional Collateral”); subject however, to a license
hereby granted by Administrative Agent to Borrower to exercise its rights under
the Additional Collateral, which license is limited provided in Section 5.3:

 

(a)          Licenses. To the extent permitted under applicable Requirements,
all licenses, permits, approvals, certificates and agreements with or from all
boards, agencies, departments, governmental or otherwise, relating directly or
indirectly to the ownership, use, operation and maintenance of the Property, or
the construction of the Improvements, whether heretofore or hereafter issued or
executed (collectively, the “Licenses”).

 



68

 

 

(b)          Contracts. All contracts, subcontracts, agreements, site
development agreements, service agreements, management agreements, warranties
and purchase orders, together with any and all renewals, extensions and
modifications thereof and all amendments, exhibits and addenda thereto, which
have been or will be executed by or in the name of Borrower, or which have been
assigned to Borrower, in connection with the acquisition, use, operation or
maintenance of the Property or the construction of improvements on the Property
(the “Contracts”). The other parties to the Contracts with Borrower are
hereinafter collectively referred to as the “Contractors”.

 

(c)          Plans and Specifications. All plans, specifications, notes,
drawings, approvals, certifications and similar work product, and any and all
modifications thereof relating to the Property (the “Plans and Specifications”).

 

5.2.          Representations. Borrower represents that: (i) Borrower is the
sole owner of the entire right, title and interest of owner in, to and under the
Additional Collateral (except for any architect’s and any engineer’s rights to
the Plans and Specifications), has the full and complete right to use the Plans
and Specifications and has good title to and good right to assign the Additional
Collateral to Administrative Agent; (ii) the Licenses and Contracts are, or will
be when issued or entered into, in full force and effect and to Borrower’s
knowledge, as of the date of this Agreement, there has been no default by
Borrower or the respective Contractors thereunder and, to Borrower’s knowledge
as of the date of this Agreement, no event has occurred which with the passage
of time or the giving of notice, or both, would constitute such a default; (iii)
Borrower has not executed any prior assignments of, or in any way transferred or
encumbered or created or permitted any Lien upon or charge against, the
Additional Collateral except in favor of Administrative Agent and Lenders
pursuant to the Loan Documents; and (iv) to Borrower’s knowledge, Borrower has
performed no act or executed any other instrument which might prevent
Administrative Agent from enjoying and exercising any of its rights and
privileges evidenced hereby.

 

69

 

 

5.3.          Covenants, Agreements and Warranties. During the term of the
Loans, Borrower shall (i) perform each of its duties, obligations and covenants
under the Additional Collateral in all material respects; (ii) to the extent
Borrower deems appropriate in Borrower’s prudent business judgment exercised by
Borrower in the ordinary course of business, enforce the performance of each
material term, agreement, restriction and provision of any Material Contract to
be performed by the respective Contractors and shall not waive, set off,
compromise or in any manner release or discharge the Contractors under any
Material Contract from any of the foregoing; (iii) not modify or amend any
Material Contract in any material way without the prior consent of
Administrative Agent, provided, however, Administrative Agent shall not
unreasonably withhold its consent to any amendment or modification of a Material
Contract (subject, however, to other provisions of this Agreement, such as
Administrative Agent’s right to approve certain changes to the Plans and
Specifications); (iv) not terminate the Licenses or any Material Contract,
except that Borrower may terminate a Material Contract upon the default by the
other party thereto after expiration of any applicable cure periods, and
provided that such Material Contract is replaced with any other Contracts
necessary for the construction, development and operation of the Improvements in
accordance with the Loan Documents; (v) give prompt notice to Administrative
Agent of any written claim of or notice of default under the Licenses or
Material Contracts given to or by Borrower, together with a copy of any such
written notice or claim; (vi) not make any assignment, pledge or other
disposition of the Additional Collateral except to Administrative Agent and
Lenders as provided in the Loan Documents; (vii) not consent or agree to any
subordination of the Additional Collateral to any deed of trust or mortgage or
any other encumbrance of any kind; (viii) at all times defend Administrative
Agent’s first and prior right in and to the Additional Collateral against any
and all claims adverse to the claim of Administrative Agent; and (ix) appear in
and defend any action arising out of, or in any manner connected with, the
Additional Collateral or the duties or obligations of Borrower or any guarantor
or surety thereunder or with respect thereto and, upon request by Administrative
Agent, shall make appearance in the name and on behalf of Administrative Agent,
but at the expense of Borrower. Notwithstanding anything to the contrary
contained herein, Borrower may not remove Maple Multi-Family TX Contractor,
L.L.C. as the general contractor responsible for constructing the Improvements
without Administrative Agent’s prior written consent. Upon Administrative
Agent’s request, Borrower shall deliver to Administrative Agent a complete list
of all Contracts and Licenses, and copies of all Material Contracts and Licenses
as may be requested by Administrative Agent, and Borrower shall make available
to Administrative Agent for its review during Borrower’s normal business hours
at the Property, such other written agreements, correspondence and memoranda
between Borrower and Contractors and Governmental Authorities, regarding the
contractual and other arrangements between them.

 

5.4.          Rights of Borrower; Termination of License. Prior to the
occurrence of an Event of Default, Borrower shall be entitled under the license
hereby granted, but limited as provided herein, to exercise its rights under the
Additional Collateral and to use the Additional Collateral in accordance with
the terms and conditions of this Section. Upon the conveyance by Borrower of the
fee title to the Property, all right, title, interest and powers granted under
said license shall automatically pass to and may be exercised by each such
subsequent owner. During the existence of an Event of Default, Administrative
Agent may (but shall be under no duty) terminate the license granted to Borrower
and Administrative Agent shall have any and/or all of the following rights and
remedies:

 

(a)          exercise all rights and undertake all actions which would be
available to Borrower under the Additional Collateral;

 

(b)          effect new Contracts and Licenses, cancel or surrender existing
Contracts or Licenses, amend or modify the terms of and renew existing Contracts
and Licenses, and make concessions to Governmental Authorities and Contractors;
and

 

(c)          exercise all proprietary rights in the Plans and Specifications and
fully utilize the Plans and Specifications for Administrative Agent’s and
Lenders’ sole benefit in connection with the Property.

 

70

 

 

Upon termination of said license, the Contractors and the Governmental
Authorities shall be, and are hereby, fully authorized and empowered to continue
the work and duties contemplated by the Additional Collateral under the sole
direction of Administrative Agent, to be bound and obligated under the
Additional Collateral to the same extent as such parties are bound and obligated
to Borrower thereunder, and to permit Administrative Agent to retain and use the
Additional Collateral for any and all purposes as Administrative Agent may deem
appropriate with respect to the Property. Any of the Governmental Authorities,
Contractors or any other Person requiring contact with the holder of the
Additional Collateral may rely on the affidavit of an officer, agent or attorney
of Administrative Agent stating that there has been an Event of Default for the
purposes of allowing Administrative Agent its rights in the Additional
Collateral pursuant to this Section. If Borrower cures the Event of Default that
resulted in the termination of the license hereunder, such license shall be
reinstated and Administrative Agent shall notify any of the Governmental
Authorities, Contractors or any other Person requiring contact with the holder
of the Additional Collateral that such Event of Default has been cured.

 

5.5.         Limitation of Administrative Agent and Lenders’ Obligations. To the
extent permitted by law, Administrative Agent and Lenders will not be deemed in
any manner to have assumed any of the Additional Collateral unless
Administrative Agent terminates Borrower’s license under this Article V and
exercises its rights and remedies under Section 5.4 (and in such event shall
only be responsible for matters or events occurring after termination of such
license and only to the extent that Administrative Agent actually exercises such
rights and remedies with respect to any of the Additional Collateral), nor shall
Administrative Agent or Lenders be liable to Governmental Authorities or
Contractors by reason of any default by any party under the Licenses or
Contracts. Neither Administrative Agent nor Lenders shall be liable for any loss
sustained by Borrower resulting from Administrative Agent’s exercise of rights
under the Additional Collateral, or from any other act or omission of
Administrative Agent or Lenders under this Article V unless such loss is caused
by the gross negligence or willful misconduct of Administrative Agent or
Lenders, nor shall Administrative Agent or Lenders be obligated to perform or
discharge any obligation, duty or liability under the Additional Collateral by
reason of this instrument or the exercise of rights or remedies hereunder. The
provisions of this Article V shall not operate to place responsibility upon
Administrative Agent or Lenders for the construction of the Improvements or in
any way for the Property or for the carrying out of any of the terms and
conditions of the Additional Collateral.

 

Article VI.

 

LOAN FUNDING

 

6.1.         Loan Funding. The Initial Advance shall be in such amount agreed to
by Borrower and Administrative Agent. 

 

71

 

 

6.2.         Interest Reserve Amount.

 

(a)          The Loan Amount was determined on the basis of the Project Budget
approved by Administrative Agent, setting forth, among other things, the accrued
interest on the disbursed principal of the Notes during the term of the Notes,
estimated not to exceed the Interest Reserve Amount (after the application of
Project Revenues, if any, as provided below). Subject to the conditions set
forth in this Article VI, to the extent the net Project Revenues (i.e., Project
Revenues less operating expenses of the Property) are insufficient to pay the
accrued interest on the Loan and so long as no Event of Default is then
existing, Administrative Agent will disburse on the first (1st) day of each
month a portion of the Loan sufficient to pay accrued interest then due and
payable on the Notes which cannot be paid from such Project Revenues, and the
amount thereof shall increase the principal of the Notes and shall reduce the
balance of the Interest Reserve Amount. In lieu of disbursing Loan proceeds to
Borrower for payment of accrued interest thereon, Administrative Agent may
handle such disbursement and payment by making appropriate entries on the books
and records of Administrative Agent, whereupon a statement summarizing such
entries shall be furnished to Borrower. During the continuance of an Event of
Default, Administrative Agent and Lenders shall have no further obligation to
disburse the Interest Reserve Amount. Notwithstanding anything to the contrary
contained in this Agreement, at such time as the Interest Reserve Amount has
been fully funded, Administrative Agent and Lenders shall have no obligation to
disburse any portion of the Loans to pay accrued interest then due and payable
on the Notes.

 

(b)          The Loan Amount was also determined on the basis of the Borrower’s
projection of operating expenses of the Property for which Project Revenues will
not be sufficient to pay in full (“Operating Deficits”), which Operating
Deficits are estimated not to exceed $597,661 (such amount being referred to as
the “Operating Deficit Reserve”). Borrower hereby agrees to apply Project
Revenues to the payment of operating expenses, regardless of the existence of
any remaining balance of the Operating Deficit Reserve. Borrower may only
request a disbursement from the Operating Deficit Reserve to the extent that
Project Revenues are insufficient to pay operating expenses of the Property.

 

6.3.         Conditions Precedent to Funding Subsequent Advances of Construction
Loan. The following shall be conditions precedent to Lenders’ obligations to
make any subsequent funding or disbursal of the Loan:

 

(a)          Representations and Warranties. On the date of disbursement (the
“Funding Date”), all of Borrower’s representations and warranties contained in
the Loan Documents shall be true and correct in all material respects.

 

(b)          Covenants and Agreements. On the Funding Date, Borrower shall have
performed each covenant and agreement to be performed by Borrower on or before
the Funding Date pursuant to the Loan Documents.

 

(c)          Borrower’s Equity. Except for the Initial Advance, Borrower shall
have applied Borrower’s Equity to pay certain Project Costs included in the
Project Budget approved by Administrative Agent, and Borrower shall have
furnished Administrative Agent with a schedule showing the payment of such funds
for Project Costs and evidence of such payment.

 

(d)          Mechanic Liens. Administrative Agent shall have received effective
lien waivers and releases (conditioned solely upon payment of amounts included
in the Advance Request) from the General Contractor, all Major Subcontractors,
and if requested by Administrative Agent, such other subcontractors, suppliers
and other Persons as may be requested by Administrative Agent and that have a
right to file a mechanic’s or materialman’s lien, construction lien or any other
similar instrument against the Improvements with respect to the work completed
through a date no earlier than thirty (30) days prior to the date of
disbursement.

 



72

 

 

(e)          Satisfaction of Post Closing Requirements. Administrative Agent
shall have received and approved all documentation set forth on Exhibit E.

 

6.4.          Requests for Disbursement. Requests for disbursement of subsequent
Advances of the Loans shall be made in accordance with the following procedure:

 

(a)          Advance Request. Borrower shall complete, execute and deliver to
Administrative Agent an Advance Request.

 

(b)          Evidence of Progress of Construction. Each Advance Request shall be
accompanied by copies of all bills or statements for expenses for which the
advance is requested and, upon the request of Administrative Agent, evidence in
form and content reasonably satisfactory to Administrative Agent, including but
not limited to certificates and affidavits of Borrower and the General
Contractor, showing:

 

(i)          That all outstanding claims for labor, materials and fixtures have
been paid or will be paid from the proceeds of such disbursement except for
Retainage and amounts contested by Borrower in good faith in accordance with the
Loan Documents;

 

(ii)         That there are no Liens outstanding against the Property, except
for Administrative Agent’s Lien and security interest evidenced by the Security
Instrument, other than inchoate liens for property taxes not yet due and liens
being contested in accordance with Section 4.1(o) hereof;

 

(iii)        That all construction prior to the date of the Advance Request has
been performed and completed in substantial accordance with the Plans and
Specifications except for changes approved by Administrative Agent in writing or
otherwise permitted under the Loan Documents;

 

(iv)        That all funds previously disbursed by Administrative Agent and/or
Lenders have been applied directly to the payment of Project Costs, as set forth
in the Project Budget or otherwise as Administrative Agent shall have approved
in writing;

 

(v)         That all change orders in any amount shall have been approved in
writing by Administrative Agent except to the extent such approval is not
required under Section 4.3(o);

 

(vi)        In reasonable detail but only if applicable, all tangible personal
property installed in or appurtenant to the Improvements, but not considered to
be fixtures, and the value thereof;

 

(vii)       That the amount of undisbursed Loan proceeds, together with any
Borrower’s Deposit then being held by Administrative Agent, is sufficient to pay
the cost of completing the Improvements in accordance with the Loan Documents; 

 

73

 

 

(viii)      Except to the extent expressly permitted under any of the Permitted
Encumbrances, that the location of the Improvements will not encroach upon any
adjoining properties or interfere with any easement;

 

(ix)         That, if payments are to be made on account of materials or
equipment not incorporated in the work but delivered and suitably stored on the
Property, or at some other location agreed upon in writing, such payments shall
be conditioned upon submission to Administrative Agent by Borrower of bills of
sale or such other procedures satisfactory to Administrative Agent to establish
Borrower’s title to, and Administrative Agent’s Lien upon, such materials or
equipment or otherwise protect Administrative Agent’s and Lenders’ interest;

 

(x)          That neither the Property nor the Improvements are the subject of
(1) any litigation which adversely affects or is reasonably likely to materially
and adversely affect the validity or priority of the Liens evidenced by the Loan
Documents or (2) any restraining order or order for injunctive relief
restricting or prohibiting from Borrower constructing the Improvements in
substantial accordance with the Plans and Specifications;

 

(xi)         That there have not been any cost increases, escalations or changes
in the scope of the Improvements to be constructed that are not reflected in
change orders or other modifications to the Project Budget; and

 

(xii)        That there have not been any additional funds contributed to the
cost of the Improvements which are not reflected in the Project Budget.

 

(c)          Certificate of Inspecting Architect. Each Advance Request shall be
accompanied by written certification from Administrative Agent’s Inspecting
Architect indicating the status of construction, substantial compliance with the
Plans and Specifications, and approval of the Advance Request. Borrower shall
pay all fees and expenses of Inspecting Architect for monthly inspections, or
more frequently if such inspections result from more frequent disbursement
requests from Borrower.

 

(d)          Continuation of Title Insurance Coverage. Each Advance Request
shall, at the request of Administrative Agent, be accompanied by a satisfactory
down date endorsement to the previously delivered Loan Title Policy in the form
prescribed by the Texas Department of Insurance to the Loan Title Policy
pursuant to Rule P-9.b.(4), which endorsement shall (i) extend the effective
date of the Loan Title Policy to the date of advancement and show that since the
effective date of the Loan Title Policy (or the effective date of the last such
endorsement, if any) there has been no change in the status of the title to the
Property and no new encumbrance or exception to title coverage except as may
have been approved by Administrative Agent and (ii) state the amount of coverage
then existing under the Loan Title Policy which shall be the total of all
disbursements of the Loans including the disbursement which is made concurrently
with the down date endorsement.

 



74

 

 

6.5.         Conditions to Each Disbursement. At no time shall Administrative
Agent or Lenders be obligated to disburse funds:

 

(a)          In excess of the amount recommended by the Inspecting Architect;
provided that the Inspecting Architect may not disapprove of any Advance Request
so long as the work completed which is the subject of the Advance Request is in
substantial accordance with the Plans and Specifications and the Loan Documents,
applicable Requirements, and the Project Budget, and the Loan remains “in
balance” on a line item basis (subject to Borrower’s right to reallocate amounts
as provided in Section 4.3(a) above) and on an aggregate basis;

 

(b)          If any Event of Default shall have occurred and is continuing on
the date of any such Advance Request or the date of requested disbursement;

 

(c)          If Administrative Agent, in its reasonable discretion, and after
the review of and discussion with the Inspecting Architect and Borrower,
determines in good faith that the Improvements cannot feasibly be constructed in
substantial accordance with the Loan Documents on or before the Completion Date
(subject to extension for Force Majeure Events as provided herein); or

 

(d)          If the aggregate Loans are not “in balance” as provided in Section
6.6 below; or

 

(e)          If the Property is damaged by fire or other casualty and
Administrative Agent shall not have received insurance proceeds and any other
funds from Borrower sufficient in the reasonable judgment of Administrative
Agent to effect the restoration of the Improvements in substantial accordance
with Plans and Specifications and to permit the completion of the Improvements
in accordance with the Loan Documents.

 

6.6.         Balancing of Loan and Borrower’s Deposit.

 

(a)          The Loans shall be deemed to be “in balance” only at such time as
Borrower has paid a sufficient amount of Project Costs from its own funds so
that the undisbursed portion of the Loans, together with projected Project
Revenues as set forth in the Project Budget, are sufficient to pay all Project
Costs until such time as the Completion Event is achieved. In determining
whether the Loans are in balance, Administrative Agent shall determine, among
other things, whether the amounts allocated for each line item of Project Costs
in the Project Budget are sufficient.

 

(b)          Within ten (10) days after written notice from Administrative Agent
to Borrower that the Loans are not in balance, Borrower shall deposit with
Administrative Agent sufficient funds (herein called “Borrower’s Deposit”) to
bring the Loans in balance. The Borrower’s Deposit will be held by
Administrative Agent in a non-interest bearing account assigned to secure the
Loans and will be disbursed by Administrative Agent to pay Project Costs
pursuant to this Agreement, prior to the disbursement of any additional proceeds
of the Loan. During the continuance of an Event of Default, Administrative Agent
may apply Borrower’s Deposit against the unpaid Indebtedness or attorneys’ fees
and legal expenses, in such order as Administrative Agent may determine. Upon
the payment in full of the Loans and all other obligations of Borrower to
Administrative Agent hereunder, Administrative Agent shall return the remaining
balance of Borrower’s Deposit, if any, to Borrower.

 

75

 

 

(c)          Until such time as the Completion Event has occurred and all
Project Costs for the development and construction of the Improvements have been
paid in full, Borrower agrees to use all Project Revenues for payment of Project
Costs (including payment of accrued interest regardless of the existence of any
remaining balance of the Interest Reserve Amount) and to provide Administrative
Agent with satisfactory evidence of such payment. Prior to the Completion Event
or during the existence of an Event of Default, Project Revenues may not be
distributed to the interest owners of Borrower, or used for anything other than
for the payment of Project Costs and operating expenses of the Property;
provided, however, the foregoing shall not prohibit payments of the General
Contractor’s fee and developer’s fee and other fees payable to Affiliates of
Borrower so long as no Event of Default is then existing and so long as all debt
service and other amounts then due and payable under the Loan Documents have
been paid.

 

(d)          Borrower will provide Administrative Agent with advance request
documents and other information required hereunder with respect to funds used to
pay Project Costs under subsections (b) and (c) above, on a monthly basis, as if
such funds were disbursements of the Loan.

 

6.7.         Retainage and Final Disbursement  Subject to certain exceptions set
forth below in this Section 6.7, ten percent (10%) of each Loan disbursement for
all “hard” costs due to subcontractors shall be withheld by Administrative Agent
and Lenders (herein called “Retainage”) from each Advance until such time as 50%
of the work and materials to be provided by the subcontractor is completed
and/or provided, at which time no further Retainage will be withheld with
respect to such subcontractor; provided that at no time shall the Retainage for
any subcontractor be less than five percent (5.0%) of the original subcontract
amount plus any change orders. The Retainage shall be disbursed only upon
compliance with the following requirements (in addition to the requirements for
all other disbursements):

 

(a)          Receipt by Administrative Agent of satisfactory evidence of the
completion of the Improvements in accordance with the Loan Documents and
approval of such completion by Inspecting Architect and copies of the
certificates of occupancy issued for the residential units in the Improvements
by the appropriate Governmental Authority;

 

(b)          Receipt by Administrative Agent of a satisfactory “as built” survey
of the of the Land and the Improvements;

 



76

 

 

(c)          Receipt by Administrative Agent of (i) conditional lien waivers
(with final, unconditional lien waivers to be delivered by Borrower within ten
(10) Business Days of the applicable Retainage disbursement by Administrative
Agent) or lien subordinations or releases from the General Contractor, all Major
Subcontractors and any other subcontractors as requested by Administrative
Agent, and (ii) an endorsement to the Loan Title Policy in the form prescribed
by the Texas Department of Insurance to the Loan Title Policy pursuant to Rule
P-9.b.(4) (A) removing any exception with respect to liens arising by reason of
unpaid bills or claims for work performed or materials furnished in connection
with the Improvements, and (B) to the extent applicable, updating any
endorsements to reflect the completion of the Improvements; and

 

(d)          A period of forty (40) days shall have elapsed after the later of
(i) the date of completion of construction of the Improvements or (ii) the date
of filing with the County Clerk of the county where the Land is located of an
Affidavit of Completion by Borrower meeting the requirements of §53.106 of the
Texas Property Code, provided that a copy of said affidavit is sent to the
parties and within the time periods required by said §53.106; and

 

(e)          Receipt by Administrative Agent of such other certificates,
assurances and opinions as Administrative Agent shall reasonably require.

 

Notwithstanding the foregoing, Administrative Agent will not require that any
Retainage be withheld for (a) the General Contractor’s fee, (b) general
condition costs, (c) design and materials for lagging and shoring, (d) design
services for mechanical, plumbing, fire sprinkler and alarm systems, (e)
materials for rough carpentry, windows and appliances, (f) insurance, (g)
materials directly purchased by Contractors in connection with the construction
of the Improvements (provided such items are properly stored or secured on site
or offsite in accordance with the provisions of Section 6.4(b)(ix)), and (h)
soft costs. In addition, upon completion of 50% of the work of each
subcontractor, Retainage shall no longer be withheld with respect to such
subcontractor provided that at no time shall the Retainage for any subcontractor
be less than five percent (5%) of the original subcontract amount plus any
change orders. Further and provided that no Event of Default is then existing,
Retainage held with respect to a particular subcontract will be disbursed to the
applicable subcontractor upon (a) completion of all work by such subcontractor
for not less than fifteen (15) days, (b) such subcontractor’s delivery of a
conditional lien release or waiver in a form approved by Administrative Agent
(conditioned only upon release of such Retainage and any remaining amounts to be
funded to the subcontractor for the work it has performed) covering all of such
subcontractor’s work, and (c) an inspection by the Inspecting Architect which
confirms that such subcontractor’s work has been completed. After disbursement
of any Retainage or final amounts due to a subcontractor, Borrower shall obtain
and deliver to Administrative Agent a final lien release or waiver from such
subcontractor.

 

6.8.         Notice, Frequency and Place of Disbursements. The Advance Request
shall be submitted to Administrative Agent at least ten (10) Business Days prior
to the date of the requested advance. Disbursements shall be made no more
frequently than monthly, except that a second disbursement may be made each
month with respect to the following: framing, stucco/plaster, drywall, masonry
items, retaining walls, final cleaning, concrete materials and roofing.
Disbursements shall be in amounts of not less than $100,000 (except for the
final Advance). All disbursements shall be made within ten (10) Business Days
after receipt by Administrative Agent of all documentation and information
referred to in Section 6.4 hereof (or, if not a Business Day, on the first
Business Day following).

 



77

 

 

6.9.         Deposit of Funds Advanced. Borrower will immediately deposit all
Loan proceeds advanced by Administrative Agent in a separate and exclusive
account, to be withdrawn and used solely for the purposes permitted under the
provisions of this Agreement, and upon request will promptly furnish
Administrative Agent with evidence thereof.

 

6.10.       Advances to Contractors. At its option, during the existence of an
Event of Default, Administrative Agent may make any or all Advances of the Loans
directly to Contractors and the execution of this Agreement by the Borrower
shall, and hereby does, constitute an irrevocable direction and authorization to
so advance the funds. No further authorization from Borrower shall be necessary
to warrant such direct advances and all such advances shall satisfy pro tanto
the obligations of Administrative Agent and Lenders hereunder and shall be
secured by the Loan Documents as fully as if made to Borrower, regardless of the
disposition thereof by a Contractor.

 

6.11.       Advances Do Not Constitute a Waiver. No advance of Loan proceeds
hereunder shall constitute a waiver of any of the conditions of Lenders’
obligation to make further advances nor, in the event Borrower is unable to
satisfy any such condition, shall any such advance have the effect of precluding
Administrative Agent from thereafter declaring such inability to be an Event of
Default hereunder to the extent that the failure to satisfy such condition
constitutes an Event of Default.

 

Article VII.

 

DEFAULTS

 

7.1.         Event of Default. The term “Event of Default” as used in this
Agreement shall mean the occurrence of any of the following events:

 

(a)          Monetary Obligations - the failure of Borrower to make due and
punctual payment of the Indebtedness as the same shall become due and payable,
whether at maturity or when accelerated pursuant to any power to accelerate
contained in any Loan Document, if such failure continues for five (5) days
after receipt by Borrower of written notice and demand therefor from
Administrative Agent, but such notice and cure period will not apply more than
three (3) times in any calendar year and such notice and cure period will not
apply at the Maturity Date; or

 

(b)          Non-Monetary Obligations - the failure of Borrower to timely and
properly observe, keep or perform any covenant, agreement, warranty or condition
in any Loan Document required to be observed, kept or performed by Borrower,
other than those referred to in Section 7.1(a) or in any other subsection of
this Section except this subsection (b), if such failure continues for thirty
(30) days after receipt by Borrower of written notice and demand for the
performance of such covenant, agreement, warranty or condition (the “Grace
Period”); provided, however, that Administrative Agent shall extend the Grace
Period up to an additional thirty (30) days (for a total of sixty (60) days from
the date of default) if (i) Borrower immediately commences and diligently
pursues the cure of such default and delivers (within the Grace Period) to
Administrative Agent a written request for more time and (ii) Administrative
Agent determines in good faith that (1) such default cannot be cured within the
Grace Period but can be cured within sixty (60) days after the default, (2) no
Lien or security interest created by the Loan Documents will be impaired prior
to completion of such cure, and (3) Administrative Agent’s immediate exercise of
any remedies provided under the Loan Documents or by law is not necessary for
the protection or preservation of the Property or Administrative Agent’s
security interest; or

 



78

 

 

(c)          Representations - any representation contained in any Loan Document
was false or misleading in any material respect when made; or

 

(d)          Fraudulent Transfer - Borrower makes a transfer in fraud of
creditors, or makes a general assignment for the benefit of creditors, or admits
in writing its inability to pay its debts as they become due; or

 

(e)          Failure to Pay Debts - Borrower is generally not paying its debts
as such debts become due; or

 

(f)           Appointment of Receiver, Etc. - a receiver, trustee or custodian
is appointed for, or takes possession of, all or substantially all of the assets
of Borrower or any of the Property, either in a proceeding brought by Borrower
or in a proceeding brought against Borrower and such appointment is not
discharged or such possession is not terminated within ninety (90) days after
the effective date thereof or Borrower consents to or acquiesces in such
appointment or possession; or

 

(g)          Bankruptcy - Borrower files a petition for relief under the Federal
Bankruptcy Code or any other present or future federal or state insolvency,
bankruptcy or similar law (all of the foregoing collectively called “applicable
Bankruptcy Law”) or an involuntary petition for relief is filed against Borrower
under any applicable Bankruptcy Law and such petition is not dismissed within
ninety (90) days after the filing thereof, or an order for relief naming
Borrower is entered under any applicable Bankruptcy Law, or any composition,
rearrangement, extension, reorganization or other relief of debtors now or
hereafter existing is requested or consented to by Borrower; or

 

(h)          Execution Against Property - the Property or any part thereof is
taken on execution or other process of law in any action against Borrower; or

 

(i)          Attachment of Borrower’s Property - Borrower fails to have
discharged within a period of thirty (30) days any attachment, sequestration or
similar writ levied upon any property of Borrower; or

 

(j)          Failure to Pay Judgment - Borrower fails to pay within thirty (30)
days any final and unappealable monetary judgment against Borrower; or

 



79

 

 

(k)          Litigation - Any judgment or court order is entered in any action,
suit or proceeding against or affecting Borrower or the Property, or involving
the validity or enforceability of the Loan Documents or priority of the liens
created thereby, at law or in equity, or before any Governmental Authority,
which in the reasonable judgment of the Agent, impairs or would impair its
interest in the Property, the enforceability of the Loan Documents or the
ability of the Lenders to collect the Indebtedness when due; or

 

(l)          Acceleration of Other Debts - Borrower - Borrower does, or omits to
do, any act, or any event occurs, as a result of which any material obligation
of Borrower for borrowed money (which shall not include trade debt incurred by
Borrower in the ordinary course of business), not arising hereunder, is declared
immediately due and payable by the holder thereof; or

 

(m)          Acceleration of Other Debts - Guarantor - Any Guarantor does, or
omits to do, any act, or any event occurs, as a result of which any material
obligation of the Guarantor (taken as a group), not arising hereunder, is
declared immediately due and payable by the holder thereof and which event is
likely to substantially impair the ability of the Guarantor (taken as a group)
to perform its obligations under the Guaranty; provided, however, no Event of
Default shall be deemed to have occurred if one of the following is satisfied
(i) the other Guarantor(s) not affected by such event collectively satisfy the
financial requirements set forth in Section 14(a) of the Guaranty or (ii) one of
the rights of Guarantor and Borrower set forth in Section 14(b) of the Guaranty
is exercised in accordance with such Section; or

 

(n)          Events Affecting Other Parties - any of the events referred to in
subheadings (d), (e), (f), (g), (j) or (k) shall occur with respect to any
Guarantor and shall not be remedied within the time set forth in said
subheadings; provided, however, with respect to events occurring with respect to
the Guarantor, no Event of Default shall be deemed to have occurred if one of
the following is satisfied (i) the other Guarantor(s) not affected by such event
collectively satisfy the financial requirements set forth in Section 14(a) of
the Guaranty or (ii) one of the rights of Guarantor and Borrower set forth in
Section 14(b) of the Guaranty is exercised in accordance with such Section; and
provided, further, a suit will be deemed to not impair the ability of Guarantors
to perform their obligations if the amount in controversy, not covered by
insurance, is less than $10 million; or

 

(o)          Default Under Other Debt - the holder of any Lien or security
interest on the Property or the direct or indirect ownership interests of
Borrower (without hereby implying the consent of Administrative Agent to the
existence or creation of any such Lien or security interest) declares a default
thereunder and institutes foreclosure or other proceedings for the enforcement
of its remedies thereunder; or

 



80

 

 

(p)          Unauthorized Transfer - without the prior written consent of
Administrative Agent (which consent may be withheld for any reason or for no
reason), Borrower sells, leases (except for leases to residential tenants or as
otherwise expressly permitted in the Loan Documents), exchanges, assigns,
transfers, conveys or otherwise disposes of all or any part of the Property or
any interest therein (except for Permitted Transfers, Permitted Encumbrances or
the disposition of worn-out or obsolete personal property or fixtures under the
circumstances described in Sections 4.1(s), 4.1(t) or 4.1(u)), or legal or
equitable title to the Property, or any part thereof, is vested in any other
party, in any manner whatsoever, by operation of law or otherwise, it being
understood that the consent of Administrative Agent required hereunder may be
refused by Administrative Agent in its sole and absolute discretion or may be
predicated upon any terms and conditions deemed necessary in the sole and
absolute discretion of Administrative Agent, including but not limited to the
right to change the interest rate, date of maturity or payments of principal
and/or interest on the Notes, to require payment of any amount as additional
consideration as a transfer fee or otherwise and to require assumption of the
obligations under the Loan Documents; provided, however, nothing in this
Agreement or the other Loan Documents shall restrict (x) the disposition of
Property constituting supplies and funds in accounts in the ongoing and ordinary
management, maintenance or operation of the Property or (y) so long as no Event
of Default is continuing, Borrower from distributing Borrower’s surplus cash to
Borrower’s partners in accordance with Borrower’s Venture Agreement; or

 

(q)          Unauthorized Liens - without the prior written consent of
Administrative Agent (which consent may be withheld for any reason or for no
reason), Borrower creates, places or authorizes to be created or placed, or
through any act or failure to act, knowingly acquiesces in the placing of, or
allows to remain, any deed of trust, security deed, mortgage, voluntary or
involuntary lien, whether statutory, constitutional or contractual (except for
the lien for ad valorem taxes on the Property which are not delinquent and any
mechanic’s or materialmen’s liens being contested in accordance with the
provisions of hereof), security interest, encumbrance to secure debt or charge,
or conditional sale or other title retention document, against or covering the
Property, or any part thereof, other than encumbrances permitted by
Administrative Agent, regardless of whether the same are expressly or otherwise
subordinate to the lien or security interest created herein or in any other Loan
Document, or acquires any fixtures, equipment or other property forming a part
of the Property pursuant to a lease, license or similar agreement, it being
understood that the consent of Administrative Agent required hereunder may be
refused by Administrative Agent in its sole and absolute discretion or for any
reason or may be predicated upon any terms and conditions deemed necessary in
the sole and absolute discretion of Administrative Agent including, but not
limited to, the right to change the interest rate, date of maturity or payments
of principal and/or interest on the Notes, to require payment of any amount as a
fee or other consideration and to require a payment on the principal of the
Notes; or

 

(r)          Unauthorized Guaranty - without the prior written consent of
Administrative Agent (which consent may be withheld for any reason or for no
reason), Borrower guarantees or becomes surety for the debt of another Person;
or

 

(s)          Change in Constituency or Control - any of the following occurs:
(a) Borrower or any entity Guarantor dissolves, liquidates, merges or
consolidates; provided, however, with respect to an entity Guarantor, no Event
of Default shall be deemed to have occurred if one of the following is
satisfied: (1) the other Guarantor(s) not affected by such event collectively
satisfy the financial requirements set forth in Section 14(a) of the Guaranty or
(2) one of the rights of Guarantor and Borrower set forth in Section 14(b) of
the Guaranty is exercised in accordance with such Section; (b) except for
Permitted Transfers, any direct or indirect interest in Borrower is Transferred,
voluntarily or involuntarily, without the prior written consent of
Administrative Agent, or (c) any interest in an entity Guarantor is Transferred,
voluntarily or involuntarily, without the prior written consent of
Administrative Agent, unless the recipient or beneficiary of the action is one
or more of Kenneth J. Valach, a descendant of Trammell Crow or a descendent of
Kenneth J. Valach or any such Person’s siblings or a spouse of any such Person
or any Person controlled by one or more of such Persons; or

 



81

 

 

(t)          Financial Reporting - if any one report, statement, or item
required under Section 4.1(m) is not received on its due date; provided,
however, with respect to Borrower’s monthly obligation to deliver operating
statements and rent rolls, it shall not be an Event of Default unless such
failure continues for fifteen (15) days after receipt by Borrower of written
notice and demand therefor from Administrative Agent, but such notice and cure
period will not apply more than twice in any calendar year; or

 

(u)          Death or Incapacity of Individual Guarantor - if an individual
Guarantor dies or becomes legally incapacitated, unless one of the following is
satisfied (i) the other Guarantor(s) not affected by such event collectively
satisfy the financial requirements set forth in Section 14(a) of the Guaranty or
(ii) one of the rights of Guarantor and Borrower set forth in Section 14(b) of
the Guaranty is exercised in accordance with such Section. If a substitute
guarantor is selected pursuant to Section 14(b) of the Guaranty, the substitute
guarantor shall be a “Guarantor” for purposes of the Loan Documents; or

 

(v)         Guarantor’s Obligations - (i) any intentional misrepresentation made
by the Guarantors in the Guaranty, which representation was false or misleading
in any material respect when made; (ii) the failure of Guarantor to make due and
punctual payment of the Guaranteed Obligations as the same shall become due and
payable under the Guaranty, if such failure continues for five (5) days after
receipt by Guarantor of written notice and demand therefor from Administrative
Agent; or (iii) the failure of Guarantor to timely and properly observe, keep or
perform any covenant, agreement, warranty or condition in the Guaranty required
to be observed, kept or performed by Guarantor (including, without limitation,
Guarantor’s failure to comply with the financial covenants set forth in Section
14 of the Guaranty), other than those referred to in clauses (i) or (ii) of this
sentence;

 

(w)          Hedge Agreement - the occurrence of a default under any Hedge
Agreement which is not cured within the applicable cure period; or

 

(x)          Management Agreement - the Management Agreement is terminated by
Borrower without the prior written approval of Administrative Agent and a
replacement management agreement in form and substance acceptable to
Administrative Agent in its reasonable discretion is not executed by Borrower
and the replacement manager within thirty (30) days thereafter; or

 

(y)          Noncompliance with Requirements - the Improvements are not
constructed in compliance with all Requirements, and such noncompliance is not
commenced to be corrected within thirty (30) days after written notice thereof
and diligently continued to its conclusion, but in any event such noncompliance
shall be corrected within ninety (90) days after Borrower receives written
notice thereof from Administrative Agent; or

 



82

 

 

(z)          Deviation from Plans and Specifications - there is any substantial
deviation in the work of construction from the Plans and Specifications without
the prior written approval of Administrative Agent, or there is incorporated in
the Improvements any substantially defective workmanship or materials, which
said deviation or defect is not commenced to be corrected within thirty (30)
days after written notice thereof and such correction diligently continued to
its conclusion, but in any event such deviation shall be corrected so that it
substantially conforms to the Plans and Specifications within ninety (90) days
after Borrower receives written notice thereof from Administrative Agent; or

 

(aa)         Encroachments - there appears on any survey required hereunder
encroachments which have occurred without the approval of Administrative Agent
and which are not commenced to be removed or corrected within twenty (20) days
after receipt of Administrative Agent’s notification to Borrower of the
existence thereof and such removal or correction diligently continued to its
conclusion; or

 

(bb)         Cessation of Work - once commenced, work should cease or not be
diligently prosecuted for more than twenty (20) consecutive days, unless due to
Force Majeure Events or otherwise consented to in writing by Administrative
Agent; or

 

(cc)         Injunction - any Person obtains an order or decree in any court of
competent jurisdiction enjoining the construction of the Improvements or
enjoining or prohibiting Borrower or Administrative Agent from performing this
Agreement, and such proceedings are not properly contested or such decree is not
vacated within sixty (60) days after the granting thereof; or

 

(dd)         Lapse of Permit - Borrower neglects, fails, or refuses to keep in
full force and effect any required permit or approval with respect to the
construction of the Improvements, and such permit or approval is not reinstated
within thirty (30) days after Borrower becomes aware of the lapse; or

 

(ee)         Completion Event - the Completion Event does not occur before the
Completion Date (subject to extension for Force Majeure Events to the extent
permitted in this Agreement); or

 

(ff)         Post Closing Requirements - failure by Borrower to satisfy the Post
Closing Requirements within the applicable time periods.

 

83

 

 

Article VIII.

 

REMEDIES

 

8.1.         Remedies.

 

(a)          The remedies available to Administrative Agent and/or Lenders under
the Security Instrument are fully incorporated herein by reference as if they
were listed in this Section 8.1. During the existence of an Event of Default,
Administrative Agent may, in its sole discretion, or shall, at the direction of
the Required Lenders, exercise any one or more remedies available to it under
the Security Instrument, this Agreement, the other Loan Documents, or at law or
in equity.

 

(b)          Borrower agrees that the occurrence of an Event of Default under
this Agreement shall constitute an Event of Default under each of the Loan
Documents, thereby entitling Administrative Agent (i) to exercise any of the
various remedies therein provided including the acceleration of the
Indebtedness, the termination of the Commitments (in which event Lenders shall
have no further obligation to make any Advances), and the exercise of all
assignments and the foreclosure of the Liens and security interests created by
the Security Instrument and other Loan Documents and (ii) cumulatively to
exercise all other rights, options and privileges provided by law or at equity.

 

(c)          During the existence of any Event of Default, Administrative Agent
shall have the right:

 

(i)          to the extent permitted under the Loan Documents or applicable
Requirements, to take whatever action is necessary or appropriate by the use of
legal proceedings or otherwise (A) to cause Borrower to vacate the Property and
(B) to take possession of the Property;

 

(ii)         to perform or cause to be performed any and all work and labor
necessary to complete the Improvements in accordance with the Loan Documents;

 

(iii)        to employ security watchmen to protect the Property; and

 



84

 

 

(iv)        to disburse that portion of the Loan proceeds not previously
disbursed (including any retainage) and the Borrower’s Deposit to the extent
necessary to complete construction of the Improvements in accordance with the
Loan Documents, and if the completion requires a larger sum than the remaining
undisbursed portion of the Loans, to disburse such additional funds, all of
which funds so disbursed by Administrative Agent and/or Lenders shall be deemed
to have been disbursed to Borrower and shall be secured by the Loan Documents,
and to take all actions necessary in connection therewith, including but not
limited to the following: to use any funds of Borrower including the Borrower’s
Deposit and any balance which may be held in escrow and any Loan or other funds
which may remain unadvanced hereunder for the purpose of completing the
Improvements in the manner called for by the Loan Documents; to make such
additions and changes and corrections in the Plans and Specifications which
shall be necessary or desirable to complete the Improvements in substantially
the manner contemplated by the Loan Documents; to employ such contractors,
subcontractors, agents, architects and inspectors as shall be required for said
purposes; to pay, settle or compromise all existing or future bills and claims
which are or may be Liens against said Property or as may be necessary or
desirable for the completion of the Improvements or the clearance of title to
the Property; to execute all applications and certificates in the name of
Borrower which may be required by any construction contract and to do any and
every act with respect to the construction of the Improvements which Borrower
may do in its own behalf. In accordance therewith Borrower hereby assigns and
quitclaims to Administrative Agent, for the benefit of the Lenders, all sums to
be advanced hereunder including retainage and the Borrower’s Deposit and any
sums in escrow conditioned upon the use of said sums, if any, for the completion
of the Improvements. Administrative Agent and Lenders shall have no obligation
to undertake any of the foregoing actions and if Administrative Agent shall do
so, neither Administrative Agent nor Lenders shall have any liability to
Borrower for the sufficiency or adequacy of any such actions taken by
Administrative Agent.

 

(d)          Administrative Agent and Lenders shall be relieved from all
obligation to make further advances to Borrower under the Loan Documents.

 

(e)          Administrative Agent shall have the right at any time and from time
to time, without notice to Borrower (any such notice being expressly waived), to
set-off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held, and any other indebtedness at any time
owing by Administrative Agent to or for the credit or the account of Borrower,
against any and all of the Indebtedness, irrespective of whether or not
Administrative Agent shall have made any demand under the Loan Documents and
although such indebtedness may be unmatured. Administrative Agent agrees to
notify Borrower promptly after any such set-off and application, provided that
the failure to give such notice shall not affect the validity of such set-off
and application. The rights of Administrative Agent under this Section are in
addition to any other rights and remedies (including, without limitation, other
rights of set-off) which Administrative Agent and/or Lenders may have under the
Loan Documents, at law, equity or otherwise.

 

(f)          No failure to accelerate the Indebtedness evidenced by the Loan
Documents by reason of an Event of Default hereunder, acceptance of a partial or
past due payment, or indulgences granted from time to time shall be construed
(a) as a novation of the Notes or as a reinstatement of the Indebtedness
evidenced by the Notes or as a waiver of such right of acceleration or of the
right of Administrative Agent and Lenders thereafter to insist upon strict
compliance with the terms of this Agreement and the other Loan Documents, or (b)
to prevent the exercise of such right of acceleration or any other right granted
under any of the Loan Documents or by any applicable laws. The failure to
exercise any remedy available to Administrative Agent and/or Lenders shall not
be deemed to be a waiver of any rights or remedies of Administrative Agent and
Lenders under any of the Loan Documents, or at law or in equity. No extension of
the time for the payment of the Indebtedness or any installment of the
Indebtedness due hereunder, made by agreement with any Person now or hereafter
liable for the payment of the Indebtedness, shall operate to release, discharge,
modify, change or affect the original liability of Borrower for the
Indebtedness, either in whole or in part, unless Administrative Agent
specifically, unequivocally and expressly agrees otherwise in writing.

 



85

 

 

Article IX.

 

THE ADMINISTRATIVE AGENT

 

9.1.         Appointment. Each of the Lenders hereby irrevocably appoints
Compass to act on its behalf as Administrative Agent hereunder, and authorizes
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to Administrative Agent by the terms of this Agreement
and the Loan Documents, together with such other actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of Administrative Agent and the Lenders, and neither the Borrower nor
any other Loan Party shall have rights as a third-party beneficiary of any of
such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

9.2.          Rights as a Lender. The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, own securities of, act
as the financial advisor or in any other advisory capacity for, and generally
engage in any kind of business with, Borrower or any Affiliate thereof as if
such Person were not Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 



86

 

 

9.3.          Duties and Obligations. Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, Administrative Agent (a) shall
not be subject to any fiduciary or other implied duties, regardless of whether
an Event of Default or Potential Default exists, (b) shall not have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that Administrative Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that Administrative Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and (c) shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to
Borrower or any of its Subsidiaries or Affiliates that is communicated to or
obtained by the Person serving as Administrative Agent or any of its Affiliates
in any capacity. Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in this Agreement), or in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment. Administrative Agent shall be
deemed not to have knowledge of any Event of Default or Potential Default unless
and until notice describing such Event of Default or Potential Default is given
to Administrative Agent in writing by Borrower or a Lender. Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the existence of any Event of Default or Potential Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document, (v) the
satisfaction of any condition set forth in this Agreement, other than to confirm
receipt of items expressly required to be delivered to Administrative Agent,
(vi) the value, sufficiency, creation, perfection or priority of any Lien on the
Property, or (vii) the financial condition of Borrower, Guarantor, any Loan
Party, or Contractor.

 

9.4.          Reliance. Administrative Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Administrative Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. Administrative Agent may consult with legal counsel (who may be counsel
for Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

9.5.          Delegation of Duties. Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by
Administrative Agent. Administrative Agent and any such sub agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub agent and to the Related Parties of Administrative Agent
and any such sub agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities as well as activities
as Administrative Agent. Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents, REGARDLESS OF ANY NEGLIGENCE OR
ALLEGED NEGLIGENCE OF ADMINISTRATIVE AGENT, except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub agents or that such sub-agents acted with gross negligence
or willful misconduct.

 



87

 

 

9.6.          Resignation. Subject to the appointment and acceptance of a
successor Administrative Agent as provided below, Administrative Agent may at
any time give notice of its resignation to the Lenders and Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with Borrower (so long as no Event of Default exists), to
appoint a successor administrative agent. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then Administrative Agent may (but shall not be obligated to),
on behalf of the Lenders, appoint a successor Administrative Agent. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Administrative Agent (other than any
rights to indemnity payments owed to the retiring Administrative Agent), and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between Borrower and such successor.
After Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.5 shall continue in
effect for the benefit of such retiring Administrative Agent and its Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

9.7.          Non-Reliance on Administrative Agent and other Lenders. Each
Lender acknowledges and agrees that it has, independently and without reliance
on Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and its
decision to enter into this Agreement as a Lender, and that it will,
independently and without reliance upon Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement, any related agreement or any document
furnished hereunder or thereunder, and in deciding whether or to the extent to
which it will continue as a lender or assign or otherwise transfer its rights,
interests and obligations hereunder.

 

9.8.          Lender Actions Against Collateral. Each Lender agrees that it will
not take any action, nor institute any actions or proceedings, with respect to
the Indebtedness, against Borrower, Guarantor, or any other obligor under this
Agreement or the other Loan Documents or against any of the Property (including,
without limitation, set-off rights) without the consent of Administrative Agent
and the Required Lenders. With respect to any action by Administrative Agent to
enforce the rights and remedies of Administrative Agent and the Lenders under
this Agreement and the other Loan Documents, each Lender hereby consents to the
jurisdiction of the court in which such action is maintained, and agrees to
deliver its Note to Administrative Agent to the extent necessary to enforce the
rights and remedies of Administrative Agent for the benefit of the Lenders under
the Security Instrument in accordance with the provisions hereof. Each Lender
agrees to indemnify each of the other Lenders for any loss or damage suffered or
cost incurred by such other Lender (including without limitation, attorneys’
fees and expenses and other costs of defense) as a result of the breach of this
Section 9.8 by such Lender.

 



88

 

 

9.9.         Administrative Agent File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, Administrative Agent is entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loan and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of Lenders and Administrative Agent,
including any claim for the reasonable compensation, expenses, disbursements and
advances of Lenders and Administrative Agent and their respective agents and
counsel and all other amounts due Lenders and Administrative Agent under any of
the Loan Documents, allowed in such judicial proceeding; and

 

(b)          to collect, receive and distribute any monies or other property
payable or deliverable on any such claims.

 

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent consents to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under any
of the Loan Documents.

 

9.10.       Collateral and Guaranty Matters. Notwithstanding any other term or
condition of any Loan Document (except with respect to matters described in
Section 10.17), Lenders irrevocably authorize Administrative Agent, at its
option and in its discretion, to release any Lien on any property granted to or
held by Administrative Agent under any Loan Document (a) upon termination of all
Commitments and payment in full of all Indebtedness and other obligations under
the Loan Documents (other than contingent indemnification obligations), or (b)
that is sold or otherwise disposed of or to be sold or otherwise disposed of as
part of or in connection with any sale or other disposition permitted under any
Loan Document.

 

9.11.       Lender Reply Period. All communications from Administrative Agent to
Lenders requesting Lenders’ determination, consent or approval (i) shall be
given in the form of a written notice to each Lender, (ii) shall be accompanied
by a description of the matter as to which such determination, consent or
approval is requested, (iii) shall include a legend substantially as follows,
printed in capital letters or boldface type:

 

“THIS COMMUNICATION REQUIRES IMMEDIATE RESPONSE. FAILURE TO RESPOND WITHIN FIVE
(5) BUSINESS DAYS AFTER THE DELIVERY OF THIS COMMUNICATION SHALL CONSTITUTE A
DEEMED APPROVAL BY THE ADDRESSEE OF THE MATTER DESCRIBED ABOVE.”

 



89

 

 

and (iv) shall include Administrative Agent’s recommended course of action or
determination in respect thereof. Each Lender shall reply promptly to any such
request, but in any event within five (5) Business Days after the delivery of
such request by Administrative Agent (the “Lender Reply Period”). Unless a
Lender shall give written notice to Administrative Agent that it objects to the
recommendation or determination of Administrative Agent (together with a written
explanation of the reasons behind such objection) within the Lender Reply
Period, such Lender shall be deemed to have approved of or consented to such
recommendation or determination. With respect to decisions requiring the
approval of the Required Lenders or all Lenders, Administrative Agent shall
timely submit any required written notices to all Lenders and upon receiving the
required approval or consent shall follow the course of action or determination
recommended by Administrative Agent or such other course of action recommended
by the Required Lenders or all of the Lenders, as the case may be, and each
non-responding Lender shall be deemed to have concurred with such recommended
course of action.

 

9.12.         Foreclosure. In the event that all or any portion of the Property
is acquired by Administrative Agent as the result of a foreclosure or acceptance
of a deed or assignment in lieu of foreclosure, or is retained in satisfaction
of all or any part of the Indebtedness and Obligations, title to any such
Property or any portion thereof shall be held in the name of Administrative
Agent or a nominee or subsidiary of Administrative Agent, as agent, for the
benefit of the Lenders, or in an entity co-owned by the Lenders as determined by
Administrative Agent. Administrative Agent shall prepare a recommended course of
action for such Property (the “Post-Foreclosure Plan”) and submit it to the
Lenders for approval by the Required Lenders. In the event that Administrative
Agent does not obtain the approval of the Required Lenders to such
Post-Foreclosure Plan, any Lender shall be permitted to submit an alternative
Post-Foreclosure Plan to Administrative Agent, and Administrative Agent shall
submit any and all such additional Post-Foreclosure Plan(s) to the Lenders for
evaluation and the approval by the Required Lenders. In accordance with the
approved Post-Foreclosure Plan, Administrative Agent shall manage, operate,
repair, administer, complete, construct, restore or otherwise deal with the
Property acquired and administer all transactions relating thereto, including,
without limitation, employing a management agent, leasing agent and other
agents, contractors and employees, including agents for the sale of such
Property, and the collecting of rents and other sums from such Property and
paying the expenses of such Property. Upon demand therefor from time to time,
each Lender will contribute its Pro Rata Share (based on their respective
Commitments immediately prior to the termination thereof) of all reasonable
costs and expenses incurred by Administrative Agent pursuant to the
Post-Foreclosure Plan in connection with the construction, operation,
management, maintenance, leasing and sale of the Property. In addition,
Administrative Agent shall render or cause to be rendered by the managing agent,
to each of the Lenders, monthly, an income and expense statement for such
Property, and each of the Lenders shall promptly contribute its Pro Rata Share
(based on their respective Commitments immediately prior to the termination
thereof) of any operating loss for the Property, and such other expenses and
operating reserves as Administrative Agent shall deem reasonably necessary
pursuant to and in accordance with the Post-Foreclosure Plan. To the extent
there is net operating income from such Property, Administrative Agent shall, in
accordance with the Post-Foreclosure Plan, determine the amount and timing of
distributions to the Lenders. All such distributions shall be made to the
Lenders in proportion to their respective Commitments immediately prior to the
termination thereof. The Lenders acknowledge that if title to any Property is
obtained by Administrative Agent or its nominee, or an entity co-owned by the
Lenders, such Property will not be held as a permanent investment but will be
disposed of as soon as practicable and within a time period consistent with the
regulations applicable to national banks for owning real estate. Administrative
Agent shall undertake to sell such Property at such price and upon such terms
and conditions as the Required Lenders shall reasonably determine to be most
advantageous, and any sale proceeds from the Property shall be distributed by
Administrative Agent to the Lenders in proportion to their respective
Commitments immediately prior to the termination thereof in accordance with the
provisions set forth in Section 2.6(b) hereof. Any purchase money mortgage or
deed of trust taken in connection with the disposition of such Property in
accordance with the immediately preceding sentence shall name Administrative
Agent, as agent for the Lenders, as the beneficiary or mortgagee. In such case,
Administrative Agent and the Lenders shall enter into an agreement with respect
to such purchase money mortgage defining the rights of the Lenders in the same,
which agreement shall be in all material respects similar to the rights of the
Lenders with respect to the Property. Lenders agree not to unreasonably withhold
or delay their approval of a Post-Foreclosure Plan or any third party offer to
purchase the Property. An offer to purchase the Property at a gross purchase
price of ninety-five percent (95%) of the fair market value of the property as
set forth in a current appraisal, shall be deemed to be a reasonable offer.

 



90

 

 

9.13.       Defaulting Lender.  Notwithstanding any provision of this Agreement
to the contrary, if a Lender becomes a Defaulting Lender, the following
provisions shall apply for so long as such Lender is a Defaulting Lender;

 

(a)          Suspension of Voting Rights. Such Defaulting Lender shall not have
the right to vote on any issue on which voting is required (other than to the
extent expressly provided in Section 10.17(b)) and the Commitment (or
outstanding Loan amounts, if appropriate) of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder.

 

(b)          Turn Over of Payments. All amounts payable hereunder to the
Defaulting Lender in respect of the Indebtedness (whether on account of
principal, interest, fees or otherwise, including, without limitation, interest
payments from interest reserve allocations to the Defaulting Lender and any
amounts that would otherwise be payable to the Defaulting Lender pursuant to
Section 2.6, but excluding Section 2.10(b)), shall be paid to Administrative
Agent, retained in a segregated account and, subject to any applicable
Requirements, be applied at such time or times as may be determined by
Administrative Agent as follows: (i) first, to the payment of any amounts owing
by the Defaulting Lender to Administrative Agent hereunder, (ii) second, to the
funding of any Advance in respect of which the Defaulting Lender has failed to
fund its portion as required by this Agreement, as determined by Administrative
Agent, (iii) third, to the payment of any amounts owing by the Defaulting Lender
to the Non-Defaulting Lenders hereunder, including without limitation for any
Special Advance under paragraph (c) of this Section 9.13, (iv) fourth, if so
determined by Administrative Agent and Borrower, held in such account as cash
collateral for future funding obligations of the Defaulting Lender under this
Agreement, and (v) fifth, to the Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is (x) a
prepayment of the principal amount of any Loans and (y) made at a time when the
conditions set forth in Articles VI and VII are satisfied, such payment shall be
applied solely to repay the Loans of all Non-Defaulting Lenders pro rata prior
to being applied to the prepayment of any Loans owed to the Defaulting Lender.

 



91

 

 

(c)          Special Advances. If a Lender fails to fund its portion of any
Advance, in whole or part, within three (3) Business Days after the date
required hereunder and Administrative Agent shall not have funded the Defaulting
Lender’s portion of the Advance under Section 2.4(a), Administrative Agent shall
so notify the Lenders, and within three (3) Business Days after delivery of such
notice, the Non-Defaulting Lenders shall have the right, but not the obligation,
in their respective, sole and absolute discretion, to fund all or a portion of
such deficiency (the amount so funded by any such Non-Defaulting Lenders being
referred to herein as a “Special Advance”) to Borrower. In such event, the
Defaulting Lender and Borrower severally agree to pay to Administrative Agent
for payment to the Non-Defaulting Lenders making the Special Advance, forthwith
on demand such amount with interest thereon, for each day from and including the
date such amount is made available to Borrower to but excluding the date of
payment to Administrative Agent, at (i) in the case of the Defaulting Lender,
the greater of the Federal Funds Rate and a rate determined by Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of Borrower, the then effective Applicable Rate based on the
Base Rate.

 

(d)          Option to Purchase Future Commitment. The Non-Defaulting Lenders
shall have the right, but not the obligation, in their respective, sole and
absolute discretion, to acquire for no cash consideration (pro rata, based on
the respective Commitments of those Lenders electing to exercise such right),
Defaulting Lender’s Commitment to fund future Loans (the “Future Commitment”).
Upon any such purchase of the Defaulting Lender’s Future Commitment, the
Defaulting Lender’s share in future Advances and its rights under the Loan
Documents with respect thereto shall terminate on the date of purchase, and the
Defaulting Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest.

 

(e)          Replacement of Defaulting Lender.

 

(i)          By Required Lenders. The Required Lenders may, upon notice to the
Defaulting Lender and Administrative Agent, require the Defaulting Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.22 hereof) all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (1) the Defaulting Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or Borrower (in the case of all other amounts); (2) Administrative Agent
shall have received payment of any amounts owing by such Lender to
Administrative Agent or the other Lenders under this Agreement and (3)
Administrative Agent shall have approved such assignee. The Defaulting Lender
shall not be required to make any such assignment and delegation if, prior
thereto, such Lender shall cease to be a Defaulting Lender.

 

(ii)         By Borrower. If a Lender has become a Defaulting Lender, Borrower
may at its option replace Defaulting Lender under Section 2.10(b).

 



92

 





  

(f)          Indemnification. Each Defaulting Lender shall indemnify
Administrative Agent, each Non-Defaulting Lender and Borrower from and against
any liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind and nature whatever which
may be imposed on, incurred by or asserted against Administrative Agent, any
Non-Defaulting Lender or Borrower with respect to the Loan Documents in any way
relating to or arising out of such Lender’s status as a Defaulting Lender,
REGARDLESS OF ANY NEGLIGENCE OR ALLEGED NEGLIGENCE OF ANY OF ADMINISTRATIVE
AGENT, EACH NON-DEFAULTING LENDER OR BORROWER, but not the gross negligence or
willful misconduct of Administrative Agent, any Non-Defaulting Lender or
Borrower. The obligations of the Defaulting Lender under this clause (f) shall
survive the payment of the Indebtedness and performance of the Obligations, the
termination of this Agreement and the Defaulting Lender’s reversion to a
Non-Defaulting Lender under Paragraph·(g) of this Section 9.13.

 

(g)          Ceasing to be a Defaulting Lender. A Lender shall cease to be
Defaulting Lender only upon (i) the payment of all amounts due and payable by
Defaulting Lender to Administrative Agent or any other Lender under this
Agreement; (ii) the payment of any damages suffered by Borrower as a result of
such Defaulting Lender’s default hereunder (including, without limitation,
interest at the Prime Rate plus 3% on any portion of draw requests funded by
Borrower with equity; (iii) the confirmation by such Lender to Administrative
Agent and Borrower in writing that the Lender will comply with all of its
funding obligations under this Agreement; and (iii) the circumstances described
in clause (d) of the definition of “Defaulting Lender” do not exist. An
assignment by a Lender of its rights and obligations under this Agreement shall
not in and of itself cause the Lender to cease to be a Defaulting Lender.

 

(h)          Borrower’s Rights. The rights and remedies of Borrower against
Defaulting Lender under this Section are in addition to other rights and
remedies that Borrower may have against such Defaulting Lender with respect to
any default by it and that Administrative Agent or any Lender may have against
such Defaulting Lender with respect to any such default.

 

9.14.        Borrower’s Rights. Except as specifically otherwise provided
herein, the provisions of this Article IX are solely for the benefit of
Administrative Agent and the Lenders, and Borrower shall not have any rights to
rely on, enforce or consent to any waiver, modification or amendment of, any of
the provisions hereof; provided, however, that Borrower (a) acknowledges and
agrees to the limitations set forth in Section 10.17(b) hereof on Administrative
Agent’s ability to act unilaterally with respect to this Agreement and the other
Loan Documents, and (b) agrees that Administrative Agent’s inability to deliver
any consent to, or approval of, an action requested by Borrower due lack of
appropriate Lender consent in accordance with the provisions of Section 10.17(c)
hereof shall not constitute an unreasonable withholding or delay by
Administrative Agent in the giving of such consent or approval. Notwithstanding
the foregoing, Borrower shall be entitled to rely on consents and approvals
executed by Administrative Agent without investigation as to the existence of
proper Lender authorization.

 

93

 

  

9.15.        Payment Disputes. Whenever Administrative Agent in good faith
determines that it is uncertain about how to distribute to a Lender any funds
which it has received, or whenever Administrative Agent in good faith determines
that there is any dispute among the Lenders about how such funds should be
distributed, Administrative Agent may choose to defer distribution of the funds
which are the subject of such uncertainty or dispute. If Administrative Agent in
good faith believes that the uncertainty or dispute will not be promptly
resolved, or if Administrative Agent is otherwise required to invest funds
pending distribution to a Lender, Administrative Agent shall invest such funds
pending distribution, and all interest on any such investment shall be
distributed upon the distribution of such investment and in the same proportion
and to the same Persons as such investment. All moneys received by
Administrative Agent for distribution to Lender (other than to the Person who is
Administrative Agent in its separate capacity as a Lender) shall be held pending
such distribution by Administrative Agent solely as Administrative Agent for
such Lender, and Administrative Agent shall have no equitable title to any
portion thereof.

 

Article X.

GENERAL CONDITIONS

 

10.1.        Waiver by Lender. Subject to Section 10.17(b), Administrative Agent
may at any time and from time to time (a) waive or not enforce compliance with
any covenant or agreement in the Loan Documents (b) consent to Borrower doing
any act which Borrower is prohibited from doing under the Loan Documents, or
consent to Borrower failing to do any act which Borrower is required to do under
the Loan Documents, (c) release any part of the Property, or any interest
therein, from the Lien, assignment or security interest of the Loan Documents
without the joinder of any other party, or (d) release any party liable, either
directly or indirectly, for the Indebtedness or for any covenant herein or in
the Loan Documents, without impairing or releasing the liability of any other
party. No such act shall in any way impair the rights of Administrative Agent or
Lenders hereunder except to the extent specifically agreed to by Administrative
Agent in writing.

 

10.2.        Actions by Administrative Agent. The Lien, assignment, security
interest and other security rights of Administrative Agent in any Loan Document
shall not be impaired by any indulgence, moratorium or release granted by
Administrative Agent, including but not limited to (a) any renewal, extension,
increase or modification which Administrative Agent may grant with respect to
any Indebtedness, (b) any surrender, compromise, release, renewal, extension,
exchange or substitution which Administrative Agent may grant in respect of the
Property, or any part thereof or any interest therein, or (c) any release or
indulgence granted to any endorser, guarantor or surety of any Indebtedness. The
taking of additional security by Administrative Agent shall not release or
impair the Lien, assignment, security interest or other security rights of
Administrative Agent and Lenders or affect the liability of Borrower or of any
endorser or guarantor or other surety or improve the right of any permitted
junior lienholder.

 

94

 

  

10.3.        Rights of Administrative Agent. Administrative Agent may waive any
Event of Default without waiving any other prior or subsequent Event of Default.
Administrative Agent may remedy any Event of Default without waiving the Event
of Default remedied. Neither the failure by Administrative Agent to exercise,
nor the delay by Administrative Agent in exercising, any right, power or remedy
upon any Event of Default shall be construed as a waiver of such Event of
Default or as a waiver of the right to exercise any such right, power or remedy
at a later date. No single or partial exercise by Administrative Agent of any
right, power or remedy hereunder shall exhaust the same or shall preclude any
other or further exercise thereof, and every such right, power or remedy
hereunder may be exercised at any time and from time to time. No modification or
waiver of any provision hereof nor consent to any departure by Borrower
therefrom shall in any event be effective unless the same shall be in writing
and signed by Administrative Agent and then such waiver or consent shall be
effective only in the specific instances, for the purpose for which given and to
the extent therein specified. No notice to or demand on Borrower in any case
shall of itself entitle Borrower to any other or further notice or demand in
similar or other circumstances. Acceptance by Administrative Agent of any
payment in an amount less than the amount then due on any Indebtedness shall be
deemed an acceptance on account only and shall not in any way affect the
existence of an Event of Default hereunder.

 

10.4.        Rights of Third Parties. All conditions of the obligations of
Administrative Agent and Lenders hereunder, including the obligation to make
advances, are imposed solely and exclusively for the benefit of Administrative
Agent and Lenders and their successors and assigns and no other Person shall
have standing to require satisfaction of such conditions in accordance with
their terms or be entitled to assume that Administrative Agent or Lenders will
make advances or refuse to make advances in the absence of strict compliance
with any or all thereof and no other Person shall, under any circumstances, be
deemed to be a beneficiary of such conditions, any and all of which may be
freely waived in whole or in part by Administrative Agent at any time if in its
sole discretion it deems it desirable to do so. In particular, Administrative
Agent and Lenders make no representations and assume no duties or obligations as
to third parties concerning the quality of the construction of the Improvements
or the absence therefrom of defects. Failure to inspect the construction of the
Improvements or any part thereof or inspection not followed by notice of default
shall not constitute a waiver of any of Administrative Agent’s rights hereunder
nor shall it constitute a representation that there has been compliance with the
Plans and Specifications or that the construction of the Improvements is free
from defective materials or workmanship.

 

10.5.        Expenses; Indemnity; Damage Waiver.

 

(a)          Costs and Expenses. Borrower shall pay on demand by Administrative
Agent, (i) all reasonable out-of-pocket expenses incurred by Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for Administrative Agent), in connection with the
syndication of the Loans evidenced by this Agreement, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents, or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), any release of the Security Instrument,
any consent, approval, or waiver hereunder or under any other Loan Document, or
the making of any Advance, (ii) all reasonable and bona fide out of pocket
costs, fees, expenses, and other expenditures, including, without limitation,
title insurance fees, examination charges, survey costs, insurance premiums,
filing and recording fees, out-of-pocket expenses incurred by Administrative
Agent for reasonable visits by Administrative Agent’s employees and agents to
inspect the Property, and (iii) all reasonable out-of-pocket expenses incurred
by Administrative Agent or any Lender, including the fees, charges and
disbursements of any counsel for Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights and remedies under
this Agreement and the other Loan Documents, including its rights under this
Section, or in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or related
negotiations in respect of the Loan.

 

95

 

  

(b)          Indemnification by Borrower. Borrower shall indemnify Indemnitees
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee (collectively, “Losses”),
incurred by or asserted against any Indemnitee by any Person (including Borrower
or any other Loan Party) other than such Indemnitee and its Related Parties
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, or (iii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee. The foregoing indemnity set forth in this
Section 10.5(b) shall not apply with respect to (1) Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim or
(2) any Losses which are the subject of the Environmental Indemnity Agreement,
it being the intention of the parties hereto that Borrower’s liability for
environmental matters be governed exclusively by the Environmental Indemnity
Agreement and not by this Agreement. BORROWER SHALL INDEMNIFY THE INDEMNITEES
PURSUANT TO THIS SECTION REGARDLESS OF WHETHER THE ACT, OMISSION, FACTS,
CIRCUMSTANCES OR CONDITIONS GIVING RISE TO SUCH INDEMNIFICATION WERE CAUSED IN
WHOLE OR IN PART BY THE INDEMNITEES’ NEGLIGENCE OR ALLEGED NEGLIGENCE (BUT NOT
INDEMNITEES GROSS NEGLIGENCE OR WILLFUL MISCONDUCT).

 

(c)          Reimbursement by Lenders. To the extent that Borrower for any
reason fails to indefeasibly pay any amount required under paragraph (a) or (b)
of this Section to be paid by it to Administrative Agent, each Lender severally
agrees to pay to Administrative Agent such Lender’s Pro Rata Share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against Administrative Agent in connection with
such capacity.

 

96

 

  

(d)          Damage Waiver. To the fullest extent permitted by applicable law,
Borrower shall not assert, and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

 

(e)          Payments. All amounts due under this Section shall be payable not
later than fifteen (15) days after written demand therefor.

 

(f)          Survival. Each party’s obligations under this Section shall survive
the termination of the Loan Documents and payment of the obligations hereunder.

 

10.6.        Assignment by Borrower. Anything to the contrary herein
notwithstanding, Borrower shall have no right to assign its rights hereunder or
the proceeds of the Loans without the written consent of Administrative Agent
and any such assignment or purported assignment shall, at Administrative Agent’s
option, relieve Administrative Agent from all further obligations hereunder and
shall constitute an Event of Default.

 

10.7.        Heirs, Successors and Assigns. The terms, provisions, covenants and
conditions hereof shall be binding upon and inure to the benefit of Borrower,
Administrative Agent and Lenders, and each of their respective successors and
assigns, including all successors in interest of Borrower in and to all or any
part of the Property. All references in this Agreement to Borrower,
Administrative Agent or Lenders shall be deemed to include all such successors
and assigns.

 

10.8.        Exercise of Rights and Remedies. All rights and remedies of
Administrative Agent and/or Lenders hereunder or under the Notes or under the
Security Instrument or under any other Loan Document shall be separate, distinct
and cumulative and no single, partial or full exercise of any right or remedy
shall exhaust the same or preclude Administrative Agent from thereafter
exercising in full or in part the same right or remedy or from concurrently or
thereafter exercising any other right or remedy which Administrative Agent
and/or Lenders may have hereunder, under the Notes or Security Instrument or any
other Loan Document, or at law or in equity, and each and every such right and
remedy may be exercised at any time or from time to time.

 

10.9.        Headings. The headings of the sections and subsections of this
Agreement are for convenience of reference only and shall in no way enlarge or
limit the scope or meaning of the various and several sections hereof.

 

97

 

  

10.10.       Applicable Law. THE LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES THEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS (WITHOUT GIVING
EFFECT TO TEXAS’ PRINCIPLES OF CONFLICTS OF LAW) AND THE LAW OF THE UNITED
STATES APPLICABLE TO TRANSACTIONS IN THE STATE OF TEXAS, EXCEPT FOR THOSE
PROVISIONS IN THE LOAN DOCUMENTS PERTAINING TO THE CREATION, PERFECTION OR
VALIDITY OF OR EXECUTION ON LIENS OR SECURITY INTERESTS ON PROPERTY LOCATED IN
THE STATE WHERE THE PROPERTY IS LOCATED, WHICH PROVISIONS SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE THE PROPERTY IS
LOCATED AND APPLICABLE UNITED STATES FEDERAL LAW.

 

10.11.       Consent to Forum. BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN DALLAS,
TEXAS (OR ANY COURT OF COMPETENT JURISDICTION WHERE ANY PORTION OF THE LAND IS
LOCATED) OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
OF THE LOAN DOCUMENTS, AND BORROWER HEREBY AGREES AND CONSENTS THAT, IN ADDITION
TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL
SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY STATE OR
FEDERAL COURT SITTING IN DALLAS, TEXAS (OR SUCH COURT OF COMPETENT JURISDICTION
WHERE ANY PORTION OF THE LAND IS LOCATED) MAY BE MADE BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO BORROWER AT THE ADDRESS OF BORROWER
FOR THE GIVING OF NOTICES UNDER SECTION 10.18 HEREOF, AND SERVICE SO MADE SHALL
BE COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED.

 

10.12.       Usury. It is the intent of Administrative Agent, Lenders and
Borrower in the execution of Loan Documents to contract in strict compliance
with applicable usury law. In furtherance thereof, Administrative Agent, Lenders
and Borrower agree that none of the terms and provisions contained in any Loan
Document shall ever be construed to create a contract to pay for the use,
forbearance or detention of money, interest at a rate in excess of the Maximum
Rate permitted to be charged by applicable law; neither Borrower nor any
Guarantor, endorsers or other parties now or hereafter becoming liable for
payment of the Indebtedness shall ever be obligated or required to pay interest
on the Indebtedness at a rate in excess of the maximum interest that may be
lawfully charged under applicable law; and that the provisions of this Section
shall control over all other provisions of the Loan Documents which may be in
apparent conflict herewith. Administrative Agent and Lenders expressly disavow
any intention to charge or collect excessive unearned interest or finance
charges in the event the maturity of the Notes is accelerated. If the maturity
of the Notes shall be accelerated for any reason or if the principal of the
Notes is paid prior to the end of the term of the Notes, and as a result thereof
the interest received for the actual period of existence of the Loans exceeds
the applicable Maximum Rate, Lenders shall, at Administrative Agent’s option,
either refund to Borrower the amount of such excess or credit the amount of such
excess against the principal balance of the Notes then outstanding and thereby
shall render inapplicable any and all penalties of any kind provided by
applicable law as a result of such excess interest. In the event that
Administrative Agent and/or Lenders shall contract for, charge or receive any
amounts and/or any other thing of value which are determined to constitute
interest which would increase the effective interest rate on the Indebtedness to
a rate in excess of that permitted to be charged by applicable law, an amount
equal to interest in excess of the Maximum Rate shall, upon such determination,
at the option of Administrative Agent, be either immediately returned to
Borrower or credited against the Indebtedness, in which event any and all
penalties of any kind under applicable law as a result of such excess interest
shall be inapplicable. By execution of this Agreement, Borrower acknowledges
that it believes the Loans to be non usurious and agrees that if, at any time,
Borrower should have reason to believe, that the Loans are in fact usurious, it
will give Administrative Agent notice of such condition and Borrower agrees that
Lenders shall have sixty (60) days after receipt of such notice in which to make
appropriate refund or other adjustment in order to correct such condition if in
fact such exists. The term “applicable law” as used in this Section shall mean
the laws of the State of Texas or the laws of the United States, whichever laws
allow the greater rate of interest, as such laws now exist or may be changed or
amended or come into effect in the future.

 

98

 

  

10.13.       Severability. A determination that any provision of this Agreement
is unenforceable or invalid shall not affect the enforceability or validity of
any other provision and any determination that the application of any provision
of this Agreement to any Person or circumstance is illegal or unenforceable
shall not affect the enforceability or validity of such provision as it may
apply to any other Persons or circumstances.

 

10.14.       Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had signed the same
document. All such counterparts shall be construed together and shall constitute
one instrument, but in making proof hereof it shall only be necessary to produce
one such counterpart.

 

10.15.       Intentionally Deleted.

 

10.16.       Reporting Requirements. Borrower agrees to comply with any and all
reporting requirements applicable to the Loans which are set forth in any law,
statute, ordinance, rule, regulation, order or determination of any governmental
authority, and further agrees upon request of Administrative Agent to furnish
Administrative Agent with evidence of such compliance.

 

10.17.      Amendments and Waivers.

 

(a)          No Deemed Waivers; Remedies Cumulative. Except as specifically
provided otherwise, no failure or delay by Administrative Agent or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of Administrative Agent and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by Borrower therefrom shall in any event be effective
unless the same shall be permitted by Section 10.17(b) hereof, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Event of Default or
Potential Default, regardless of whether Administrative Agent or any Lender may
have had notice or knowledge of such Event of Default or Potential Default at
the time.

 

99

 

  

(b)          Waivers and Amendments. Except as may be otherwise provided in any
Loan Document, Administrative Agent and Borrower may from time to time enter
into written agreements amending or changing any provision of any Loan Document
or the rights of Lenders or Loan Parties hereunder or thereunder, and
Administrative Agent may grant written waivers or consents to a departure from
the due performance of the obligations of Loan Parties hereunder or thereunder.
Such agreements, waivers or consents will bind all Lenders and Loan Parties,
provided however, that except as otherwise specifically provided in Section
10.17(c) or unless otherwise provided by the terms of this Agreement or any
other Loan Document, no such amendment or waiver shall (i) increase the
Commitment of any Lender without the written consent of such Lender (including
any such Lender that is a Defaulting Lender), (ii) reduce the principal amount
of any Loan or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby
(including any such Lender that is a Defaulting Lender), (iii) postpone the
scheduled date of payment of the principal amount of any Loan or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, without the written consent of each Lender (including any such
Lender that is a Defaulting Lender) affected thereby, except for an extension of
the Maturity Date exercised in accordance with Section 2.7 hereof; (iv) change
Sections 2.6(b) or 2.6(c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender (including
any such Lender that is a Defaulting Lender), (v) change any of the provisions
of this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (including any such Lender
that is a Defaulting Lender) directly affected thereby, (vi) release Guarantor
from any of its obligations under the Loan Documents or release all or a
material portion of the Property from the Lien of the Loan Documents, without
the written consent of each Lender (other than any Defaulting Lender), (vii)
permit an assignment by Borrower of any rights or obligations under the Loan
Documents, without the written consent of each Lender (other than any Defaulting
Lender), (viii) amend, waive or modify Guarantors’ financial covenants set forth
in the Guaranty; including without limitation, those financial covenants set
forth in Section 14 of the Guaranty, without the written consent of each Lender
(other than any Defaulting Lender) or (ix) amend, waive or modify any Debt
Coverage Ratio requirements set forth in this Agreement or the Guaranty, without
the written consent of each Lender (other than any Defaulting Lender); provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of Administrative Agent hereunder without the prior written
consent of Administrative Agent.

 

100

 

  

(c)          Actions by Administrative Agent; Required Consents. Each Lender
authorizes Administrative Agent to enter into the Loan Documents (other than
this Agreement) on behalf of, and for the benefit of, the Lenders and to take
all actions left to the discretion of Administrative Agent herein and therein on
behalf of, and for the benefit of, the Lenders. Each Lender agrees that any
action taken by Administrative Agent at the direction of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in this Agreement), and any action taken by
Administrative Agent not requiring consent by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in this Agreement) shall be authorized by and binding
upon all Lenders.

 

10.18.     Notices.

 

(a)          Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:

 

(i)          if to Borrower, to BR T&C Blvd., LLC, 3819 Maple Avenue, Dallas,
Texas 75219, Attention of Timothy Hogan (Facsimile No. (214) 922-8553; Telephone
No. (214) 922-8574), with copy to Gregory A. Gorospe, Jones Day, 325 John H.
McConnell Blvd, Suite 600, Columbus, Ohio 43215 (Facsimile No. (614) 461-4198;
Telephone No. (614) 281-3815);

 

(ii)         if to Administrative Agent, to it at 8333 Douglas Avenue, Suite
201S, Mail Code: TX DA DG CRE, Dallas, Texas 75225, Attention of Atila Ali
(Facsimile No. (214) 360-1625; Telephone No. (214) 360-1913; with copy to
Thompson & Knight LLP, 1722 Routh Street, Suite 1500, Dallas, Texas 75201-2533,
Attention of Mark M. Sloan (Facsimile No. (214) 999-9143); Telephone No. (214)
969-1574.

 

(iii)        if to a Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire, and to the extent applicable, with a
copy to any other person designated to receive on the signature page of this
Agreement at the address set forth on such signature page.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b). Administrative Agent shall be entitled to rely and act upon
notices (including telephonic notices relating to requests for disbursement of
Loan proceeds) purportedly given by or on behalf of Borrower even if such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein. Borrower
shall indemnify Administrative Agent and Lenders from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of Borrower. All telephonic notices to
and other communications with Administrative Agent may be recorded by
Administrative Agent and the parties hereto hereby consent to such recording.

 

101

 

  

(b)          Electronic Communications. Administrative Agent or Borrower may,
each in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. LIBOR Requests under Section 2.5(b) of this Agreement and
notices of prepayments hereunder, may be made by electronic communication
(including email and internet or intranet websites) pursuant to procedures
approved by Administrative Agent.

 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

(c)          Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

 

(d)          Failure to Provide Notice. Notwithstanding any provision contained
in this Agreement or in any of the Loan Documents to the contrary, in the event
that Administrative Agent shall fail to give any notice to any Person required
hereunder, the sole and exclusive remedy for such failure shall be to seek
appropriate equitable relief to enforce the requirements of the Loan Documents
to give such notice and to have any action of such Person postponed or revoked
and any proceedings in connection therewith delayed or terminated pending the
giving of such notice by Administrative Agent, and no Person shall have any
right to damages (whether actual or consequential) or any other type of relief
not herein specifically set out against Beneficiary, all of which damages or
other relief are expressly waived. The foregoing is not intended and shall not
be deemed under any circumstances to require Administrative Agent to give notice
of any type or nature to any Person except as expressly required under any Loan
Documents or by applicable Legal Requirements.

 

102

 

  

10.19.     Effectiveness of Facsimile Documents and Signatures. The Loan
Documents may be transmitted and/or signed by electronic means (including
facsimile). The effectiveness of any such documents and signatures shall,
subject to applicable law, have the same force and effect as manually signed
originals and shall be binding on all parties to the Loan Documents.
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
electronic document or signature. As used in this Section, “signature” means a
manually signed document by a natural person, as opposed to an electronic
signature.

 

10.20.     Limited Use of Electronic Mail. Electronic mail and internet websites
may be used only to distribute routine communications, such as financial
statements and other information, and to distribute Loan Documents for execution
by parties thereto, unless otherwise approved in writing by Administrative
Agent. Any other notices of communications required or permitted under the Loan
Documents shall be given pursuant to Section 10.18.

 

10.21.     Legal Proceedings. Except as otherwise set forth herein,
Administrative Agent shall have the right to commence, appear in, or to defend
any action or proceeding purporting to affect the rights or duties of the
parties hereunder or the payment of any funds, and in connection therewith pay
necessary expenses, employ counsel and pay its reasonable fees. Any such
expenditures shall be considered additional advances hereunder and shall bear
interest from the date of expenditure until paid at the Default Rate, all of
which shall constitute a portion of the Indebtedness and shall be paid by
Borrower to Administrative Agent upon demand.

 

10.22.     Assignments and Participations.

 

(a)          Binding Effect. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of Administrative Agent and each Lender (and any attempted
assignment or transfer by Borrower without such consent shall be null and void)
and (ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in Section 10.22(c) hereof) and, to the
extent expressly contemplated hereby, the Related Parties of each of
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)          Assignments by Lenders.

 

(i)          Subject to the conditions set forth in Section 10.22(b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld, conditioned or delayed) of
Administrative Agent, provided that no consent of Administrative Agent shall be
required for an assignment of any Commitment to an assignee that is a Lender
with a Commitment immediately prior to giving effect to such assignment.
Notwithstanding anything to the contrary contained herein, prior to completion
of the Improvements, no Lender may assign its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) or any part thereof to any Person other than an Eligible
Assignee unless an Event of Default then exists, in which event the restriction
in this sentence shall not be applicable.

 

103

 

  

(ii)         Assignments shall be subject to the following additional
conditions:

 

A.           except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender's Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to
Administrative Agent) shall not be less than $5,000,000.00 unless each of
Borrower and Administrative Agent otherwise consent, provided that no such
consent of Borrower shall be required if an Event of Default has occurred and is
continuing;

 

B.           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement;

 

C.           the parties to each assignment shall execute and deliver to
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $4,500.00;

 

D.           the assignee, if it shall not be a Lender, shall deliver to
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about Borrower, Guarantor, or
their respective securities) will be made available and who may receive such
information in accordance with the assignee's compliance procedures and
applicable laws, including Federal and state securities laws, and

 

E.           the assignee may not be an affiliate of Borrower, Guarantor or any
other Loan Party.

 

104

 

  

(iii)        Subject to acceptance and recording thereof pursuant to Section
10.22(b)(iv), from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender's
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.8,
2.5(c), 2.9, and 10.5 hereof). Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 10.22
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 10.22(c)
hereof.

 

(iv)        Administrative Agent, acting for this purpose as an agent of
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and Borrower, Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(v)         Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee's completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in Section 10.22(b)
hereof and any written consent to such assignment required by Section 10.22(b)
hereof, Administrative Agent shall accept such Assignment and Assumption and
record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Sections 2.4(a), 2.6(e) or
10.5(c), Administrative Agent shall have no obligation to accept such Assignment
and Assumption and record the information therein in the Register unless and
until such payment shall have been made in full, together with all accrued
interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
Section.

 

105

 

  

(c)          Participations.

 

(i)          Any Lender may, without the consent of Borrower or Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender's rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender's obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) Borrower,
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.17(b) that affects such
Participant. Subject to Section 10.22(c)(ii) hereof, Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.8, 2.5(c) and 2.9
(subject to the requirements and limitations therein, including the requirements
under Section 2.9(f) (it being understood that the documentation required under
Section 2.9(f) shall be delivered to the participating Lender)to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.22(b) hereof; provided that such Participant (A) agrees to be subject
to the provisions of Section 2.10 as if it were an assignee under paragraph (b)
of this Section; and (B) shall not be entitled to receive any greater payment
under Section 2.8 or 2.9, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at Borrower's request and expense, to use
reasonable efforts to cooperate with Borrower to effectuate the provisions of
Section 2.10(b) with respect to any Participant. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant's interest
in the Loans or other obligations under any Loan Document (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
Commitments, Loans, or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt,
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(ii)         A Participant shall not be entitled to receive any greater payment
under Section 2.8 or 2.9 hereof than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with Borrower's
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.9 hereof unless
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of Borrower, to comply with Section 2.9(d)
hereof as though it were a Lender.

 

106

 

  

(iii)        In no event may a Participant be an Affiliate of Borrower,
Guarantor or any other Loan Party.

 

(d)          Pledges by Lenders. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

Notwithstanding anything to the contrary herein, no Lender may sell, assign or
participate its interests in the Loans to any Restricted Assignee.

 

10.23.       Negation of Partnership. Nothing contained in the Loan Documents is
intended to create any partnership, joint venture or association between
Borrower, on the one hand, and Administrative Agent and Lenders on the other
hand, or in any way make Administrative Agent or Lenders a co-principal with
Borrower with reference to the Property, and any inferences to the contrary are
hereby expressly negated. Borrower will indemnify and hold Administrative Agent
and Lenders harmless from any and all damages resulting from such a construction
of the parties and their relationship.

 

10.24.       Right of Setoff. Borrower hereby grants to Administrative Agent and
Lenders a Lien on and security interest in, and assigns to Administrative Agent,
for the benefit of the Lenders, all Accounts and all deposits (general or
special, time or demand, provisional or final) at any time held by Borrower and
other indebtedness at any time owing by Administrative Agent and/or Lenders to
or for the credit or for the account of Borrower, and any property of Borrower
from time to time in the possession or control of Administrative Agent and/or
Lenders. During the existence of an Event of Default exists, each Lender is
hereby authorized then and from time to time during the existence of such Event
of Default, to the fullest extent permitted by applicable law (and to the extent
permitted under Section 9.8 hereof), to set off and apply any and all funds in
any Accounts and all deposits (general or special, time or demand, provisional
or final, in whatever currency) then held, and other obligations (in whatever
currency) at any time owing by such Lender to or for the credit or the account
of Borrower against any and all of the obligations of Borrower now or hereafter
existing under this Agreement or any other Loan Document held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of Borrower
may be unmatured; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to Administrative Agent for further application in accordance with
the provisions of Section 9.13 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of Administrative Agent and the Lenders, and (y) the Defaulting Lender
shall provide promptly to Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender may have. Each Lender agrees to notify Borrower and Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application. No Lien or right of setoff shall be deemed to have been waived by
any act or conduct on the part of Administrative Agent or any Lender, or by any
neglect to exercise such right of setoff or to enforce such Lien, or by any
delay in so doing, and every right of setoff and Lien shall continue in full
force and effect until such right of setoff or Lien is specifically waived or
released by an instrument in writing executed by Administrative Agent.

 

107

 

  

10.25.       Time Is of the Essence. Time is of the essence of this Agreement.

 

10.26.       Waiver of Judicial Procedural Matters. BORROWER, ADMINISTRATIVE
AGENT AND LENDERS HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON
THE ADVICE OF COMPETENT COUNSEL, EXPRESSLY AND UNCONDITIONALLY WAIVE, IN
CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING IN CONNECTION WITH ANY OF THE
LOAN DOCUMENTS, ANY AND EVERY RIGHT THEY MAY HAVE TO A TRIAL BY JURY.

 

10.27.       USA Patriot Act. Administrative Agent hereby notifies Borrower that
pursuant to the requirements of the USA Patriot Act, Administrative Agent is
required to obtain, verify and record information that identifies Borrower,
which information includes the name and address of Borrower and other
information that will allow Administrative Agent to identify Borrower in
accordance with the USA Patriot Act.

 

10.28.       Consent of Administrative Agent; Approvals. Except where otherwise
provided herein, in any instance under the Loan Documents where the approval,
consent or the exercise of judgment of Administrative Agent is required, the
granting or denial of such approval or consent and the exercise of such judgment
shall be within the sole discretion of Administrative Agent, and Administrative
Agent shall not, for any reason or to any extent, be required to grant such
approval or consent or exercise such judgment in any particular manner,
regardless of the reasonableness of either the request or Administrative Agent’s
judgment.

 

10.29.       Entire Agreement. The Loan Documents constitute the entire
understanding and agreement between Borrower, Administrative Agent and Lenders
with respect to the transactions arising in connection with the Indebtedness and
supersede all prior written or oral understandings and agreements between
Borrower, Administrative Agent and Lenders with respect thereto. Borrower hereby
acknowledges that, except as incorporated in writing in the Loan Documents,
there are not, and were not, and no Persons are or were authorized by
Administrative Agent to make, any representations, understandings, stipulations,
agreements or promises, oral or written, with respect to the transaction which
is the subject of the Loan Documents. IN ACCORDANCE WITH SECTION 26.02 OF THE
TEXAS BUSINESS AND COMMERCE CODE, THE PARTIES ACKNOWLEDGE THAT THE WRITTEN LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

  

108

 

 

IN WITNESS WHEREOF, Borrower, Administrative Agent and Lenders have executed
this Agreement to be effective as of the date first set forth above.

 

REMAINDER OF PAGE INTENTIONALLY BLANK
SIGNATURE PAGES FOLLOW

 

109

 

  

SIGNATURE PAGE OF BORROWER TO
LOAN AGREEMENT

 

  BR T&C BLVD., LLC,   a Delaware limited liability company           By: HCH
106 Town and Country, L.P., a Delaware
limited partnership, a manager             By: Maple Multi-Family Development,
L.L.C., a
Texas limited liability company, its general
partner               By:         Name:         Title:  

 

SIGNATURE PAGE – CONSTRUCTION LOAN AGREEMENT

 

 

 

  

SIGNATURE PAGE OF ADMINISTRATIVE AGENT TO
LOAN AGREEMENT

 

    COMPASS BANK, an Alabama banking
corporation, as Administrative Agent           By:         Name:         Title:
          Address: Compass Bank     8333 Douglas Avenue, Suite 200S     Mail
Code: TX DA DG CRE     Dallas, Texas  75225     Attention:  Atila Ali Vice
President     Facsimile No.:  (214) 360-1645

 

SIGNATURE PAGE – CONSTRUCTION LOAN AGREEMENT

 

 

 

  

SIGNATURE PAGE OF LENDER TO
LOAN AGREEMENT

 

    COMPASS BANK, an Alabama banking corporation, as Administrative Agent      
    By:         Name:         Title:           Address: Compass Bank     8333
Douglas Avenue, Suite 200S     Mail Code: TX DA DG CRE     Dallas, Texas  75225
    Attention:  Atila Ali Vice President     Phone:  214-360-1913    
Facsimile:  (214) 360-1645     Email:  atila.ali@bbvacompass.com

 

SIGNATURE PAGE – CONSTRUCTION LOAN AGREEMENT

 

 

 

  

SIGNATURE PAGE OF LENDER TO
LOAN AGREEMENT

 

    PATRIOT BANK ,     a Texas banking association           By:         Rhonda
J. Sands, Senior Vice President         Address: Patriot Bank     7500 San
Felipe, Suite 125     Houston, Texas 77063     Attn:  Rhonda J. Sands, Senior
Vice President-     Commercial Real Estate     Phone:  713.400.7104 Direct    
Facsimile:  713. 400.7105     Email:  rsands@patriotbankusa.com         With
copy to: Patriot Bank     7500 San Felipe, Suite 125     Houston, Texas 77063  
  Attn:  Terry Tangen     Senior Executive Vice President and     Chief Credit
Officer     Email:  ttangen@patriotbankusa.com

 

SIGNATURE PAGE – CONSTRUCTION LOAN AGREEMENT

 

 

 

  

EXHIBIT A

 

Legal Description

 

EXHIBIT A – Page 1

 

  

EXHIBIT B

 

Project Budget

 



ALEXAN CITY CENTRE

HOUSTON, TX

 

PROJECT BUDGET

 

Total Land Area (Acres)   2.2978  Total Rentable SF   281,801  Number of Units 
 340 

 

       Revised   $ Per   Equity   Loan   $ Per  Category      Cost   Unit  
Exposure   Budget   Unit                            Land       $19,349,400  
$56,910   $19,349,400   $0   $0                                  Hard Cost      
                        Hard Cost       $48,168,243   $141,671   $5,450,600  
$42,717,643   $125,640  GC Fee (% of Hard Cost)   5.0%  $2,504,749   $7,367  
$0   $2,504,749   $7,367  Hard Cost Contingency (% of Hard Cost)   3.8% 
$1,926,730   $5,667   $0   $1,926,730   $5,667  Sub-Total Hard Cost      
$52,599,722   $154,705   $5,450,600   $47,149,122   $138,674                   
              Soft Cost                               Architectural &
Engineering       $1,210,000   $3,559   $0   $1,210,000   $3,559  Taxes      
$425,000   $1,250   $0   $425,000   $1,250  Legal       $315,000   $926   $0  
$315,000   $926  Closing Costs       $175,000   $515   $0   $175,000   $515 
Financing       $427,500   $1,257   $0   $427,500   $1,257  Investment Banking
Fee       $425,000   $1,250   $0   $425,000   $1,250  Blue Rock Fee      
$50,000   $147   $0   $50,000   $147  Marketing       $300,000   $882   $0  
$300,000   $882  Preleasing       $300,000   $882   $0   $300,000   $882 
Developer Fee (% of Total Cost) [1]   #REF!   $2,382,568   $7,008   $0  
$2,382,568   $7,008  Interest Reserve       $2,619,645   $7,705   $0  
$2,619,645   $7,705  Operating Deficit       $597,661   $1,758   $0   $597,661  
$1,758  Soft Cost Contingency (% of Soft Cost)   #REF!   $623,504   $1,834  
$0   $623,504   $1,834  Sub-Total Soft Cost       $9,850,878   $28,973   $0  
$9,850,878   $28,973                                  Net Project Cost      
$81,800,000   $240,588   $24,800,000   $57,000,000   $167,647                   
 30%   70%     

  

Requested Leverage

 

NOTES:

[1] Paid as a percentage of completion.

   

EXHIBIT B – Page 1

 

  

EXHIBIT C

 

Certificate and Advance Request

 

To: Compass Bank Date:_____________   8333 Douglas Avenue     Suite 200 S    
Dallas, Texas 75225     Attn:  Commercial Real Estate  

 

Borrower:   Project:   Advance Request No.:   Amount:   Period Covered:

From: _____________, 20___

To: _______________, 20___

 

Capitalized terms used herein but not defined will have the meanings set forth
in the Construction Loan Agreement dated July 1, 2014 by and among Borrower,
Compass Bank, as “Administrative Agent”, and the other Lenders party thereto
relating to the loan associated herewith (the “Loan Agreement”).

 

BEFORE ME, the undersigned authority, on this day personally appeared the person
executing this certificate, who, being by first duly sworn, stated as follows:

 

1.          I am the duly authorized representative of Borrower as indicated on
the execution line of this certificate; I am duly authorized to execute and
deliver the related request for payment.

 

2.          All reports, statements, and other documentation heretofore or
herewith delivered by or on behalf of Borrower to Administrative Agent are
substantially true and correct in all material respects and are in all material
respects what they purport and appear to be.

 

3.          Attached hereto as Schedule 1 is an Advance Request for Work
Completed Summary (invoice summary), and if an advance for hard costs requested,
also attached are AIA Documents G702-703 forms executed by each original
contractor all completed for the above amount and above period, together with
all supporting documentation required by the agreement with Borrower for the
Project, all of which are true and correct and in all respects purport and
appear to be, excepts as follows:

 

 

 

4.          Except for liens contested in accordance with the Loan Agreement,
and for which notice has been provided to Administrative Agent, Borrower has not
been served with any written notice that a lien will be claimed for any amount
unpaid for materials delivered labor performed or services provided in
connection with the properties, or any part thereof, and, to the Borrower’s
knowledge, no valid basis exists for the filing of any mechanic’s or
materialman’s liens or claims with respect to all or any part of the Property.

 

EXHIBIT C – Page 1

 

  

5.          This certificate is made for the purpose of inducing Administrative
Agent and Lenders to advance funds to Borrower for Borrower to make payments of
such funds as appropriate under the Loan Documents and that, in so lending funds
or making payment, Administrative Agent and Lenders will rely on the accuracy of
matters stated in this certificate.

 

6.          All representations and warranties contained in this certificate and
the other Loan Documents are true and accurate in all respects as of the date
hereof, except as follows:

 

 

 

7.          No Event of Default or potential Event of Default exists (or would
result from the Advance herein requested), except as follows:

 

 

 

8.          No part of the Property has been taken by eminent domain
proceedings, and Borrower has not received written notice of any proceedings or
negotiations therefor which are pending, excepts as follows:

 

 

 

9.          All previously disbursed Loan funds have been expended, or are being
held in trust, for the sole purpose of paying Project Costs included in the
Project Budget and previously incurred by Borrower as set forth in previous
Advance Requests; all such expenditures are for items that constitute an actual
Project Cost; no part of said funds has been used for any other purposes.

 

10.         All conditions precedent to Borrowers right to receive the requested
Advance have been met in accordance with the terms of the Loan Documents,
excepts as follows:

 

 

 

11.         The amounts and percentages set forth in this certificate (including
the Invoice Summary and AIA document G702-703 submitted in connection herewith)
are true and correct.

 

12.         The aggregate sum of (I) Loan funds previously disbursed for hard
costs, plus (II) the Loan funds included in the Advance Request for hard costs,
plus (III) the existing hard costs retainage, does not exceed the aggregate
amount incurred and/or expended to date for hard costs for work incorporated
into the improvements and for stored materials.

 

13.         Upon disbursement by Borrower of the funds advanced by
Administrative Agent or Lenders as requested in this Advance Request, all
obligations for work and other costs heretofore incurred by Borrower in
connection with the Project and which are due and payable will be fully paid and
satisfied other than Retainage and amounts relating to liens being contested in
accordance with the Loan Agreement.

 

EXHIBIT C – Page 2

 

  

14.         The actual cost required to complete all matters of a type included
in any line item in the Project Budget does not exceed the amount of allocated
to the line item in the Project Budget, excepts as follows:

 

 

 

15.         All change orders to the Plans and Specifications have been
submitted to Administrative Agent and change orders for which an Advance is
requested hereby have been consented to by Administrative Agent to the extent
required by the Loan Documents.

 

16.         All lien waivers or payment receipts required under the terms of the
Loan Documents have been submitted to Administrative Agent with this Advance
Request.

 

17.         The construction of the Improvements is progressing in a
satisfactory manner so as to assure completion thereof on or before the
Completion Date in substantial accordance with the Plans and Specifications and
the Loan Documents.

 

18.         Borrower agrees to notify Administrative Agent in writing
immediately if the matter certified herein will not be true and correct as of
the time of the requested Advance, and the foregoing certifications shall be
deemed made and ratified as of the time of the Advance unless Borrower so
notifies Administrative Agent in writing before that time.

 

19.         As of the date hereof, Borrower has no claims, causes of action,
demands against Administrative Agent, or defenses or offsets to payment of the
Loan or any other amounts due under the Loan Documents.

 

20.         Borrower has undertaken all investigation necessary to make the
foregoing statements Administrative Agent’s acceptance of this Advance Request
will in no way operate as a waiver by Administrative Agent or Lenders of any
term, condition, covenant, or agreement contained in the Loan Documents, or of
Administrative Agent’s rights to enforce any term, condition, covenant or
agreement therein.

 

EXECUTED as of the date first written above:

 

  BR T&C BLVD., LLC,   a Delaware limited liability company         By: HCH 106
Town and Country, L.P., a Delaware limited
partnership, a manager           By: Maple Multi-Family Development, L.L.C., a
Texas limited liability company, its general
partner               By:         Name:         Title:  

 

EXHIBIT C – Page 3

 

  

STATE OF ____________________

 

COUNTY OF __________________

 

SUBSCRIBED AND SWORN BEFORE ME, on this __________ day of __________, 20_____,
by _______________________________________, _______________ of
______________________________.

 

      Notary Public           Printed Name   My Commission Expires:__________

 

EXHIBIT C – Page 4

 

  

SCHEDULE 1 TO CERTIFICATE AND ADVANCE REQUEST

 

Advance Request For Work Completed Summary

 

(Invoice Summary)

 

EXHIBIT C – Schedule I

 

  

EXHIBIT D

 

Project Budget Reallocation Worksheet

 

Capitalized terms used herein but not defined will have the meanings set forth
in the Loan Agreement between Borrower and Compass Bank relating to the loan
associated herewith.

 

Please adjust the Project Budget levels by the following values.

 

Borrower:     Lender:             Contractor:     Loan
Number:             Project:     Draw
 Number:             Job
 Number:                           TRANSFER FROM:   TRANSFER TO: Code# Line Item
Description Amount   Code# Line Item
Description Amount                                                              
                                                                               
                                                                               
                                                                               
                                        Total $0.00       Total $0.00

 

EXHIBIT D – 1

 

  

CONTRACTOR (to the extent reallocations are being made to hard costs):

 

 

 

By:     Date:     Name:           Title:        

 

BORROWER:

 

 



 

By:     Date:      Name:           Title:        

 

LENDER’S APPROVAL (to the extent Lender’s approval is required under the Loan
Documents):

 

 

 



By:     Date:     Name:           Title:        





  

EXHIBIT D – 2

 

  

EXHIBIT E

 

(Post Closing Requirements)

 

Description   Due Date       Replat of Property   60 days after closing      
Plan and Cost Review   120 days after closing       Demolition Permit   120 days
after closing       Building Permits   120 days after closing       Management
Agreement   Upon commencement of leasing       Subordination of Management
Agreement   Upon commencement of leasing

 

EXHIBIT E – Page 1

 

  

EXHIBIT F

 

Form of Promissory Note

 

PROMISSORY NOTE

 

$_______________ __________, 2014    

 

FOR VALUE RECEIVED, the undersigned, BR T&C Blvd., LLC, a Delaware limited
liability company (“Borrower”), hereby promises to pay to the order of
_________________________ (together with its successors and assigns and any
subsequent holder of this Note, “Lender”), the principal sum of
__________________________ and No/100 Dollars ($___________________), or so much
thereof as may be advanced by Lender from time to time hereunder to or for the
benefit or account of Borrower, together with interest thereon at the rate or
rates provided for in the Loan Agreement (as hereinafter defined), and otherwise
in strict accordance with the terms and provisions hereof and in the Loan
Agreement. All payments of principal and interest shall be made in lawful money
of the United States of America at the office of Compass Bank, 8333 Douglas
Ave., Dallas, Texas 75225, or such other address as may be specified from time
to time pursuant to the Loan Agreement.

 

2.          Loan Agreement; Defined Terms: This Note is executed and delivered
pursuant to, and is subject to and governed by, the terms and provisions of that
certain Construction Loan Agreement dated as of July 1, 2014 (as the same may be
amended, restated or modified from time to time, the “Loan Agreement”), by and
among Borrower, the Lenders a party thereto from time to time, and Compass Bank,
as Administrative Agent for the Lenders (in such capacity, “Administrative
Agent”), and is one of the promissory notes referred to in the Loan Agreement.
Capitalized terms used in this Note and not otherwise defined in this Note shall
have the meaning assigned to such terms in the Loan Agreement. Reference also is
made to the Loan Agreement for a statement of terms and provisions relevant to
this Note but not contained herein.

 

3.          Interest and Payment Terms. Accrued unpaid interest shall be due and
payable at the times and at the interest rate as set forth in the Loan Agreement
until all principal and accrued interest owing on this Note shall have been
fully paid and satisfied. In addition, payments of principal shall be payable at
such times as provided in the Loan Agreement. Any amount not paid when due and
payable hereunder shall, to the extent permitted by applicable Requirements,
bear interest at the Default Rate and if applicable, a Late Charge, as set forth
in the Loan Agreement. The outstanding principal balance of this Note, unless
accelerated in accordance with the Loan Agreement, if not sooner paid, will be
due and payable, together with all accrued and unpaid interest and other amounts
due and unpaid under the Loan Documents, on the Maturity Date.

 

4.          Security. This Note is secured, in part, by a Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing (which, as
it may have been or may be amended, restated, modified or supplemented from time
to time, is herein called the “Deed of Trust”), dated of even date with the Loan
Agreement, from Borrower to Lee Q. Vardaman, Trustee, for the benefit of
Administrative Agent, on behalf of the Lenders, covering certain real and
personal property in Harris County, Texas, described therein (the “Property”),
to be filed of record in the Real Property Records of Harris County, Texas.

 

EXHIBIT F – Page 1

 

  

5.          Usury Savings. The provisions of Section 10.12 of the Loan Agreement
are incorporated herein by reference.

 

6.          Costs of Enforcement. Borrower promises to pay all costs of
collection, including without limitation all foreclosure fees and reasonable
attorneys’ fees, whether or not suit is filed or other legal action is
instituted, incurred by Administrative Agent and the Lenders in enforcing the
performance of Borrower’s obligations under this Note or any other Loan
Document.

 

7.          Waivers. Borrower and all endorsers, guarantors and sureties of this
Note and all other persons liable or to become liable on this Note severally
waive all notices concerning presentment for payment, demand, dishonor,
nonpayment, intention to accelerate the maturity, protest together with Lender’s
actions or inactions concerning its diligence in collecting and the bringing of
suit against any other party, and agree to all renewals, extensions,
modifications, partial payments, releases or substitutions of security, in whole
or in part, with or without notice, before or after maturity.

 

8.          Event of Default. If any Event of Default shall occur and remain
uncured under the Loan Documents, then Administrative Agent may, at its option,
without further notice or demand except as provided in the Loan Agreement,
declare the unpaid principal balance and accrued interest on this Note at once
due and payable, foreclose all liens and/or security interests securing payment
hereof and pursue any and all other rights, remedies and recourses it may have
under the Loan Documents, at law or in equity. The rights and remedies of
Administrative Agent and the Lenders under the Loan Documents and at law or in
equity, or any one or more of them, shall be cumulative and concurrent, and
maybe pursued singly, successively, or together at the sole discretion of
Administrative Agent, and may be exercised as often as occasion therefore shall
arise; and the failure to exercise any such right or remedy shall in no event be
construed as a waiver or release thereof or of any other right or remedy.
Failure to exercise any of the foregoing options shall not constitute a waiver
of the right to exercise the same or any other option at any subsequent time in
respect to any other event. The acceptance by Administrative Agent and/or Lender
of any payment hereunder that is less than payment in full of all amounts due
and payable at the time of such payment shall not constitute a waiver of the
right to exercise any of the foregoing options at that time or at any subsequent
time or nullify any prior exercise of any such option without the express
written consent of Administrative Agent and the Lenders.

 

9.          Applicable Law. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE APPLICABLE LAWS OF THE STATE OF TEXAS FROM TIME TO TIME IN
EFFECT EXCEPT TO THE EXTENT PREEMPTED BY UNITED STATES FEDERAL LAW.

 

10.         Notices. Unless expressly provided otherwise herein, all notices,
demands, approvals and other communications provided for herein shall be in
writing and shall be delivered in accordance with the Loan Agreement.

 

EXHIBIT F – Page 2

 

  

10.         General Provisions. Time is of the essence with respect to every
provision hereof. This Note shall inure to the benefit of Lender, its successors
and assigns and shall be binding on Borrower, its successors and assigns.

 

REMAINDER OF PAGE INTENTIONALLY BLANK
SIGNATURE PAGE FOLLOWS

 

EXHIBIT F – Page 3

 

  

SIGNATURE PAGE OF BORROWER TO

PROMISSORY NOTE

 

  BR T&C Blvd., LLC,   a Delaware limited liability company         By: HCH 106
Town and Country, L.P., a Delaware limited
partnership, a manager             By:  Maple Multi-Family Development, L.L.C.,
a Texas limited liability company, its
general partner               By:         Name:         Title:  

  

EXHIBIT F – Page 4

 

  

EXHIBIT G

 

Form of LIBOR Request

 

[tex10-63pg136.jpg]

 

BORROWER:       OBLIGOR NO:   PRIME OBLIGATION #:   LIBOR OBLIGATION #:   AMOUNT
AVAILABLE FOR PRICING: $       Indicative Interest Rate As Of:   Effective Date:
 

  



Option
Rate
Period(s)   Base Rate
(%)  

Spread

(%)

  0.00%   Amount     Expiration
Date                                       Prime                     $   *      
                                      One (1) Month
LIBOR                     $   *                                             Two
(2) Month
LIBOR                     $   *                                            
Three (3) Month
LIBOR                     $   *        

  

EXHIBIT G – Page 1

 

  

*BORROWER MUST CONTACT ADMINISTRATIVE AGENT THREE LIBOR BUSINESS DAYS BEFORE THE
APPLICABLE EXPIRATION DATE TO REQUEST YOUR NEXT INTEREST RATE OPTION
SELECTION(S).

 

          By:     Name:     Title:  

 

EXHIBIT G – Page 2

 

  

EXHIBIT H

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Loan Agreement identified below (as amended, the
“Loan Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Condition set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action or any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown arising under or in connection with the Loan Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collective as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.           Assignor: ___________________________________________

 

2.           Assignee: ___________________________________________

 

_________________________________  [and is an Affiliate of [identify Lender]

 

3.           Borrower: __________________________________________

 

4.           Administrative Agent: Compass Bank, as Administrative Agent under
the Loan Agreement

 

5.           Loan Agreement: Construction Loan Agreement by and among
_______________________, as Borrower, Compass Bank, as Administrative Agent, and
the Lenders a party thereto from time to time

 

Page 1EXHIBIT H – Assignment and Assumption Agreement 

 

  

6.          Assigned Interest:

 

Commitment/Loans
Assigned  Aggregate Amount
of
Commitment/Loans
for all Lenders   Amount of Loans
Assigned   Amount of
Unused
Commitment
Assigned   Percentage
Assigned of
Commitment and
Loans  Loans  $   $   $   $ 

 

Effective Date: _________________, 20____ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR:       [NAME OF ASSIGNOR]       By:     Name:     Title:        
ASSIGNEE:       [NAME OF ASSIGNEE]       By:     Name:     Title:  

 

Applicable Lending Office

Address for Notices: __________________________________________

Telephone No: ___________

Telecopier No: _________________

 

Page 2EXHIBIT H – Assignment and Assumption Agreement 

 

  

Consented to and Accepted:       Administrative Agent:       COMPASS BANK   an
Alabama banking corporation,   as Administrative Agent on behalf of Lenders    
  By:     Name:     Its:         Borrower:               By:     Name:    
Title:    

 

Page 3EXHIBIT H – Assignment and Assumption Agreement 

 

  

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.          Representations and Warranties.

 

1.1           Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Loan Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
Borrowers, any of their Subsidiaries or Affiliates or any other Person
obligation in respect of any Loan Document or (iv) the performance or observance
by Borrowers, any of their Subsidiaries or Affiliates or any other Person of any
of their respective obligations under any Loan Document.

 

1.2           Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Loan Agreement, (ii) it
satisfies the requirements, if any, specified in the Loan Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Loan Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Loan Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 4.1(m) of the
Loan Agreement, as applicable, and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on Administrative Agent or any other Lender, (v) it satisfies the
requirements of an Eligible Assignee as defined in the Loan Agreement and (vi)
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Loan Agreement, duly completed and
executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform all of the obligations of the
Loan Documents which by their terms are required to be performed by it as a
Lender.

 

2.          Payments. From and after the Effective Date, Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued prior to but excluding the Effective Date and to the Assignee
for amounts which have accrued from and after the Effective Date.

 

Page 4EXHIBIT H – Assignment and Assumption Agreement 

 

  

3.          General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by and construed and enforced in all respects in accordance with the laws of the
State of Texas without regard to conflicts of law principles of such State.

 

Page 5EXHIBIT H – Assignment and Assumption Agreement 

 

  

EXHIBIT I-1

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Construction Loan Agreement dated as of
_____________, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among ________________________ (“Borrower”),
Compass Bank, as Administrative Agent, and each lender from time to time party
thereto.

 

Pursuant to the provisions of Section 2.9 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv) it is
not a controlled foreign corporation related to Borrower as described in Section
881(c)(3)(C) of the Code.

 

The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrower and
Administrative Agent, and (2) the undersigned shall have at all times furnished
Borrower and Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

  [NAME OF LENDER OR PARTICIPANT]       By:     Name:     Title:     Date:
_______________, 20[1__ ]

 

EXHIBIT I-1 – U.S. Tax Compliance Certificate

 

  

EXHIBIT I-2

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Construction Loan Agreement dated as of
___________, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among ________________________ (“Borrower”),
Compass Bank, as Administrative Agent, and each lender from time to time party
thereto.

 

Pursuant to the provisions of Section 2.9 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of Borrower within the meaning of Section
881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

  

  [NAME OF LENDER OR PARTICIPANT]       By:     Name:     Title:     Date:
_______________, 20[1__ ]

  

EXHIBIT I-2 – U.S. Tax Compliance Certificate

 

  

EXHIBIT I-3

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Construction Loan Agreement dated as of
_____________, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among ________________________ (“Borrower”),
Compass Bank, as Administrative Agent, and each lender from time to time party
thereto.

 

Pursuant to the provisions of Section 2.9 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 881(c)(3)(B) of the Code, and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such partner'
s/member's beneficial owners that is claiming the portfolio interest exemption.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

  

  [NAME OF LENDER OR PARTICIPANT]       By:     Name:     Title:     Date:
_______________, 20[1__ ]

 

EXHIBIT I-3 – U.S. Tax Compliance Certificate

 

  

EXHIBIT I-4

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Construction Loan Agreement dated as of
______________, 2014 (as amended, supplemented or otherwise modified from time
to time, the “Loan Agreement”), among ________________________ (“Borrower”),
Compass Bank, as Administrative Agent, and each lender from time to time party
thereto.

 

Pursuant to the provisions of Section 2.9 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Loan
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 881(c)(3)(B) of the Code, and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3 )(C) of the Code.

 

The undersigned has furnished Administrative Agent and Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform Borrower and Administrative Agent, and (2) the
undersigned shall have at all times furnished Borrower and Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

  

  [NAME OF LENDER OR PARTICIPANT]       By:     Name:     Title:     Date:
_______________, 20[1__ ]

 

EXHIBIT I-4 – U.S. Tax Compliance Certificate

 

  

SCHEDULE 1.1

 

Lenders

 

Lender  Commitment   Pro Rata Share            Patriot Bank  $20,000,000.00  
 35.087719298%             Compass Bank  $37,000,000.00    64.912280702%        
    Total  $57,000,000.00    100%

 

Schedule 1.1 - Lenders

 

  

SCHEDULE 3.1(p)

 

EXISTING LEASES

 

1.          Lease Agreement, dated June 1, 2009, between Alvin W. Gee, as
landlord, and Town and Country Orthodontics, P.C., as tenant, as amended by that
certain Amendment to Lease, dated May 29, 2014, as assigned to BR T&C Blvd.,
LLC.

 

2.          Retail Lease Agreement, dated the 1st day of July, 2014, between BR
T&C Blvd., LLC, a Delaware limited liability company, as Landlord, and Alvin Gee
Photography, Inc., a Texas corporation, as Tenant.

 

3.          Lease Agreement dated September 22, 1994, between Town & Country
Shopping Center, Ltd., as Landlord, and Leoton Corporation, as Tenant, as
modified by (i) Extension to Lease Agreement dated November 1, 1999, between
Town and Country Shopping Center, Ltd. and Leoton Corporation, (ii) Second
Extension and Expansion to Lease Agreement dated February 17, 2003, between Town
& Country Shopping Center II, Ltd. and Leoton Corporation, (iii) Lease
Assignment dated June 20, 2005, between Town & Country Shopping Center, Ltd.,
LCL Investments and Leoton Corporation, (iv) Third Amendment of Lease dated
January 11, 2010, between EMC Hotel, Ltd. and LCL Investments, Inc., d/b/a
Burlap Barrel Pub, (v) Fourth Amendment of Lease dated April 25, 2011 between
EMC Hotel, Ltd. and LCL Investments, Inc., d/b/a Burlap Barrel Pub, and (vi)
Fifth Amendment of Lease dated February 13, 2013, between Performance
Development, L.P. and LCL Investments, Inc., d/b/a Burlap Barrel Pub, as
assigned to BR T&C Blvd., LLC.

 

4.          Commercial Lease between Performance Development, L.P. and LCL
Investments, Inc., d/b/a Burlap Barrel Pub, as assigned to BR T&C Blvd., LLC.

 

5.          Lease Agreement dated January 21, 2004, between Town & Country
Shopping Center II, Ltd., as Landlord, and Didi's World Productions, Inc., as
Tenant, as modified by (i) First Amendment of Lease dated April 3, 2007, between
EMC Hotel, Ltd. and Didi's World Productions, Inc., d/b/a ComedySportz Houston,
(ii) Second Amendment of Lease dated August 3, 2007, between EMC Hotel, Ltd. and
Didi's World Productions, Inc., d/b/a ComedySportz Houston, (iii) Lease
Extension Agreement and Third Amendment of Lease dated April 9, 2009, between
EMC Hotel, Ltd. and Didi's World Productions, Inc., d/b/a ComedySportz Houston,
and (iv) Lease Extension Agreement and Fourth Amendment of Lease dated April 23,
2013, between Performance Development, L.P. and Didi's World Productions, Inc.,
d/b/a ComedySportz Houston, as assigned to BR T&C Blvd., LLC

 

Schedule 3.1(p) – Existing Leases

 

  

SCHEDULE 4.1(m)

 

GUARANTOR FINANCIAL COVENANT COMPLIANCE CERTIFICATE

 

BBVA Compass Bank

8333 Douglas Ave., Suite 200

Mail Code: TX DA DG CRE

Dallas, Texas 75225

Attention: Commercial Real Estate – North America

 

Re:Guaranty dated July 1, 2014, executed by CFP Residential, L.P., a Texas
limited partnership, Maple Residential, L.P., a Delaware limited partnership,
CFH Maple Residential Investor, L.P., a Texas limited partnership VF
Residential, LTD., a Texas limited partnership, and VF Multifamily Holdings,
Ltd., a Texas limited partnership (together, “Guarantors”) in favor of Compass
Bank (“Administrative Agent”), relating to the $57,000,000 Loan from Lender to
BR T&C Blvd., LLC, a Delaware limited liability company (“Borrower”)

 

In accordance with Section 13 of the Guaranty dated July 1, 2014, executed by
Guarantors in favor of Administrative Agent and Lenders, and Section 4.1(m) of
the Construction Loan Agreement dated July 1, 2014 between Borrower,
Administrative Agent and Lenders, I hereby certify to the following:

 

To the best of my knowledge and belief: (a) the Guarantors were in compliance
with the requirements of Section 14(a) of the Guaranty as of _____________; (b)
the aggregate value of the assets of Guarantors collectively remains in excess
of $40,000,000; and (c) the aggregate amount of the Liquid Assets of the
Guarantors collectively was in excess of $5,000,000.

 

  Sincerely,           By:     Name:     Title:  

 

Schedule 4.1(m) – Guarantor Financial Compliance Certificate

